Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, I would like to point out that on page 11 of the Minutes, there is a reference to my opposition to the urgency that came through yesterday. The Minutes do not accurately reflect my concern which was that the document (COM(97)0247) made a number of extreme statements about the use of nickel coins, saying it had important consequences for health and so on. Yet, just last week I received an answer from Mr De Silguy pointing out that this was absolute nonsense, that nickel does not pose a threat to health. But here we are about to insist that nickel is not used in the new euro coins. We have fifteen days to stop the European Union - the Council, the Member States, this Parliament and the Commission - making itself look very silly. I hope we can react accordingly.
The services will take note of your point.
Mr President, I rise in respect of the Minutes and the remark which is reported from my colleague Mr David who said that my complaint to you at the beginning of the week was made in a personal capacity. I wish, through you Mr President, to assure him that it was not made in a personal capacity but in my capacity as a Member of this House where I have certain democratic duties. It was not made from any personal sense of grievance whatsoever but in pursuance of my parliamentary duty.
I promised you on Monday that I would report to you what happened when I finally received the letter from the General Secretary of the Labour Party, Mr Sawyer. I received this letter yesterday morning after enquiries had been made. In fact, it was a very conciliatory letter but insisted on remaining with the code of practice of which I complained. The problem is that subsequently I received a letter from the Labour Party Whip, threatening disciplinary action. Mr President, this is a very serious matter...
Mr Coates, it is a very serious matter but it is not a matter on the Agenda today.
I will give you an answer by letter this morning but not now in the part-session because it is not on the Agenda. I will not have a debate on the matter.
Mr President, the full record states, but I would like it to be noted, I mean in the Minutes, that Cantona, president of the Association internationale des footballeurs professionels , appreciates that you yourself were present at the anti-racism match in Madrid. And you will be getting the letter about the legislation today. But we are very grateful to you for coming to the Real Madrid stadium.
Thank you very much, Mr Janssen van Raay. There were three matches, and it has to be said that they were quite entertaining. I enjoyed them very much, especially in view of the reason for them.
Mr President, I should briefly like to point out that my name is not on the attendance register for yesterday, probably through my own fault. Perhaps I forgot to sign, but I would ask for it to be recorded that I was present.
That will be corrected.
Mr President, this is about the same problem. Yesterday I spoke on the budget but it appears as though I was absent. Perhaps I did not sign. Could the Minutes please be corrected.
Very well, that will be verified and corrected.
(The Minutes were approved)
Mr President, before the Minutes were approved I tried to catch your attention concerning a point of order that was raised yesterday by Mr Imaz. I understand the Rules are quite clear. You can only ask one supplementary question during the course of Question Time. My group was told that was the case. However, the Minutes state that, in response to both Questions Nos 46 and 51, Mrs Thors was allowed to ask two supplementary questions. Could we have clarification on this ruling?
Very well. I take note of your point, and I shall give you reply as soon as possible.
Mr President, also on the Minutes, I would draw to your attention a report in this morning's Times newspaper which suggests that four of our colleagues have been given an ultimatum to sign a document by 3 p.m. this afternoon, failing which their rights as Members of the House will be infringed. Could you give me guidance, Mr President...
Mr Mather, I have already said that I was not going to open a debate on this subject. I said that to all your colleagues.
State of the Union and the Commission's annual programme for 1998
The next item is the debate on the state of the Union including the main policy priorities of the Commission's annual programme for 1998.
Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, today we are holding one of the most important debates in the life of any democratic parliament: the debate on the state of the nation, or in this case, the state of the Union. This is a special occasion, an opportune moment to look up from the trees and see the wood, to devote some time to considering aloud, taking an overall view, the phase that the European Union is going through and the prospects that are opening up.
This year, for the first time, we wished to separate clearly the global consideration of the Union's policy priorities from the debate on the detail of the European Commission's legislative programme for next year. Indeed, it is appropriate to assess this programme, in due course, in the light of the main policy priorities that will determine the Community's political action over the next few years. At the end of the day, the legislative programme is only part of that action - a very important part, of course, but one which has to be consistent with the rest and set within a time frame broader than a single year, precisely because of its great importance.
Similarly, we have modified the system traditionally used in these debates and reduced the number of speakers as far as possible. I wish to thank the Presidents of the Council and the Commission for the facilities that they have provided to make possible a debate which I am sure will be rich and useful to everyone.
The European Parliament's growing role in the tasks of legislation and control must also be reflected on occasions such as this. Each institution has a specific part to play in that debate, and ours is to voice the priorities, objectives and concerns of our fellow citizens, whom we represent.
Ladies and gentlemen, if we wished to summarize the demands that our fellow citizens are currently making of the European Union in a single word, that word would be "security' . In a world in constant change, in a Union that never ceases to evolve, our fellow citizens are feeling, for the first time in a many years, insecure. If anything has contributed to the Community's success over the last forty years, it is the fact that it has been able to provide security: securing peace when the echoes of war could still be heard, developing an effective agricultural policy when memories of rationing and starvation were still vivid, designing a new single market system when the interrelationship of our economies made it appropriate, introducing new solidarity policies when internal disparities made clear that market forces alone could not ensure the Union's cohesion. In each period there were needs, and our Community was able to help meet them. And it did so using a method that was as simple and effective as it was prudent, and which is summed up in the brilliant phrase contained in the Declaration of 9 May 1950. I recall the original French text: "L'Europe ne se fera pas d'un coup ni dans une construction d'ensemble; elle se fera par des réalisations concrètes créant d'abord une solidarité de fait' . End of quote.
This method made it possible, ladies and gentlemen, to create, in the latter half of the Twentieth Century, an impressive number of ties of solidarity between the peoples of the Union, a fabric which has given its citizens security. We cannot, without great risk, abandon this method, when new challenges call that security into question.
Over the last few years, negative events such as the rise of unemployment and the calling into question of social security systems, and positive events such as the fall of the Berlin Wall and the development of new technologies, have instilled a feeling of insecurity amongst the people of Europe, to the extent that important steps forward such as those relating to economic and monetary union are viewed with suspicion, which is no less real for being unjustified.
The security that the people of Europe are demanding of us as the century draws to a close is at once economic security, internal security and security vis-à-vis the rest of the world. With regard to all three, it is our obligation to present them with clear projects that match their needs, projects which demonstrate that we know where we are going and why.
I should now like briefly to address these three aspects of security.
Economic security - what we call welfare - has a lot to do with employment and the development of sound and competitive national and European economies. I shall not address at present the question of employment, on which we had a substantial debate yesterday, but I should at least like to underline the fact that there is a direct relationship between the creation of wealth and investment, and stress how the latter has been increasing as important unknown factors such as the fate of the single currency have been removed. In this sense, launching the euro, along with job creation, is our top priority, because of the contribution that it will make to both boosting the Union's economy and promoting its political development. The introduction of the single currency will represent an historic step forward in the history of European integration. For our fellow citizens, the euro will be a clear symbol of the fact that they belong to a united Europe. When all Europeans are using the same currency, a large number of psychological barriers will fall. With the euro in their pocket, the people of our countries will feel a little more European, will appreciate Europe a little more.
Much of the legislation relating to the introduction of the new common currency is already in place or awaiting adoption by the Council. However, two decisive steps remain to be taken: the selection of the countries that will be allowed to join the third stage of economic and monetary union, and the appointment of the President of the European Central Bank and the other members of the Executive Board.
The treaties provide for consultation of the European Parliament before each of these decisions are taken. We are currently considering how to organize these consultation processes in such a way as to ensure that they enhance the decision-making process and do not upset the operation of the financial markets. The people of Europe will be able to find out via their representatives what criteria have been used to select the countries that join the single currency in 1999. Parliament's participation in the appointment of the President of the European Central Bank and the other members of the Executive Board will also give the people of Europe an opportunity to find out beforehand about the people who will be responsible for the Union's monetary policy. The use of a transparent procedure based on objective criteria will undoubtedly help to increase the people's confidence in the future common currency. All currencies need the confidence of those that use them. It is that confidence, which, at the end of the day, determines their value. Parliament has a duty to foster and strengthen that confidence.
The introduction of economic and monetary union will confer enormous power on the Community's institutions. The people of Europe will demand the democratic control of that power, and Parliament, as a democratically legitimate institution, cannot remain on the sidelines of that control. The greater the transparency and control, the greater the people's confidence will be in the thrust and decision-making of the common economic policy. Now is not the time to examine in detail how that control might be effected. The Maastricht Treaty provides for a number of possibilities in this regard, which can be developed in practice, in some cases, and by means of the interinstitutional agreement, in others. The only thing that should be made clear, in order to avoid malicious interpretations, is that, with regard to monetary affairs, this control must be effected with the strictest respect for the European Central Bank's independence. Parliament has been devising, by agreement with the European Monetary Institute and the national central banks, a set of practical solutions which will ensure transparency whilst respecting the ECB's independence.
In the coming months, it will also be necessary to perfect a system of parliamentary control of the most important economic decisions provided for in the Maastricht Treaty and the Pact on Stability and Growth. In this regard, democracy cannot be put on hold for the sake of a misconceived effectiveness.
Ladies and gentlemen, another factor of economic insecurity for the people of Europe concerns the need to revise the financial perspectives. This revision must be carried out with a view to the essential enlargement of the Union. There is very broad consensus on the need for enlargement. Since 1989, the conviction has been growing that this is an historic challenge, which must be met in order to secure our future - the future of all Europeans, inside and outside the Union. In the interests of our own security, it is essential to strengthen the new democracies of the applicant states and prevent at all costs the emergence of a fragmented or divided Europe.
It is vital to give those countries a clear signal that the accession process is under way, and under way for them all, although at speeds that will vary according to their different circumstances. Like all the other challenges that we have met during the past half-century, this challenge must be tackled with the philosophy that has enabled us to achieve what is now the Union: gradually creating - as Jean Monnet would have said - the greatest possible common interest amongst all the men and women of Europe, those of the Member States and those of the applicant countries. This means, ladies and gentlemen, that this common interest cannot be created at the cost of loosening or undoing the ties of solidarity that we have been establishing during the past half-century almost of labouriously building the Community. Enlarging the Union at the cost of curtailing or jeopardizing the policies on which the cohesion and prosperity of the Union rest would be a vast error, a disastrous change of course in relation to previous enlargements, an about-turn that would endanger the very survival of the Union.
It is essential for the revision of the financial perspectives to remove this danger once and for all and guarantee to all the people of Europe - present and future - that what has been achieved so far - the "acquis communautaire' which makes the Union attractive to those who do not yet belong to it - will be preserved.
Ladies and gentlemen, another cause for anxiety for the citizens of Europe is undoubtedly the insecurity created by the constant rise in crime of all kinds. The results of the Intergovernmental Conference in this regard fell short of what might have been expected. Many of the advances envisaged ultimately failed to materialize. But there were advances, and it is our duty to exploit them. The Luxembourg presidency of the Council and the Member States have shown the way forward by anticipating the entry into force of a number of these provisions, including the systematic consultation of the European Parliament on a substantial proportion of the decisions concerning justice and home affairs. This represents a step forward which we must welcome and applaud.
Let us use to the maximum the opportunities provided by the treaty to convince the people of Europe that the Community way is the only way to overcome the opposition to combatting crime and terrorism jointly, and the only way to lay the foundations for an effective and coherent immigration policy. At stake here is the ability to enjoy peacefully the freedoms which cost so much to achieve.
The feeling of security that we must give to our fellow citizens will only be complete if we are able to demonstrate that we also know where we are going with regard to the Community's foreign policy. It is not necessary to recall past events which severely shook the people of Europe's confidence in the Community's ability to contribute to peace: we all remember them. The matter of urgency is to establish the main joint strategies called for by the Amsterdam Treaty and endow them with the necessary resources, utilizing the possibilities of strengthened cooperation if there is no other solution. It is better to have clear objectives that are accepted by all and underpinned by the instruments of a credible foreign policy in a small number of areas than to disperse efforts with little or no effectiveness and end up being dragged along by other powers and interests.
Parliament has been contributing to the formulation and implementation of these strategies for some time, via the interparliamentary dialogue. It will undoubtedly support any steps forward in this field.
Ladies and gentlemen, the fall of the Berlin Wall did not mean the end of history, but its rapid acceleration. Only now are we beginning to channel this force. The winds of change are blowing hard, and in gusts, but they will only catch unawares those ships which are unable to steer because they have lost speed or because their navigation instruments are not appropriate for their size.
The first supposition does not apply to us. Despite everything, Europe has maintained its drive. The adaptation of our economies to the requirements of the single currency is a good example of that. The same cannot be said of the Community ship's navigation instruments. Designed for a smaller vessel and for sailing in calm waters, they have scarcely been able to cope with the historic storm that has engulfed us. It is essential to modify them, to adapt them to a ship which is growing in size and which has to sail through waters that are usually rough. It is therefore unavoidable to pick up the work interrupted during the final stage of the recent Intergovernmental Conference and begin preparing without delay the arrangements for carrying out the impending institutional reform. It is highly likely that it will not be possible to do this in the next few months. The uncertainties to which I referred in the first part of my speech, and which weighed so heavily on the final stage of the Amsterdam Summit, still exist. We must hope that they will be removed. But if this time we are going to finish the job, we cannot simply wait for the right moment. We must begin preparing now, implementing a method which is different to that adopted hitherto. We do not have to invent one; we have one already, and it has continually proved its effectiveness. It is no more nor less than the Community method, which reserves the right of initiative for the European Commission and makes the adoption of proposals by the Member States subject to prior consultation of the European Parliament. Applying this method will enable us to discuss coherent texts based on the common interest, something which does not always happen in the case of traditional intergovernmental negotiation. I sincerely believe that a good service that Parliament could render to the people of Europe would be to promote the future institutional reform of the Union, in such a way that the forthcoming European elections could serve as a sort of referendum on this project.
I am therefore confident that we can complete the first part of the journey before our current term of office ends, and I cordially invite the European Commission, here and now, to begin this work.
Nevertheless, it is not enough to use a good method and choose the right moment. We must also give up our attachment to institutional systems that were useful in their day but are no longer adequate. A Community of several hundred million people, which is one of the world's great economic powers, cannot be managed effectively by a Council of twenty or so ministers with a presidency that rotates every six months.
We have to opt for one of the two systems that have worked successfully for other large groups: the presidential or the parliamentary. In fact, the Maastricht Treaty provided the blueprint for the evolution towards a parliamentary system. The Amsterdam Treaty continued this trend by strengthening the European Parliament's legislative powers and requiring the President of the Commission - whose position was also strengthened - to have the confidence of Parliament. This is the course to follow, and this is the direction that relations between Parliament and the Commission have been taking in practice. It is therefore good that an attempt is being made to make the operation of the Council more workable and continuous and that the obstacles to decision-making are being removed. But this must be done without going down the road of directorates or adopting other inappropriate formulas of an intergovernmental nature, such as the proposal to turn the Commission back into a smaller college with predominantly administrative tasks. The Commission is a political body, and it will always be so.
Ladies and gentlemen, achieving the enormous task that must be accomplished over the next few years will only be possible if we prove capable of restoring the values that inspired those true revolutionaries who founded the European Community on the basis of two golden rules: the replacement of confrontation with agreement and compromise; and the promotion of dialogue as a means of achieving greater freedom and equality.
The fact that so many millions of Europeans are waiting for us to open the doors of the Union to them should serve to make us appreciate anew things which today we take for granted, but which forty or fifty years ago seemed like unachievable dreams.
It is five decades since we ceased being enemies and become loyal partners in an enterprise in which all either win or lose. On 20 June 1950, Robert Schuman opened the first Intergovernmental Conference in the Salon de l'Horloge at the French Foreign Office. Without wasting time, on the following day, Jean Monnet described the change of mentality needed to make the Union, today's Union, possible. This is what he wrote in his memoirs:
We are here to work together, I said, not to negotiate benefits for ourselves, but to seek benefit in the common good. The sixty delegates present did not know they would have to listen to me for more than ten months, and start this lesson over again, one of the most difficult lessons to learn that there is, for men trained up in the defence and conquest of purely national interests.
(Applause) Forty seven years on, we must go on tirelessly repeating that message. In order to meet the challenges facing us, in order to give the people of Europe security, we must think in terms of a joint enterprise. Not in terms of negotiating our own prosperity, but in terms of achieving that prosperity through the prosperity of all. May this debate serve to renew that spirit. Thank you.
(Applause) Mr Juncker, President-in-Office, has the floor on behalf of the Council of Ministers.
Mr President, Mr President of the Commission, ladies and gentlemen, my responsibilities have brought me to this rostrum to speak twice in less than twenty-four hours. I am concerned not to generate a sense of weariness in those kind enough to listen to me this second time round, and I shall be brief, something which I am not, incidentally, accustomed to. I shall limit my words to an analysis, which I hope will be concise and realistic, of the state of our Union.
This third debate on the state of the Union is taking place 23 days after the signature of the Amsterdam treaty, 30 days before the European Summit on employment, exactly 51 days before the European Council of December devoted to enlargement, and seven months before the final decision on economic and monetary union.
These meetings have given us, and the meetings that lie ahead will give us, precise information on the future of the Community concept and action, and hence, on the way ahead for our common projects. This project should remain firmly based on a sense of purpose and on a methodical approach, and on the binding solidarity of all members. We aspire progressively to create a political entity of federal vocation, driven onward by the institutions which are guardians of the common interest, working ever more closely together.
The decisions recently made, or which will be made in the meetings that I have just mentioned, will in the light of the actual stances adopted, demonstrate how far this ambition is still shared by all, and whether our project remains a pertinent one.
Mr President, I shall not repeat here what I think about the Treaty of Amsterdam. I did so publicly on the day of its signature. Let me simply remind you that the treaty, which will have gone through the meanderings both known and unknown of its ratification, is a good treaty. It represents an undeniable step towards the aspirations of our citizens. It contains virtualities and potentialities which open up areas of endeavour for community action. Last but not least, Amsterdam has made substantial progress in the institutional field. Your Parliament will acknowledge this in all objectivity, although the treaty is still too timid and insufficiently conclusive in that respect.
Let us acknowledge that this new treaty, despite its shortfalls, in spite of its weaknesses, is a major step forward in the long road towards achieving Union. Let us beware of an over-hasty and over-summary judgement. Let us give this treaty its chance, and remember this two-fold fact: perfect treaties may give rise to imperfect results. But imperfect treaties, and the treaty of Amsterdam very likely merits this description, may lead to perfect results, if such is the collective will of all those who have responsibility for its implementation.
Treaties are important, of course, but it is the ambition of the actors involved, and the willingness of those who inspire those treaties, which are fundamentally more essential. Hence, let us have real ambition. Let us overcome the cleavage between those in favour of a national sovereignty, who at one point nearly prevailed, and the federalists, their opponents, who by no means had everything their own way!
As for economic and monetary union, it has continued, almost imperturbably, to move on methodically, according to the scenario approved and articulated around a whole plethora of new legislative provisions. Let us say so, and say so proudly, the Maastricht method has been remarkably successful. The progress towards convergence, in our countries, has been and remains impressive.
Monetary union will see the light of day, as expected, on 1 January 1999. The monetary revolution will take place, not withstanding all those, both inside and outside, who sought to discredit the single currency. Remember the undesirable propositions of those who felt they had authority to divide up the Member States into two groups, the virtuous, and the Club Med countries, an insulting description. Remember, the repeated injunctions of those who never left off having us believe that monetary union would be better put off for a few years more. If we do not achieve the single currency before this century is out, we shall have lost it forever. Be mindful of the failure of the European Defence Community!
The presidency, for its part, has done everything to further reinforce the credibility of the euro. The recent decision of the Ministers of Finance to fix parities, on the very day the list of participatory countries is set, is a step in this direction. The provisional figures published by the Commission follow the same path. The good economic and budgetary results of the Member States give me reason to believe that a great number of Member States will be ready to join the euro from 1 January 1999. The time for decision is nearly upon us, but we must remain vigilant. Let us not, between now and the decisive spring of next year, allow those nostalgic supporters of the nation state to impede the process underway. It may be possible to win elections by opposing the euro. But in so doing we would certainly compromise the future, by killing off the last great European ambition of this century.
(Applause) Mr President, on 21 November, the Heads of State and of Government will meet to talk and to decide, as I hope, on employment. I hope that 21 November will become a great European meeting. If we go our separate ways having simply stated that unemployment is an evil and that it must be combatted, without deciding on concrete, quantified, and verifiable instruments to combat unemployment effectively, the employment summit will be a failure, and I shall say so. Enough of words, enough of statements, enough of analysis, enough of literature...
(Applause) We have to act, and act together. I propose the application of the Maastricht method, that of economic and monetary convergence, to the policy of employment. I hope that we will, in the field of employment, be won over by the same pressure for convergence which has been ours for the last few years in the field of economic and monetary matters. Let us prove that the summit on unemployment will have been more than a mere summit. Let us act to make it a turning point. My wish is that on the morning after 21 November, the European project will have become comprehensive, and that in becoming concrete, it will have made both mankind and the dignity of mankind central to our concerns.
If we are successful with employment, and equally so several months later with monetary union, confidence will have once again become a European virtue. What Europe today most lacks, is confidence in its own destiny. So let us demonstrate that we are up to our task, and by we, I mean ourselves, the Parliament, the Commission, the national and regional governments, the local decision-makers and social partners, whose responsibility is on a par with our own.
European history, Mr President, does not stop short at monetary ambition and social concern. We must establish a new frontier for the European Union. This will be its enlargement to the countries of central, eastern and southern Europe. As we enter the home stretch leading to the century's end, European history and geography have converged. We must now reconcile them and resolutely and unhesitatingly go down the avenue of enlargement.
Enlargement is a burning moral obligation. Men and women who, at the price of a thousand deprivations and so many sacrifices, have freed themselves from Communist oppression, and have given body to the new hopes that we had believed lost for always, now place a very simple question before us. Are you ready to grant us the place which is ours within the sphere of European solidarity? Or not? Our response should not and must not be complicated. It must be simple, it must be yes. Our response must also be honest. Membership of the European Union will not solve all the problems which the candidate countries have to confront. Sometimes, when I listen to our friends who were, for too long, separated from us by the iron curtain, which fortunately no longer exists, I have the impression that the prevailing sentiment is that the European Union would be the best of all possible worlds. No, that is not so, and major efforts of adjustment are still required in all candidate countries.
But I hasten to add that we too must prepare for the entry of new Member States. Agenda 2000, presented by the Commission, is a work of analysis and of conception of a rare quality, and it demonstrates that enlargement requires not only the future, but the present members of the Union, to make a considerable effort. At the European Council of December, we need to be driven by a concern for all the candidate countries. Our message must be clear: all candidate countries have a vocation for membership of the European Union. All will be part of the enlargement process, from the moment that it has been launched. We shall reject no one, we do not have the right to exclude a candidate country from our European family.
(Applause) It is highly likely, ladies and gentlemen, that we shall begin negotiations with the countries that are the best prepared. These will be bilateral negotiations between the European Union and the countries concerned. There will be no group negotiations. The central and eastern European countries do not form a group. They are independent and proud nations, justly proud. To consider them as forming part of a group would be to revert to Soviet logic. Year by year, we shall re-examine the situation of the various candidate countries. Those that have made sufficient progress shall be offered the opportunity to enter into negotiations. It will doubtless be difficult to begin negotiations with everyone on the same day, and they will not be completed on the same day for all either. However, it will be essential to act in such a way that on the eve of the December European Council, all of the peoples of Europe will have the certainty, and the assurance that Europe will never again be divided.
Mr President, may I say in the wake of the considerations inspired by Agenda 2000 a word about a debate which is of passionate interest to those involved, and which, if we are not careful, may be a cause of considerable irritation. I wish to speak about this new, and old, question of the national contributions to the community budget. I perfectly understand the reactions of those who believe that they are asked to make too heavy a contribution. We will need, at the appropriate time, to devote thought to a new articulation of the system of our own resources, one which would take into account the desiderata of some, and the needs of others.
But until that occurs, I would like to say three things. The first is that we should give no credit to the idea that the benefits of the European Union can be measured on the sole basis of budget inflows and outflows.
(Applause) The union budget amounts to 1.2 % of gross national product of the European Union. It is not possible to reduce the European idea to 1.2 % of its GDP. That is not acceptable.
(Applause) Second comment: among the numerous achievements of European construction, there are intangible elements that cannot be quantified. There is no quantifiable response possible to the only question which is of real importance: what is the price of an hour of peace?
Third comment: let us not fall into the errors of a still recent past. We lost four precious years at the beginning of the 1980s because of the budget battle which brought us into a conflict and ended up by paralysing our policy in all respects. But now that we are on the point of crossing over into a new century, we have no time to lose.
Europe, Mr President, ladies, gentlemen, cannot be sufficient unto itself. We have a role to play on the international stage, a position to occupy, a vocation to live up to. The forthcoming century will not be European. We shall share that century with other actors. We must therefore entertain and develop balanced relationships with the United States, and reinforce the relationships that we have with the countries which will tomorrow be the direct neighbours of an enlarged Europe. Here, I am speaking of Russia and Ukraine. Nothing which is Russian or Ukrainian over the next thirty years will be really foreign to us. We must also reinforce our presence and our commitment in the Middle East. We must have an influential presence. We want to be players, not just payers .
(Applause) We must pursue a direct and multi-faceted dialogue with the Asian countries, and must turn our eyes to Africa, that unhappy, but so frequently courageous continent, to that Africa where on closer inspection we see, alongside regrettable and untoward events, arising here and there, new, young, democratic, capable and generous leaders, who deserve our trust. In short, Mr President, although I do know we have weaknesses and sometimes lack courage, I cannot understand why, in the final analysis, we give in so easily to the ambient depression which is the distinctive state of mind of our continent, as compared to other continents. All is not perfect, of course, but we can at least be proud, and should be proud, of our success since the end of the Second World War.
I am part of that first European generation which did not know nor live through the war. When my father was born in 1924, he too was in the post war generation. When I was born, thirty years later, my father had once again become part of the post war generation. Our parents represent a generation who were a post-war generation twice over.
So, yes, let us apply ourselves to perfecting European construction, but let us be grateful to those who went before us who, in circumstances far more difficult than those of today, were able to draw the true lessons of history. Let us, we who have grown up in peace, act in such a way that in the next century war will not be, as it so frequently has been in our past, a European option. Those who want peace, want Europe.
(Sustained applause)
Mr President, Mr President of the European Council, ladies and gentlemen, for the third time since I took office, you have invited me to speak about the state of the Union. This is the beginning of a tradition which I welcome. Our debate today has a special connotation, however. It occurs halfway through the terms of office of the Commission and of the European Parliament. Our two institutions have worked extensively together, and should continue to do so, within the role conferred upon them by the treaty.
To draw up the balance sheet of what has been accomplished, to trace out the prospects of the future, that is the meaning of a debate such as today's. As regards that balance sheet, Mr President, let us be demanding, let us reject all hint of complacency, but let us also recognize the progress made. What do we see, when we raise our heads above the daily round and take a step back? We see that, against a background of crises - often imaginary and sometimes real - Europe is making progress. And what a long way we have come since the 1980s: two successful enlargements, three major revisions of the treaty, German unification, the single market and soon the euro!
In 1995, the work on the intergovernmental conference began and was completed, we completed the last preparations for economic and monetary union, and we made a start on the huge work of Agenda 2000. We have also patiently laid the foundations of a real European strategy for employment.
Europe is entering this phase of its future development with major strengths, and is doing so also as a result of return to growth. Beware, however! Success is not a foregone conclusion, European construction requires effort at all times. It remains fragile, when faced with the resurgence of the myopic egotism of nations and of corporatist thinking.
Mr President, the Amsterdam Treaty has been signed. Now it must be ratified. I am somewhat surprised to hear some Europeans, convinced Europeans, proposing rejection of this treaty because it has not solved everything. It appears to me that a wiser course would be to take stock of the many real areas of progress in this treaty, and to set aside a meeting to work out in a real way what we have to do prior to enlargement. Above all, we should do this by concentrating on the essential, qualified majority voting, for example, and not on those things which, from a European point of view, are relatively accessory, such as a new weighting of votes in the Council.
As regards economic and monetary union, we have had every kind of position and counter-position. However, I think I can claim to have always said the same thing, and when I came to Brussels in 1995, preparations were in the doldrums. Nobody seemed to think that the enterprise would be successful. That is the reason why I, with YvesThibault de Silguy, took the initiative of a Green Paper on the practical modalities for the introduction of the euro. You certainly will not have forgotten the agitation that caused. Great policies are sometimes accomplished more through practical modalities than through visionary declarations.
Today, the technical preparations are now complete, as a result of a tremendous effort, and the Member States have, on this matter at least, given ample proof of tenacity, rigorous and steadfastness in their decisions. I well remember the pitying looks when I predicted the introduction of the euro on 1 January 1999, and the participation in that introduction of a significant number of Member States. However, the latest figures from our economic forecasts confirm truly astonishing progress towards convergence in Europe. I have only one piece of advice to give to economic operators everywhere in the Union: make preparations quickly, do not miss the boat. The euro does more than open up promising prospects, there will be a terrible morning after its introduction for all those who have not made the appropriate preparations. As regards the Member States who have chosen not to be on the starting line, they will have to answer the harder question of the future costs or benefits of staying out of a winning team.
Mr President, if healthy growth is here again today, it is also thanks to economic and monetary union. I have always believed that EMU could and should be an instrument for a flourishing economy and for employment. The same also goes for the single market, whence the focus by the Commission on the implementation of its action plan.
One of the reasons which prompted me to propose a pact of confidence and trust for employment, more than a year ago, was precisely to show that combatting unemployment requires a coherent strategy. Without growth, there is no job creation, but growth alone is not enough to solve the problem of unemployment. Since then, much water has passed under the bridge. I believe, as I said yesterday in the debate on employment, that 1997 can and should mark a new departure, thanks to the early introduction of the employment chapter of the Amsterdam Treaty, and on the basis of the special Luxembourg summit.
Nevertheless, although the economic conditions and the general environment are more favourable than ever, nothing can be taken for granted. We have all too frequently in the past seen that economic revival can be a pretext not to undertake the necessary structural reforms. We have too often experienced a mismatch between the great declarations of intent of the European Council, and the disappointing application of those decisions in the field.
Already some criticisms have reached my ears, here and there, of Brussels' control over what should supposedly remain within the national domain. Some people ask if we really need a directive at European Union level. I reply yes, we clearly do. Firstly because the Heads of State and of Government have so decided, and secondly and above all because this is the right approach, based on the approach which has been successfully followed in the field of economic policy.
Some have shown themselves to be critical about our estimate of the effect of the measures proposed, which we see as reinforced by economic recovery, namely the creation of twelve million jobs in five years. Let us avoid any misunderstanding over this. This figure, as you well know, is not an objective, it is a result. Why should we be less ambitious than our predecessors, who in the Europe of the twelve, created ten million jobs between 1985 and 1990, and in the same period reduced unemployment by around 3 %, a movement which was only interrupted by the Gulf War and by monetary turbulence?
Let us therefore concentrate on what is really said in our proposals. We are far from building castles in Spain, what we are talking about here is bricks, mortar and the willingness to get our hands dirty in building the edifice of the future. You should know, at all events, that the Commission will continue to fight for its proposals, which are, as the saying goes, both ambitious and realistic.
Mr President, the second half of our term of office will be dominated by Agenda 2000, which is moreover reflected in our work schedule for 1998. Nearly half of the proposals for new laws are part of the Agenda 2000 framework. Agenda 2000, in my view, is a coherent vision for the Europe of the 21st Century. It offers efficient policies serving citizens, a process of successful enlargement reinforcing the European Union, and rigorous management of tax payers' money.
The orientations of Agenda 2000 lay down the path to be followed. These orientations are based on an in-depth analysis of reality, as I prefer visions that can be achieved, rather than great philosophical declarations. The initial reactions from Member States are encouraging. All have accepted Agenda 2000 as the framework for negotiations, and all of them recognize the importance of a coherent and integrated approach. At the same time, they are positioning themselves for long and difficult negotiations. I would remind you that our detailed proposals have yet to come. All this is normal and legitimate. However I dare hope that the behaviour adopted, when all face up to the historic challenge of Agenda 2000, will match the importance of what is at stake. We must resist the temptations to see the benefits of belonging to the European Union as simply a matter of the amounts transferred into the Community budget, or moneys received by Brussels! I do not claim that these aspects are without importance, or that it is not right to raise certain problems, but we must at all cost avoid being side-tracked by purely national and accounting approaches.
I would also like to raise another problem which concerns me. Some people seem to have forgotten that negotiation for membership is a complex and difficult operation, also and above all for the candidate countries themselves. For this reason, the treaty provides for the Commission's opinion on individual applications, and the European Council at Copenhagen has defined criteria which should guide the Commission in this. This exhaustive work has been undertaken by the Commission which, as I said, has shouldered its responsibilities in the light of the results of this work. We should not today act as if this advice did not exist. We should still less accuse the Commission of wishing to divide Europe. That is absurd, when we know the extent to which we have taken care to emphasize the inclusive nature of the process and to propose concrete means to achieve that end. I prefer to work concretely for narrowing the gaps in Europe, rather than papering them over in a purely political approach, which risks creating many frustrations in the future. Beginning to negotiate with countries which are not ready would do no-one any good.
With regard to the policies of the European Union, I will just make a few rapid comments. The common agricultural policy must be reformed. It will be. Those who claim the contrary, know that it will be, anyway. As for myself, I prefer to declare my hand, and generate real debate. The same comment applies to the structural policy. The economic and social cohesion policy is and will remain one of the pillars of the European Union. How could it be otherwise, when we are preparing to welcome in new members, all of whom will require structural assistance, and all the while, furthermore, in spite of its successes, there still exist in the Union, in its present constitution, regions which are relatively undeveloped. But it must be clear that structural assistance cannot become permanent assistance, for that would be contrary to its objective.
Mr President, there is one sphere where the Member States seem reluctant to build Europe. This is the sphere of foreign policy. Of course, the Union is gradually gaining greater stature on the international stage. Its network of relationships is extending. Its intervention is in demand. The European Union is the largest donor organization in the world, and its weight as a trading partner makes it one of the two or three players that really count in Geneva. But we are going about our foreign policy like the Bourgeois Gentilhomme, who spoke prose without knowing it. We make foreign policy without knowing it. One day we will need a real understanding of our strengths in this field, and our weaknesses, and of the need to put our various instruments at the service of a coherent and well thought-out vision. Too often, indeed, we attach much more importance to outward signs than to the inner substance. Summits here, political dialogues there, great media events without much content, daily declarations that nobody takes the trouble to read. And above all, this difficulty that we have of conceiving a foreign policy as a consistent whole, which takes into account all dimensions of Union action. I express the hope that the European Union will be willing to go beyond the failings of its youth, and exploit the hidden potential in the new treaty and elsewhere.
For its part, the Commission wishes to contribute to foreign policy so far as it can. But let us be frank! Without political will on the part of the Member States to develop a common foreign policy, the Commission's scope will be limited.
Mr President, I have deliberately restricted my speech to a few major themes. You have before you our detailed proposals for the programme of work for 1998, which will be debated in December.
I have the feeling that Europe, confronted yet again with its historic challenges, has the resources to win through. The period opening up before us is rich in possibilities. Let us not waste this opportunity by being over-cautious or small-minded. Europe will win through with political determination, and provided its institutions are strong and democratic, and these institutions understand that, over and above their respective roles, they serve the same overall purpose, Europe itself.
Thank you very much, President Santer.
Mr President, what is the state of the Union? It rather depends on whose eyes you are looking through. One thing is for sure: the Union is different if you see it through the eyes of different actors in our society.
If you are an industrialist or financier in the financial sector in one of our major cities, then the growing confidence in the coming of the single currency is probably like manna from heaven to you. Your long-term future is taking a more stable, secure turn; planning your resource allocation, your investment decisions and prospects for growth is easier and less speculative; transaction costs look to largely disappear whilst current monetary orthodoxy seems fairly sure to keep inflation to minimal levels and to ensure the downward pressure on individual and corporate taxes. Not too bad...
If, however, you are one of Europe's 18-20 million unemployed, the state of the Union looks pretty dire. The global market, the revolution of the information society, mean about as much to you as the steam train must have meant to the horse and cart. One thing they know is that on the back of the global market and the information society, jobs have been lost. The socially excluded, the unemployed, the under-employed can be excused for eyeing the forthcoming employment summit with some scepticism or, indeed, indifference. They have been there before; seen that, done that, got the T-shirt.
If we are going to tackle that scepticism and indifference, the employment summit must succeed. We want concrete proposals, real down-to-earth action which will create jobs.
I understand that some in the media have already written their headlines for the employment summit: ' No pot of gold, job summit fails' . Let us start talking with a bit more common sense. We all know that there is not a pot of gold waiting to be had. Most of us know that just throwing money at the problem is not, in itself, sufficient or even sensible. Where money can make a difference and where we can find it, then it must be provided. This Parliament will, I hope, put its money where its mouth is when we vote tomorrow for the employment package for small and medium-sized enterprises. To find that money we will have to reduce spending in other areas - hard for us as a Parliament to agree to. But certainly my group is determined, because employment is our number one priority.
This is only small beer, though. It can help by adding value to what is being done at national level to create jobs. Without question, the best way that we can aid job creation is to really begin the process of coordinating our economic and employment policies. If the job summit can begin that process and provide a package of support measures as well, then we may be in the business of giving real prospects and opportunities to those who need our help.
So what is the state of the Union if you are a business operating in the single market? Life is still, unfortunately, beset with a fair degree of red tape, obstruction and lack of information. Judging by the complaints I get from business in my constituency in North London alone, there are ongoing problems of VAT; protectionism still abounds when it comes to product licences and patents; there is a marked lack of enforcement.
Seen through the eyes of us as consumers, be it from the North of Finland, the South of Greece, the West of Ireland or the East of Austria, the single market has provided a greater variety of better quality goods. In the last two or three years, we have seen the danger of adopting a less than rigorous approach to consumer protection and public health at European level. The BSE crisis focused attention on the paucity of the lowest common denominator approach to consumer protection. In this context, this Parliament has done the European consumer a great service by insisting that the European Commission reorganize its services, policies and resources to give a high priority to consumers and public health. We will very shortly be putting the Commission response to our recommendations under the spotlight in this Chamber. We recognize as well that the Council in Amsterdam acknowledged the need for a revamped consumer and health policy in the new treaty and we hope that it will meet its obligations in full by supporting Parliament and the Commission to restore consumer confidence in the fact that their food and other products are not just safe but wholesome and of a high standard.
If you are an animal ferreting away in your European habitat, the state of the Union does not look at all rosy just now. However, you might see the European Commission as your friendly gamekeeper, given it had just announced infringement proceedings against a great majority of the 15 EU Member States for failing to transpose the habitats directive into national law.
Those involved in the struggle for the environment know that the recession which engulfed Europe post-Rio saw the shameless jettisoning of many of the commitments made there in terms of habitats, climate change, marine pollution and much more. There is now a further opportunity, following the New York meeting, to join with the rest of the UN Member States at Kyoto in December to expedite change. This is not a Europe-only struggle. But our position, which I hope is a progressive one, can be influential, not just in keeping pressure on countries in the developing world to pay attention to the environment in their economic programmes but, crucially, to force the United States to understand its responsibility and its role as the world's leading nation to take action with us.
If you happen to be one of the growing band of drug smugglers or international criminals or the like, there is still, sad to say, gold to be had in Europe. For them the EU and its Member States still offer opportunities to be exploited. Each Member State is experiencing its own increase in international crime of one kind or another, the rapid and tragic growth in the drugs trade, terrorism and the trade in arms or the growing malevolent trade in humans. If you examine the extent and the scale of these areas of activity, as this Parliament did in just one committee on enquiry into fraud involving goods in transit, it becomes clear that the only way to combat this sort of multi-country crossborder trade is through international cooperation.
This is why the role of the European Union is so important for the future development of information sharing, enforcement authorities, policing strategies and cooperation across borders. It is only by working together, with agreed strategies, that we can have a real impact in those areas of the world which need help and support to reduce their domestic dependence on the drugs trade in particular. Europe's citizens, who quite understandably worry about the drugs culture in which their young are growing up, and which is responsible for so much of the violence in our society, have much to gain through greater European cooperation in this area.
If you are a small banana grower in the Caribbean, you could be excused for thinking that the Europeans are the lowest of the low. They came to your idyllic island many years ago in the quest for resources. Those same Europeans encouraged the change of production to the multi-cropping banana. You and your family depend for your living on the banana industry and now the WTO, at US insistence, has ruled to cut out the privileged trade access to Europe for your bananas in favour of the dollar banana. Where is your livelihood now? The European Union must renegotiate the existing Lomé Convention in the coming years and we must seek a new partnership with our African Caribbean and Pacific neighbours.
The state of the Union also looks quite different to the citizens of eastern and central Europe. Those from Hungary, Poland, The Czech Republic, Slovenia and Estonia who see their way being expedited into the marble palaces of the European Union must have a view quite different from those who, if not exactly excluded, certainly feel at arm's length from the process.
For Europe's current 370 million citizens, enlargement of the EU to a further 11 countries in the foreseeable future is a huge leap into the unknown with fears of dwindling support for them through the EU budget, agricultural and structural funds and cohesion support. There is a big job of work to be done by all of us engaged in the politics of Europe to make clear our determination: firstly, not to isolate or marginalize or leave out any of our partner states in eastern and central Europe but, secondly, to point out to our own citizens the costs of non-enlargement - the economic damage, lack of stability, potential for conflict, regional disintegration, environmental degradation and so much more.
If you are a black person in Europe, it has always been tough. Recent years, however, have been grim. An increase in the politics of hate, jealously and scapegoating have led to more racist abuse, harassment, attacks and, most tragically, murders. Thankfully, Europe's new treaty now contains the broadest possible anti-discrimination clause. Unthinkable just nine months ago. The European Year Against Racism and Anti-Semitism, an observatory in Vienna to combat racism and the treaty competence - a fitting way to remember 1997.
The state of the Union is not simple, it's sometimes bad, sometimes good. It could hardly be otherwise. It is, however, incumbent on us to take the work seriously. We must get on and help the Union to find concrete ways forward on employment and we must endorse the Amsterdam Treaty, warts and all. We must enable the countries of Cyprus, Central and Eastern Europe to join us in our common endeavours.
Mr President, Mr President-in-Office, Mr Commissioner, ladies and gentlemen, for the third time the political institutions of the European Union are called upon to give an account of their actions. I see this as a duty to our people to whom we are trying to give an answer to a crucial question: how can our countries meet the challenges of the forthcoming third millennium?
Year by year the pieces of the jigsaw are put together. But the real prospect today is the great, peaceful and united Europe that we want to bind together and federate on the basis of what we call the Community method. You rightly drew attention, Mr President, to the historic declaration that Robert Schuman made on 9 May 1950, at the time the integration idea was put forward. It remains valid; it is supplemented by the subsidiarity principle because we want a genuinely federal and not a centralistic Europe.
We can now say that the great ideal of the founding fathers of Europe can become a reality and I think we can therefore look to the future with qualified optimism. But this optimism is not justified without strong determination and insight.
The most ambitious of the Union's major objectives was, in my opinion, decided in Amsterdam. The European Council decided that in a process beginning in 1998 the Union would be extended to include the new democratic countries of central and eastern Europe, and Cyprus. In this way the Union is responding positively to the desire of these young democracies to be part of Europe. Again it has been proved that the European Union is a magnet for this continent.
Thus we already know that in the first decade of the 21st Century a political area of 500 million Europeans will develop around the Union. For the first time in history Europe's geographical boundaries will coincide with the ideals of democracy, freedom and solidarity.
The second major objective, monetary union, is steadily drawing nearer. The Maastricht criteria are being strictly applied. But at the same time a dynamic has developed, as the President-in-Office of the Council has pointed out, in which crucial deadlines can be put forward. On 15 September the Council decided to fix the parity between the currencies that are to belong to the euro in May 1990, at the same time as the decision on the first countries to be part of monetary union.
A large number of countries will be in this first group. Perhaps thirteen of the fifteen Member States will fulfil the criteria for introducing a stable euro and maybe eleven of the thirteen will have the courage to do so. Regrettably I read once again that although it could join monetary union the Swedish government has decided not to do so.
It has been possible to achieve the Maastricht objectives thanks to the joint efforts of the governments, which adopted strict budgets for 1998, and also because our people have realized that the policy was necessary.
But the third objective is to give a new boost to growth and promote a dynamic policy on employment. I believe that the Amsterdam summit took a balanced decision in that it linked the stability pact to a growth and employment pact. I hope, Mr President, that the Luxembourg summit on 21 November will also give the European Union a social and human face. You have rightly said several times in the last few days - I summarize - that the time for pieces of paper is past and concrete action must now be taken, and I hope and believe that you will provide the impetus.
We in the Group of the European People's Party want to stress a crucial point: Monetary Union and the reform of government finances that it entails is not an end in itself but a means to a higher goal: restoring creative growth which generates jobs, establishes greater competition for the benefit of all, creates the employment conditions for a true social market economy.
In its Agenda 2000 the Commission has also opened the way for the wide-ranging adaptation of the Union's policy and its financial resources to the medium-term objectives and new needs that will arise for the enlarged Europe. I think that as a Parliament we must devote sufficient time to examining these proposals. We must also be ready to take decisions and assume responsibility for Agenda 2000. I think we must be involved in this vital issue.
But in talking about the European Union's major objectives I will wind up this list by mentioning two areas in which I feel there is a painful lack of ambition. First, foreign and security policy. In medical terms, this is in danger of showing a flat encephalogram.
The United States, with its strong resolve, likes to see itself as the world's arbitrator. The Union is weaker in this respect, at least that is what I feel and believe. It lacks political will. Are we going to be satisfied just with progressing towards economic integration? Are we able or willing to limit our ambitions to the introduction of a single currency without ensuring that Europe exercises more influence in the world?
If we do, if we limit our ambitions, then we are underestimating the people of Europe and deserting many of the regions in the world, Africa, the Middle East, Asia, Latin America. They, the people of Europe and those regions, want Europe to remain a partner on the world stage and to help maintain a balance between the large groupings.
It is part of the European identity that we are in fact entering into a new Vth Lomé Convention in which the political dimension and civil society action are important elements and so too is the private sector. Even if the main objective is a united Europe including central and eastern Europe we must not forget our solidarity with the ACP countries and more specifically Africa.
Of course we also have to put our own house in order. We as a group support the Commission's aim of completing the internal market and also working towards fiscal harmonization in the Union. I know this is a sensitive point for national sovereignty. But just as important and sensitive is the risk of the internal market not functioning properly as a result of fiscal deregulation.
What steps can the Union take to achieve these objectives? Our initial evaluation of the Treaty of Amsterdam was positive. In a number of areas real progress was made and Mrs Green has rightly pointed out what is possible in the fields of public health, environment and even the third pillar, internal security. But the real institutional reform which is needed before enlargement is still completely lacking. We are convinced that without a decision on the qualified majority in the Council the European Union will grind to a halt and simply become a free trade area.
The Treaty of Amsterdam can be regarded as an intermediate link in a gradual process, but for our group enlargement remains inextricably bound up with the strengthening of the Union and thus with majority decisions in the Council, the restructuring of the Commission and the reform of this House so that it becomes a real parliament. That is also in the interest of the countries wishing to join the Union. They all have an interest in this Union functioning properly. We can only deplore the lack of ambition and, as you have mentioned, Mr President-in-Office, the European Council's inexplicable timidity in the final hours of the Amsterdam summit.
Finally I want to mention two areas in which we have a particular interest in cooperation between the institutions. We must work better with the Commission and Council in planning legislation. We are very concerned about the time that elapses between the Commission announcing proposals and their actual submission. The interinstitutional dialogue must therefore be strengthened. Parliament is one of the positive, extremely positive elements in the Treaty of Amsterdam, it was not a loser in the Intergovernmental Conference. In fact it made major gains, its powers were considerably extended. We are becoming a real parliament that can guide the Union's strategy. We have extensive legislative powers which strongly influence the lives of our fellow citizens. We must be worthy of this responsibility for our new tasks, take it up actively. We must be credible, both in the way in which this House is run and in how we can resolve a number of internal problems.
The President-in-Office of the Council has just said that he had no personal experience of the war. He said that Europe is peace. If I could just say a little more about that, I was a four year-old child when I first saw the German soldiers in May 1940. Four years later, in September 1944, we in our small town in the north of Belgium were liberated by Polish soldiers. Well, since that dramatic period Germany has become one of the driving forces for the integration of the European Community and now the European Union. Poland, together with the other countries of central and eastern Europe, gives us hope that a peaceful and united Europe can be achieved. This wartime period when I was a child is indelibly engraved on my memory. And since then Europe has of course been an obvious goal for us. Our teachers spoke about it, people spoke about it in the youth movement, at university. That was the great hope: to become European. We must fulfil that, we have reason to remain confident and hopeful. I hope that this debate between the three political institutions of the Union will help achieve that.
Mr President, Mr President of the Commission, Mr President of the Council, Mr Commissioner, ladies and gentlemen, 1997 was certainly a turning point for the European Union. The Amsterdam Treaty is certainly another milestone in the constitution and development of the European Union. How can we forget the Agenda 2000 package, for example, presented by the Commission to commence all reform procedures for accepting new countries? In a month's time, the European Council will be faced with an even more urgent problem that affects our citizens at close quarters, that of unemployment with a good 20 million out of work. The Union's activities have undoubtedly speeded up considerably in the last twelve months; however, although on the one hand the action to strengthen the Union can only receive our applause and our support, we wonder whether the institutional and democratic establishment of the Union is adequate enough. We note, for example, that the recent Intergovernmental Conference showed the limits of the current process of amending the treaties. This Parliament has the duty and the right to claim an institutional role which can have a political effect, particularly with regard to future amendments to the treaties themselves. The Union is aiming for new goals and the legitimizing function of this Parliament, the only democratically elected Institution, can no longer be deferred indefinitely, on pain of entrenching a belief already held by our citizens about a Europe of governments and government officials ever more distant from their interests.
With regard to the single currency and expansion, for example, the Union's decision-making process has demonstrated its failings, even if we share the final objects. This Parliament has been complaining of problems such as unemployment and economic development for some time, paying them just as strong and determined attention as that reserved for the monetary union, but we, and the Commission in particular, have had to wait for the initiative of a Member State.
I come now to expansion: this is an historic process, possibly owing to the geopolitical implications and possibly owing to the number of countries involved and the impact on our countries. For a process of such scope, Parliament was informed of the Commission's decisions in the press, and then had to wait a long time for a reasoned document. As decisions of this nature should be typically political, as they are, I wonder whether it is possible and acceptable for such responsibilities to be assumed by the Commission. Perhaps, Mr President, that is the paradox of this Europe: establishing highly ambitious objectives without having an adequate political and institutional structure to take into account the wishes of its citizens through the Parliamentary representation it already has.
I would like to point out, however, concluding on the subject of expansion, that we very much appreciated the vote in favour of Mr Barón Crespo's resolution, which recognizes the principle whereby the checking and pre-accession procedure should be applied to all applicant countries at the same time as being more appropriate.
I will pass on to the great political priority for 1998, employment. I agree with Mr Van Velzen who, in the resolution passed yesterday, commented on the futility of inventing something new if it is useless and possibly harmful: I am thinking about the 35 hours, for example. I believe that, with a reorientation of structural funds, passing a stability and social cohesion pact, encouraging and ensuring that member countries have appropriate budget and tax policies for an economic revival, unemployment may be fought in the medium term. Many of us do not believe that the monetary approach alone is adequate and sufficient, on pain of excluding and marginalizing various strata of the population.
The single currency. We believe that in the spring of next year, alongside the technical evaluations required for accepting countries into the single currency, we should not lose sight of the objective of the single currency which is just a tool at the service of a political objective. I wonder on this point about the reasons for the decision taken by the Bundesbank and the Bank of France to raise discount rates, which leaves me somewhat perplexed.
Agenda 2000 and enlargement: the points I made earlier apply here. Moreover, I am delighted that the Minister of Foreign Affairs of the Italian Republic has expressed doubts and reservations over the exclusion of certain countries. We have asked for an in-depth parliamentary debate on this matter and I think that this House should make it one of the political priorities of the next few months. The reforms contemplated by Agenda 2000 will be a reason for a full and exhaustive debate in our Institution, but from now one we can say that we will give our entire support to completing the single market, to reviewing the problem of indirect taxation, to better finalizing the efforts made to make our economy more competitive, to continuing hastily with regard to trans-European infrastructural networks, to reassessing the scientific and technological potential and to a qualifying review of the structural funds. Everything will have to take place in a framework of economic and social cohesion for the sole, direct benefit of the citizens of the Union. This presupposes a new medium term financial framework commencing as from 2000 that can guarantee adequate resources for the ambitious objectives we have set ourselves.
There are two requirements which are fundamental to us which I fail to see mentioned in the document drawn up by the Commission: a serious fight against fraud and greater control and an effective rationality of the Union's expenses. These two financial resources are significant, taking into consideration the 1.27 % limit of the gross domestic product, as a contribution to the financing of own resources.
The Union's presence on the international scene. This is a very delicate point. Although, on the one hand, the absence of a political union prevents us from having a strong and unique representation at international level, having recently opted for a faceless structure, on the other, we are applying a foreign policy, albeit limited, consisting of aid, contacts, roving delegations, bilateral agreements, representative offices of the Commission and anything else. A policy once again left in the hands of an institution of officials, the Commission. I do believe that our institution should recognize the quality of the Commission's work, but it should also, having the citizens' mandate, establish an objective in the political priorities for next year: the commencement of a Euromediterranean Parliamentary Forum, desired by this House and warmly welcomed by us, as some of the convinced proponents of it. However, we consider greater involvement of the European Parliament in foreign policy to be essential to and certainly functional in the Union's ambitions.
Citizens' quality of life. The improvement in the quality of life of European citizens is not just one of the Commission's objectives but also a priority of this Parliament.
Presidents, I believe that, at the dawn of the third Millennium, the European Union is preparing for an unprecedented challenge, that of achieving the design of the founder fathers of Community Europe, a political design in which the European ideal takes the form of a union of objectives in a strong and solidary common motherland.
Mr President, may I begin by welcoming the President-in-Office of the Council on behalf of my group. Mr Juncker rightly criticized the lack of self-confidence in Europe. I would like to say on behalf of my group that we all have confidence in the Luxembourg presidency and the qualities of this President-in-Office.
Early next year the European Council is to decide which countries are to participate in the European currency. The offer by the strongest country in Europe, Germany, to share its greatest source of strength, its currency, with neighbouring countries is a historic step. The euro is essential for all Europeans who, in the words of Thomas Mann, prefer a European Germany to a German Europe. Secondly the euro is necessary to counterbalance the shift from the centre that will result from enlargement. The Union's decision-making rules had to be adapted to allow for enlargement. Unfortunately this was not done satisfactorily in Amsterdam, partly because this Parliament still does not have the right to approve treaties. That means that the euro is at present the only project for strengthening the Union.
The economic advantages of this currency are also clear: less disruption of exchange rates, more price transparency, low inflation. But is Europe ready for the euro? In many countries the public still have very little confidence in the new currency. Instead of making an effort to win public support for the euro, some governments are evading the responsibility, the Swedish and British Governments for example. But how can the public have confidence in the currency when politicians are not courageous enough to back it?
A second risk concerns interest. The bigger the EMU becomes, the more stringent the central bank's anti-inflation policy will need to be. The bank cannot hesitate to increase interest rates when necessary. But this is likely to cause conflict between the bank and national governments. It is after all to the advantage of governments to have low interest rates. This makes it cheaper to finance deficits and debts and is also better for employment. The euro can easily be made the scapegoat for unemployment. This is all the more true in that the Member States themselves will still have to take a number of unpopular measures. A permanently low interest rate requires permanently low government debts and deficits. Countries like Germany, France, Italy and Spain have still not dared to implement the necessary reforms. In order to create employment, labour costs must come down, there must be greater flexibility in wages and working hours and the unemployed need more incentives to find work. These reforms will be needed even without the euro. Governments must have the courage to explain that, if this does not happen, then many people will turn against the European currency and the euro will encourage nationalism rather than contributing to European unity.
Monetary policy, Mr President, is one of the traditional areas of national sovereignty. By sharing its currency a country is sharing power. The concentration of power resulting from the introduction of the euro has to be coupled with stronger democratic control. But that is not all. This Parliament must use its own powers more effectively. That calls for a number of reforms. Firstly I think that we should work much more closely with the national parliaments, which are an essential part of democratic legitimacy in Europe. There should be annual consultation on such matters as foreign policy, monetary policy, domestic affairs and justice and combatting fraud.
Then there are parliamentary enquiries. Our two committees on enquiry, on BSE and customs fraud, have had excellent and impressive results. This work has to continue. We should consider the justification for setting up a parliamentary enquiry into areas such as the aid programmes for Eastern Europe and the Mediterranean or the Commission's internal administration. It is important that we make democratic control in the Commission as strong as possible.
Of course Parliament has to meet the same standards of transparency in its own operations as we ask of the other institutions. The continuing negative publicity about members' travel expenses damages Parliament's reputation. The reforms the Bureau decided on in July must therefore be implemented without delay, before the end of the year. Internal management action is also needed. Serious errors have been made in areas such as building policy, office equipment, security and informatics and an independent investigation needs to be set up in the short term to prevent mistakes of this kind in the future.
The organization of our parliamentary work also needs improvement. No parliament in Europe has as many meetings as the European Parliament. But quantity does not necessarily mean quality. All too often our agendas are overloaded, our debates tedious. Parliament must have the courage to set priorities. Less time for voting, less time for undisputed matters, more time for political debate. The art is knowing how to set limits. We must use our powers to the full, we must have the courage to assert ourselves more often. I do not think that the Council and the Commission are the only institutions responsible for the Union's public image. In this debate the focus is on the Council and Commission representatives. Parliament too has a responsibility for the Union's reputation. Parliament must do its best to improve the Union's image through its own activities as well and that is why I wanted to draw attention to this aspect in this debate.
Mr President, we were concerned about this debate, because the debate on the state of the Union, which we are now holding for the third time, must not be either a matter of rhetorical or superficial routine. But I have to acknowledge that beginning with the opening speech of the President of Parliament, and continuing with the other speeches, important points have been raised and a forward-looking approach has been adopted. So we want to register our delight.
Nevertheless, we must strike a balance. To use the medical simile of the state of the Union, it is necessary not only to take the supposed patient's pulse, but to give him a genuine health check-up, a thorough examination with diagnoses and proposals for cures. And in this sense, the main problem, the main illness - which we have all identified - is unemployment.
Employment is rising - it has risen during the last year - but only very insignificantly. Casting our gaze back - as some poet such as Antonio Machado once said - we see the jobs that have disappeared as well as those that have been created. I am thinking now of the tragic case of Vilevoorde, which was debated in this House, and of other equally important cases. On behalf of the Confederal Group of the European United Left-Nordic Green Left, therefore, I wish to say that we support unequivocally the integration of the European Union's employment policies.
We believe that the reduction of working hours must be a fundamental component of employment policies. And, in this sense, the commitments of the French Government and the recent decision taken following a debate in the Italian Parliament give hope for the future, make it possible to have a genuine debate and achieve positive solutions. And it has to be said that the debate in those two countries has gone far beyond the debate in this Parliament or the other European institutions.
Naturally, we attach great importance to the Luxembourg Summit and we back the efforts of the President of the Commission. We especially support the President-in-Office of the Council, Mr Juncker, in his drive to defend and take action in favour of real convergence - what he called the convergence of employment. And we also support the idea of allocating ECU 150 million from the budget to employment programmes. If we do a simple division exercise, however, we see that this works out at only ECU 8 for each unemployed person in Europe. We wish those employment programmes the best of luck.
In my country, the leader of my political group repeats continuously that "programmes, programmes, programmes' are essential. And I should like to commend this employment proposal to the European Parliament with the words: "employment, employment, employment' . Let us see if by saying it three times we can increase the resources and mechanisms that need to be implemented in favour of an employment policy.
With regard to the euro, we all agree that we are on the final stretch. The more countries join the euro the better. It will be better for everyone to share the responsibility. Nevertheless, we are critical of the Maastricht criteria, and we are sceptical of the view that the euro will automatically generate growth, which will automatically generate employment. Nor do we believe that the Stability Pact will be good medicine; we fear its consequences for European society.
And in this check-up, we wish to consider not only the physical state of European society, but also its state of mind, the state of its soul. As has already been said, there is anxiety and uncertainty. And much of this anxiety and uncertainty exists because we have no clear model for enlargement.
We are in favour of enlargement, but we fear that the wrong approach, a lack of foresight, could have negative effects on both the countries that accede to the Union and those already in it. The greatest danger is that of turning the political union to which we aspire back into a vast free-trade area. Added to this is the problem of the revision of the financial perspectives and the effects that it could have on existing north-south solidarity within the Union, with the reduction of the structural funds and repercussions for the common agricultural policy.
As has already been said today, it is necessary to count in all the countries requesting accession and not to classify them strictly as suitable or unsuitable. Within this new framework, however - and I am echoing the words of Mr Martens, whose political position and ideological views are completely different to mine - there is a need to ensure that Europe's foreign policy has a genuine identity.
In his speech today, Mr Juncker moved from considering the European subcontinent to examining our ambitions within a Eurasian continent. But we shall never be able to achieve those ambitions, not even within the European subcontinent, if Europe's identity is subordinated to the policies of the United States. We must be friends, but never subordinates.
Faced with these challenges - and I am coming to an end, Mr President - the Amsterdam Treaty is inadequate to the task of carrying out the essential reform of the institutions prior to enlargement. A Spanish journalist defined it as a colourless, odourless and tasteless treaty. Describing it in the same terms as treated water is perhaps being too generous.
In conclusion, I wish to say that if these key problems are to be resolved, the problems of democracy must also be resolved. I believe that I am in tune with European public opinion here. Who decides in the European Union? Who is responsible? To whom are they accountable? Perhaps the time has come for the Council to start being politically accountable to the European Parliament, which represents all the Union's citizens.
Mr President-in-Office, Mr Commissioner, Mr President, ladies and gentlemen, there is an interesting Belgian radio programme called 'Situation hopeless but not serious' . Transposing this to the European Union, I would say that the situation is worrying and could become hopeless unless the main parties concerned take some action. The disappointing results of the Amsterdam summit did not equip the Union for the task ahead. Even Commissioner Van Miert stated publicly in September that Amsterdam was simply 'marking time' .
So the Union is not ready for enlargement because it has not made a start on institutional reforms itself. The muchneeded and complete political union which has to be in place to provide a social and ecological counterbalance to a deregulated market does not exist. As a result of the strict monetary policy, the euro is already associated by millions of Europeans with social breakdown and job losses even before it has come into being. Amsterdam did, it is true, help create the employment agreement but the weak point was always that Europe was not putting any money on the table to help create jobs.
If the employment summit in Luxembourg fails to reach a breakthrough and just puts forward recommendations without any commitment, there will be great disillusionment. My group therefore particularly deplores the fact that no measures have been taken to stop the taxation race between the Member States. The trend for labour to be more heavily taxed all the time and capital less heavily taxed so that jobs are lost just when new ones should be being created is continuing. It seems to me that the Luxembourg presidency is particularly well placed to address the difficult problem of tax harmonization. My question to you, Mr Juncker, is whether you are going to take any action on this. We see not only in the results of Amsterdam but also in the work of the Commission that there is no impetus towards lasting cooperation, or at least very little. There is no energy tax and the Commission itself is not managing to take advantage of its strong position in public procurement in this area to make production more ecological - an important area which is not being exploited.
Finally, and on this point I agree with Mr Santer, we cannot help but say that foreign policy seems to have serious shortcomings, for instance in Bosnia, Algeria, Palestine... we could go on. Europe makes no difference in supporting the peace processes in these countries properly and effectively. How well-meaning we are towards Africa can be seen in particular this week in the chocolate directive. At any event, without a convincing democratic political plan both internally and externally Europe remains nothing but a bureaucracy.
Mr President, in this autumn of 1997, the state of the Union appears to be one of contrast. On the one hand, there are positive elements. One of these, already mentioned, is the single currency.
There is reason to believe that the euro will go into circulation, that the timetable will be respected, that the number of countries participating in EMU from the outset will be large, as countries such as Spain and Italy, which were a cause for concern, will very probably be members of the leading group. As such, the euro is a good thing for the financial and economic power of Europe, and indirectly - it is to be hoped - for employment. In itself, the euro is also a very good thing for the reinforcement of political union, which remains our objective.
I finally add that the considerable efforts made by the various parties - and I am thinking here in particular of Italy - to ensure convergence among their economies and to successfully launch the euro are a sign of a political will which must be commended. This determination very fortunately contrasts with the depression and the moroseness that we deplore elsewhere.
Indeed, the state of the Union also has its areas of darkness. I shall not return to the darkest point, which is unemployment, as others have already spoken on this. I will speak of enlargement, which is a matter, as you rightly said, Mr President of the Council, for the whole future of Europe. Until now, the question has indeed been treated, but without enthusiasm or dynamism, and the Council as much as the Commission has given the impression that it was simply resigned to opening a dossier which was an embarrassment and came at the wrong time. How comfortable were times past, when the eastern European countries were behind the iron curtain and outside the fold of European affairs!
I hope that in a few months, when the euro is on track, the Council and the Commission will really take enlargement on board at last. We still do not have enough of a political objective. Do we want a strong political union for the new Europe, or a simple free trade area? The question has not truly been settled.
We lack a political strategy. Hence it is difficult to accept without protest the imprudent presentation proposed by the Commission, which consists of literally separating the candidates into two categories. The European Conference proposed by some countries - including France - risks being no more than a palliative. It will certainly be better than nothing, but will reveal itself to be insufficient, like all palliatives.
We also need institutional reform of the Union, which would allow the Union to bear the consequence of enlargement without disintegrating under the pressure of numbers. From that point of view, the Treaty of Amsterdam is a failure, and illustrates exactly this lack of political will which is characteristic of the way the enlargement process as a whole has been handled.
In addition to enlargement, there is another question, which is not unrelated to it. This is the financial question. Everybody, in the Council, the Commission and the Member States, seems to be delighted at the prospect of a zerogrowth budget, with a ceiling strictly capped at 1.7 % of GDP, with the hope of remaining below that ceiling. This budgetary dogma is not consistent with the new tasks of the Union, whether they involve enlargement, of course, but also the struggle for employment and keeping up the policies of solidarity.
Finally, Mr President, the European Union has got some colour back over the last few months, with a return to growth, albeit very moderate, and has shown a real determination to launch the euro successfully. But aside from such progress, there remains an enormous amount to do. For this, we require the political will that I wish and hope for with all my might.
Mr President, the first two priorities of the Council and the Commission for the year to come, namely employment and the euro, appear to be fairly broadly contradictory.
The euro will by definition involve unity in terms of monetary policy and the harmonization of other economic policies, in such a way that they cannot necessarily be adapted to the special features of every country.
We have seen this clearly, with the raising of interest rates at the beginning of October, as a precursor of monetary union. My country has followed suit with a rise in interest rates, although it did not need it, as rising rates risked dampening down the recovery in growth.
More generally, all the while there is no optimal monetary area at the Union level, the euro will impose a monetary rigidity which is contrary to the idea of flexibility, which some claim to seek in other quarters, and which will be costly in employment terms.
Furthermore, as was said in the debate yesterday, the procedure of coordination of employment, with its guidelines and, very likely soon, its sanctions, intends to be an exact copy of the procedure used for economic and monetary union. In both cases the procedures are dominated by a key word, convergence, a word frequently heard, incidentally, in the speeches today. But convergence seems to have become a real ideology in Brussels. It has to be admitted without any discussion that in all fields promulgating a unified standard for all is far better for growth and employment, than differentiation of policies to suit the requirements of each.
While it is possibly true that, in a Union based on solidarity, it is desirable to avoid the sort of substantial contradictions which means that one country might cause great damage to its neighbours, in pursuit of a petty advantage to itself, it is on the other hand wrong to believe that convergence, understood as systematic mutual alignment, is good in itself.
A moment ago Mr Juncker spoke about the 'virtuous' process. For my part, I would talk about a 'vicious' process. The Europe of Nations Group, for its part, believes that the optimum in terms of employment would be better achieved through freedom for nations, rather than obedience to a uniform rule handed down from on high.
Mr President, 1997 should have been the year of reforms and the signal for the start of a new stage of unification, characterized by the restoration of the institutional structure, by the increase in the skills of Parliament, by the specific definition of the commencement of the political union. These were our hopes when the Intergovernmental Conference began its work - to take steps forward towards democracy within the Union and to establish the bases for the definition of appropriate rules for creating the political union and for meeting the conditions required for expansion. Never have we been as disappointed as we have been here.
The Amsterdam Treaty, signed in the silence of the press, crowned the failure of the work of the Intergovernmental Conference. The late effort by the French, which was also joined by my compatriots at the last minute, to call a European Council on 21 November dedicated to employment, was not enough to dissipate the fears for our immediate and long term future. What future, Mr President? The future of economic and monetary union on its own or the future of the whole Union, which also comprises countries that have not been able to obtain immediate access to the euro? Two speeds could add further problems to those we are already experiencing, for which we still have no exhaustive solutions. The problems of employment and expansion which, together with the euro, will be the political priorities of the forthcoming year, comprise a stake of exceptional significance for the future of the Union, for, if it is played badly, it may risk shattering what little remains of the Community before it becomes simply a large free trade area. That is the fundamental problem: either the Union, under the influence of the single currency, will manage to establish a political status, or it will be destined, from crisis to crisis, from expansion to expansion, to become a trading area for 400 million consumers, subject to political decisions that will be decided by other countries, based on strong, economic and financial relations prevailing from time to time. We should not forget the increasing weight of the Pacific rim, including China, in world affairs, and the current inactivity of the Atlantic rim, of which Europe is partly the cause.
To allay these fears, we ask our governments, the Council and the Commission, to speak up and make the voters understand that the development or decline of our countries is the same as the development or decline of the Union which, if it mistakes the methods and timing of enlargement, if the employment problems are not sorted out soon, if for these reasons we do not manage to keep the citizen's consent, he will change his vote and Europe will become what none of us wants: a highly bureaucratized, somewhat laissez-faire body somewhat in favour of state intervention, which will move like an elephant between the crystal vases of international politics, without any shared security and defence, without a policy of justice, without what it takes to perform the political role of a body of that size.
We will have to restore the same dashed hopes in the motions presented to combat unemployment. For the time being, we are faced with a long list of hopes and nominal affirmations: dialogue between the parties, united Europe, social Europe, fight against marginalization, but no new policy has been announced, no medium or long term strategy has been presented.
Where will the new jobs come from? Will the rigid regulations of national job markets, real plaster casts for the mobility and appointment of new employees, come to an end? Or will recourse be had to public budgets - as a certain government tried to do - to generate a temporary euphoria? Jacques Delors, in his White Paper on Employment, stated, with regard to the insistence on miraculous methods for growth, that untying the purse strings may generate temporary euphoria, in the same way as drugs do, but the awakening will be all the harder when the damage caused by inflation and by internal imbalances has to be rectified. The greatest damage, he concluded, would be the increase in unemployment. This seems to be something no-one wants, but which no-one is doing anything about.
In the same section, Delors said no, just as Monti and Bangemann are saying no today, to a general reduction in working hours, to which it seems that some governments refer.
A similar point should be made for expansion: in the absence of a more than substantial financial effort, there will be a constant reduction in the resources currently intended for regions of the Union that benefit from the policy of cohesion - objectives 1 and 5 - and a probable increase in the imbalances between rich regions and poor regions.
There is no policy on growth; without it, however, the resources would not be produced to give rise to the development of possible new members and the current 15.
I would now like to raise several questions: what would our future be if the United Kingdom really took a step sideways and London, one of the leading financial markets, remained outside the euro? And what cynical indifference will enable us to continue to ignore the Mediterranean? Europe must be Mediterranean or it will not exist, because we will not have the strength to withstand an ever more desperate immigration. Europe must be political or it will not exist! And so, Mr President-in-Office, it is true that we have obligations, as you said yesterday, including obligations to the countries of the former eastern republics, but above all we have obligations to the 20 million European unemployed: obligations to control the relocation of companies, obligations to reconcile the freedom of the market with solidarity and, finally, to build political union.
Mr President, ladies and gentlemen, I began to despair as I listened to you, for the moments when I had the impression we might be in disagreement were rare indeed. I would not want to fall into the bad habit of paraphrase and confirm what you have just said by repeating what I said when I opened this debate. Fortunately, towards the end, some voices were raised to speak about things which are finally so much in opposition to my own thoughts and words, that I am pleased to seize this opportunity to reaffirm what I believe.
There should be no opposition between enlargement and the priorities attaching to it on the one hand, and the priority to be given to employment on the other. I think these are two priorities which are not antinomic or contradictory one to another. We have to pursue both aims. Unfortunately, the lady who prompted me to this response has left the room, and she will not be able to profit by it.
A question was directed towards me - it almost caused me some amusement - relating to a Luxembourg initiative in the field of tax harmonization because, it appeared, Luxembourg would be especially well-placed to launch such initiatives. I would urge Mrs Aelvoet to be kind enough to look at the financial pages of all the European papers since the beginning of July, which will give her ample information on the detail and the solidity of the many Luxembourg proposals in the field of tax harmonization.
Yes, we are well-placed to speak about and discuss tax harmonization in Europe, having devoted a meeting of the informal Council of Ministers of Finance to this topic, and after organizing the debate at the Ecofin Council of 13 or 14 October last. I must say that we are fifteen of us specialists around the table, because from the mouths of my fourteen colleagues I heard many arguments which they had always previously been fearful of using.
At the time when the Luxembourg presidency has just proposed a more wide-ranging approach, so that the debate is not focussed on the taxation of savings only, but drives on strongly towards tax harmonization so as to avoid unfair competition in the matter of tax advantages, and therefore includes all aspects of taxation, I note that, contrary to what some people fondly believed only yesterday, there is not one tax haven in Europe, but there are fifteen of them.
There are fifteen of us specialists around the table, all able to discuss taxation questions, and I hope and feel that this ecumenism at the Council level cannot but have profound repercussions in this Chamber, and that it will lead to even more broad debate and so towards successful tax harmonization in Europe. At all events, the Luxembourg presidency will continue to deploy every effort between now and the end of December to reach agreement on this point.
Thank you, therefore, for the two or three interventions which, although a little discordant, were not excessively so, and gave me the opportunity to speak to you again. I thank the other speakers for the in-depth analysis they displayed. I like that adjective, because I am in deep harmony with what they said.
Mr President, I shall be very brief. Indeed, too many questions were raised by honourable Members regarding the Commission's policy programme, which was presented to you, because - as you so rightly said - this was the first time we saw to it that the Commission's programme of work was part of the debate on the state of the Union.
I would nevertheless like to insist on a number of aspects relating to this programme of work. It is clear that the action programme that we have presented will have as its body and substance Agenda 2000 and the programmes related to it. That being the case, I think I can say that your timetable will be extremely tight for the next year, given the deadlines that both I myself and the President of the Council have presented you with.
It should also be said that the programme that we have submitted to you corresponds precisely to the various objectives that you have yourselves fixed, even if I cannot declare my agreement with all the proposals that were made. Indeed, over and above the content of Agenda 2000, we presented programmes whose aim is to deepen and to adapt the Union's policy, that is, to ensure that the market operates more harmoniously. This is a problem which is particularly close to my heart, because under pressure of directives - exactly 187 of them - we have created an internal market. However this internal market does not operate as an integrated market, and so our companies still cannot perform to their full potential. I think that one of our tasks is precisely to perfect the internal market, so that it can operate as an integrated market. For this reason we have presented an action plan for the completion of the internal market, which has been submitted to the Council. We believe that it can be completed between now and 1 January 1999, at the time of the introduction of the euro zone of monetary union. Although there is no causal link between the internal market and the euro as such, I nevertheless believe that the euro in some degree represents a deepening of the market itself. Indeed I know of no internal market which can operate efficiently, without creating distortions, on the basis of fourteen different currencies.
Within this framework, we have laid particular emphasis on the reinforcement of company competitiveness, particularly among small and medium-sized companies, in respect of which we have presented with you an overall programme which you have, incidentally, welcomed. We wish now to draw the conclusions of the second phase of the SLIM pilot project, and of the work of the BEST initiative, the Business Environment Simplification Task Force. Its objective is simplification of administrative formalities and regulatory constraints. I do not despair - and how many times have I said this! - of also finding a solution which I would like to describe as definitive, to the financing of the transeuropean networks at the meeting of the European Council in Luxembourg on 21 November. I know the importance attached to this by the Presidency, and that it can find the means to do this on the basis of the 1993 White Paper. Since the Essen European Council, how many times have we repeated our attachment to these great transeuropean networks! I believe that effectively - and as always out of a concern for interconnections within the internal market - these networks should not be considered as simply part of the framework of employment, but also and above all as part of the framework of infrastructure development, so that they can provide our internal market with interconnection with major works, both in the transportation field and in the fields of telecommunications and energy.
Finally, other sectors are also close to my heart, and a number of speakers have spoken about them. These are the sectors of the future, where Europe has strengths and should make the most of them. We need to go forward in the field of the information society, and achieve it under the best conditions. In this respect, you are not unaware of our adoption of a paper on multimedia electronic commerce. These sectors of the future are at the heart of today's process of major change, which we must be sure to turn into a success. However, the regulatory framework required for the harmonious development of these sectors must be completed.
As regards the remainder, ladies and gentlemen, I remember that in my investiture address, I raised three aspects where I said I believed that our citizens - and some of you have indeed laid emphasis on the confidence we must have in our citizens - looked forward to more Europe. First, in the field of employment, notwithstanding the fact that social policy continues to be the responsibility of the Member States. Our citizens do not understand how a European Union of fifteen Member States making up a single market of 270 million people can stay indifferent to their leading concern, which is employment. I believe that here, our citizens want more Europe, and I hope that the European Council in Luxembourg on 21 November will give the signal to start a process whose medium term aim is to contain unemployment.
Secondly, our citizens do not understand how or why Europe is unable to solve problems which are on our very doorstep, in former Yugoslavia, or in the Middle East, nor how the European Union cannot or will not play a leading part in the international concert of nations. Here too, in the field of external policy and security, our citizens are asking for more Europe, and want Europe to draw the political consequences of its economic dimension, so that it can play a leading role on a basis of equality with other states.
Thirdly, our citizens want more security. You were right, Mr President, to insist on the fundamental demand that our citizens are voicing at the present time, which is security. They are asking for us to unite to combat organized crime, to fight against drugs, and so much more. Indeed, contrary to what is said by some, what our citizens are asking for is more and not less Europe. That is what we must hold fast to. I believe that the programme of work that we have submitted to you, and which is the object of consultations and debate today on the state of the Union, provides a response to just these demands, and will give more strength to Europe, and hence mean more confidence in Europe itself.
Mr President, we are now holding, as President Santer has just reminded us, a joint debate on the state of the Union and on the major directions of the programme of work of the Commission for 1998. After the speech by Pauline Green on the main lines of the state of the Union, I would like to concentrate on this second part of the debate, and basically pursue President Gil-Robles' image of the wood and the trees. For on the health of those trees, the health of the whole wood depends.
On the basis of the Commission's programme of work, and the way it has been performed in the past, we are able to judge the political efficiency of the Commission, and the state of the European integration. This programme of work can and must be a real contract of government, between the Commission and the Parliament, provided it is set out and performed on a rigorous basis. However, in the light of the December inventory, I can here and now say that this is not the case, and we will be speaking about this in detail with Commissioner Oreja. So employment is the priority of priorities. Everyone says so: the Commission, the Council, and the Parliament of course. Therefore it is surprising in the 1998 programmes not to find the slightest concrete proposal in this field, whereas we find many other proposals in the list of the 31 new legislative proposals. For example, the Commission announces for 1998 a proposed decision on a cultural programme from 2000 to 2006, and a proposed directive on the direct taxation of savings, which is an astonishing announcement - if I may say so as an aside - at a time when Commissioner Monti is trying to negotiate a voluntary code of conduct with Member States in the field of taxation. As regards enlargement, it is known that the Parliament will ask the Commission around the middle of 1998 to present it a report containing proposals for a reform of the treaty with a view to enlargement. If, from the December summit in Luxembourg onwards, enlargement is to become one of our essential concerns, the Commission will have to respond to this request. On an even more technical basis, the new initiatives for legislation are presented in a list of 31 proposals, in the form of a list without any indication of the legal basis or the timetable for their presentation. However, this information is essential if our work is to be coordinated. The programme of work does not give any advance information, either, on the institutional consequences of the Treaty of Amsterdam, and in particular on the extension of the field of codecision. Finally, as I already said in previous years, the Santer Commission has in the last few years made a frenetic use of strategic documents. We are beginning to ask when they will be transformed into legislative proposals. There are some of these which date back to the previous Commission. I would nevertheless like to emphasize that the Commission has done excellent work in the field of legislation relating to the euro, that it has been intensely active in overcoming the BSE crisis, incidentally under pressure from the Parliament.
European policy must be constructed on the basis of transparency and rigour, on a patient and sustainable basis. Let us seek such rigour and such transparency, and ensure that we have firm and sustainable foundations for our joint work, the work of European integration.
Mr President, ladies and gentlemen, we are confronted with a period of decision-making, and when President Gil-Robles began in the early stages with Robert Schuman and the Treaty of Paris, I had the impression that decades of European development had reached their culmination. Ratification of the Amsterdam Treaty, expansion and its concomitant institutional and financial reforms, all these will allow us an opportunity to finish this work in broad areas. We must ask ourselves, however, if we really do have the means for this, and for that reason we must concentrate on a number of things.
The main points mentioned by the Commission concerning the euro, employment, expansion, the role in the World, and citizens' rights, are, I think the correct ones. I think it is right when the President of the Council says one should use Maastricht methods for employment as well, because those countries that then do not participate in such a coordination of employment policy will, because of poor results, end up having a problem justifying their actions to their electorates. I think that is a good start!
Our unbelievable success - which two years ago no one would have imagined possible - concerning stability in preparation for the euro is, I think, proof that this method is the right one. This European Union has turned into a stable community such as no one would have imagined possible.
When we approach expansion, however, we must be equipped with the right instruments for us to accomplish the tasks and responsibilities. It is of no consequence the European Union collecting responsibilities, but not having the instruments to control them so that the citizen can perceive ability and results.
For this reason one important prerequisite for the expansion is the extension of the qualified majority decision. If we do not achieve this, and if this is not systematically prepared over the next few years, then we shall not have a strengthened Union. The Commission, the Council and we ourselves, therefore, are under challenge to do a great deal in this area.
It is not so much a matter of obtaining new responsibilities for Europe, but of our needing instruments with which to meet existing responsibilities. And where the Amsterdam Treaty offers opportunities for it, we should establish a sensible method. For this reason, Mr Commission President, provision must be made, for example, for making the Planning Unit for foreign policy not into some new for m of Council activity on the Coreper pattern, but it must be so designed, with the participation of the Commission, that it provides added communal value.
The Commission must prepare itself for a future where we have a new troika, in which the Commissioner for foreign policy plays an important role. Thus, the Commission should be thinking now abut a reorganization, in order for it to be fit for the new opportunities, for it to build an operation on this base. The treaty has potential, but this potential has to be utilised by preparing oneself for it accordingly.
As for our role in the world, we are approaching the next WTO round. We were unable, however, to make the necessary decisions in the Amsterdam Treaty, so we must now prepare ourselves to see how we can nevertheless achieve our tasks and serve our mutual interests. One might perhaps consider a fast track solution to make the Commission capable of negotiation.
Mr President of the Commission, ladies and gentlemen, we need a cost-benefit analysis of the European Union. If we talk about costs you all rush to point out that you pay too much, receive too little, and must have more! But we want at last to have the benefits of the European Union quantified for each country. Once this has been made clear, then we can hold a balanced debate to find a fair balance here.
I think the Commission should give us this. As a result of the expansion this European Union could become a community of peace for the whole of Europe. It could achieve stability and balance, and thus have economic and socio-ecological value for all of us in the long term. What we have to learn together is that we can only achieve the future together, and that common value for each of us is better than that we insist on individual apparent values. We should establish a federation of institutions in order to achieve these tasks!
(Applause)
Mr President, ladies and gentlemen, this debate is exciting, because it demands of us that we think for a moment about everyday matters. What does this Europe really need, if it is to be the Europe of its citizens and is not to hide itself away in an ivory tower? Above all Europe needs to be taken over by argumentative people. Literati, for example, like Günther Grass, who display responsibility when they get mixed up in politics and describe defects. That is exactly what Europe needs! Not quarrelsome, narrow-minded politicians who would like to banish art and culture to the dungeons.
Europe needs vision! People have to know exactly why they should want Europe. They need visions like those described as the not-yet-existing by Ernst Bloch: something worth fighting for. The only thing that makes change possible. The Amsterdam Treaty is no vision, but a lumpen, legal edifice which fails to meet the central requirement of the treaty, that is, guaranteeing European democracy. Only that can make Europe capable of existing into the future. EU reform on the lines of more Europe - less democracy, is a dangerous error, because European democracy is the prerequisite, the necessity for existence, and not a vision.
Europa must exist. The perception of what we have in common, rather than what divides us; the meeting of equals, rather than the separation; the demolishing of barriers which keep us apart. Europe must not define its borders, whether they be geographical, ideological, religious, male versus female, young versus old, rich versus poor. European peace policy in its best sense means overcoming barriers.
Europe is in urgent need of a fresh wind, blowing as it does in Great Britain and France since the changes of government. But above all Europe needs a change of policy to one which will really attack the scandal of mass unemployment, and which will at last bid farewell to the neo-liberal creed and become a Europe of people, not of moneybags.
Europe needs social democracy. Europe is pan-European. People must be convinced of this. Honestly and truly, Mr Juncker said this morning. Yes, honestly and truly. But then one has to say that a Pan-European Europe cannot be financed out of petty cash. Europe needs all that, and only then will it regain acceptance and trust. Europe needs that, Mr President, and I really need more time to speak.
Mr President, the Commission's work programme amounts to a bit more Brussels and a bit less democracy. We lose the skills of Member States where democracy exists and transfer them to the EU, where it does not exist. And there is still nothing in the Commission's work programme in reply to those who brought down the wall in 1989. Then we told them to bring down the wall, come over to us, come to us! But now we are saying we did not know there were so many of you, or that you were so poor. We would like to buy your products, particularly where you are not competitive, but where you are competitive, we are not so keen to buy your products. We would prefer to make steel, cement, textiles and agricultural products ourselves.
I want suggestions for opening the market up to viable products from Central and eastern Europe, so that, by helping them to help themselves, we can give them an opportunity for good economic growth and allow Europe to heal. I want a summary of the 20, 000 or so EU rules, the "acquis' which central and eastern Europe are to adopt. I want Mr Santer to take the slogan "fewer means better' seriously, so there are fewer rules for central and eastern Europe to accept. I want the EU to go on a diet, and to go through the obligatory rules and see which of them can be made voluntary, and finally I want more openness and democracy in respect of the rules which are left.
Mr President, ladies and gentlemen, in this debate on the state of the Union it is obviously interesting to see whether the Treaty of Amsterdam, which has after all been the most important development in the Union in the past year, has had any appreciable influence. What is the Commission's view of the treaty? Did it, like us, find the result disappointing? And if so, what conclusions does it draw from that? But to my surprise Amsterdam is conspicuous by its absence in the Commission's plans, just when I would expect the Commission to have announced specific new initiatives in its plans, either to achieve the further institutional reforms that are needed before enlargement or by exploiting the possibilities that the treaty will in fact offer practically and creatively. We expect a little more initiative from the Commission, just as we do from some parliamentary committees, including the committee of which I am chairman, which are now being consulted beforehand on ratification. The Commission should therefore perhaps anticipate the entry into force of the treaty. But if it does not wish to do so it is all the more necessary, pending formal ratification, to address a number of matters which have been under discussion for so long.
I am thinking firstly of the free movement of goods and persons, the Monti proposals. These are not discussed at all in the 1997 annual report and in the 1998 report are only mentioned in the light of the opinion by the Veil consultative group. The Council is not dealing with these initiatives either, apparently awaiting ratification of the treaty. Apart from the fact that the Monti proposals go further and are stronger than the provisions on the free movement of persons in the Treaty of Amsterdam, it is surely unacceptable that nothing is happening in this area. In 1993 our Parliament urged the Commission to act on this point. So I now want to know what the Commission is going to do, or does the Parliament have to take legal steps to force the Council to act?
Moving on now to a more general problem facing the Union, namely the decline in public confidence in the Union, I see the Monti proposals as a good test case. How can the Union complain about the lack of support for the European project, when the Union is not able to implement such an essential component of Union policy, the free movement of persons. It is surely illogical that beans can cross internal borders freely whilst people have less and less freedom of movement. In the people's Union, and I put this point specifically to the Commission, more attention should be paid to closing the gap between the institutions and policy on the one hand and the people with whom it all started on the other hand.
National policy makers, national finance ministers, are always warning that Union policy is too costly and that they should receive as much nationally as they pay in contributions. The renationalization card keeps being played, something we obviously oppose as a Parliament. But the Commission will surely agree with me that it is naive to assume that we can stop the renationalization trend unless we have concrete European results at the same time.
Mr President, the essential purpose of this debate this morning is to take stock of where we are today in the European Union and to map out a way forward for the future; a way forward which is practical but also inspirational.
Today, if we are objective, we have reason to be optimistic. A new treaty has been agreed, a treaty which extends democracy, which deepens the Union and which clarifies many of our structures and procedures. We have Agenda 2000, which provides a framework for enlargement and a new financial perspective. At the same time, all the indications are that we are on course for the creation of a single currency on 1 January 1999.
Having said that, we should not be complacent - far from it. What needs to be done is immense. Two issues, I believe, need to be emphasized above all others. First, there is the issue of enlargement. I believe it is essential that the enlargement negotiations begin as soon as is practicable. If we are to see swift progress we should begin those negotiations with five of the applicant states in central and eastern Europe, plus, of course, Cyprus. However, the other countries who aspire to membership must not be excluded from the process. We have to be inclusive, not just sending out the right message, but also making practical proposals to facilitate this process. At the same time we have to be mindful of our responsibilities with regard to economic and social cohesion within the existing Member States. I am encouraged by many of the comments and proposals that the Commission is making in this respect.
The second issue is the issue of unemployment. Frankly, the situation where we have between 18 and 20 million people unemployed in the European Union is unacceptable. Our goal should be nothing less than full employment. We should be careful that we do not simply engage in the rhetoric of full employment, but at the same time we come forward with the proposals which will actually attain that goal.
I hope that the special employment summit will be an ideal opportunity for national governments to pool their experiences and to come forward with a set of practical propositions which we can all implement in our different ways throughout the 15 Member States. We have to be clear that there are no shortcuts to creating jobs for our people. We have to make sure that the emphasis is on competitiveness for the European economy as a whole. We must ensure that we have radical policies to guarantee that our workforce is employable, as far as possible. We have to continue to put the emphasis on education and training right through our entire educational systems.
At the same time, we must ensure that we have policies that stimulate sustainable growth in those sections of the economy which will produce the greatest number of jobs. One area stands out: the small and medium-sized enterprise sector. If we want to create jobs, that is where our emphasis should be.
Let us not forget that although we have the single market on paper, we are a long way from having that single market in reality. Let us make sure that that single market is actually in place, as many people claim it is already, even though we know that in reality it is not.
Let us make sure, in other words, that we have a practical agenda, one that is relevant to the people and one that sets out a vision for a genuine people's Europe.
Mr President, with your permission, I will make a very brief reply to some of the comments that were made relating to the Commission's programme of work for 1998, which has been presented to you.
First, I would like to seize this opportunity to identify clearly, as some have said, the strategy of the Commission regarding its work. In the wake of the European Council of Edinburgh, we undertook to put into application the principle of subsidiarity. At that time, we agreed to withdraw a number of legislative proposals, and did so. I do not know how many we have withdrawn in the last two years, for the purposes of further consultation with those concerned: the political bodies, but also the citizens, Member States and so on, before launching any legislative initiative. For this reason, we have had to make more use than in the past of what Mr Fayot called strategic documents, Green Papers, White Papers, and so on. Our intention was to undertake extensive and wide-ranging consultation so that you would be in a position to examine on a fully transparent and clear-sighted basis the legislative proposals we presented.
I shall take a number of examples, which produced concrete results. A moment ago I spoke about the Green Paper which we issued at the end of May 1995 on the euro, on the steps to be taken towards economic and monetary union. Today, it can be seen that nearly 80 % to 90 % of the Commission's initial proposals have been achieved and transposed to European Council level. If all the technical preparations have now been completed, that is thanks to the initial launch of this Green Paper.
To take another example, and an important one incidentally, relating to agriculture. We have just issued a Green Paper on the organization of the olive oil market. We could have made a legislative proposal straightaway, but we preferred to initiate consultation at all levels, at parliamentary level, consumer level, producer level, Member State level, on a number of alternatives which we had proposed. Will we, for example, establish premiums on the trees, or on the crop? Only after this consultation - and you will yourselves be asked for your opinion on this shortly - will we make legislative proposals, and I think this is the right solution.
We also did this, to take another example, regarding food product safety. It was essential in this field - which involves not only producers, but consumers as a result of the difficulties that we have all faced in the wake of the BSE crisis - that a Green Paper be issued with a view to consultation. In order to ensure more transparency, and to throw greater light on a number of opinions, we issued that Green Paper. We took that initiative, not in order to evade our responsibilities, but to give you, and through you to give the citizens, the possibility of going into this subject in greater depth, on the basis of the principle of subsidiarity.
On the other hand, it should be remembered that the principle of subsidiarity was reinforced by the Treaty of Amsterdam. I do not know what your reaction is, of course, on reading the protocol relating to subsidiarity, but ours is that we need to enter into far more consultations than in the past before we undertake a legislative initiative. This obligation is not of a kind to facilitate procedures, but it was considered as being one which would raise more confidence among our citizens.
Some very interesting questions were raised by Mrs d'Ancona and by Elmar Brok. The question was raised, a moment ago, of setting up a planning and coordination unit within the general secretariat of the Council, in anticipation of the implementation of the Treaty of Amsterdam. Of course, this will not be a new Coreper, and we will take great care indeed that the Commission, as was said in the Treaty, should be fully involved in the drafting and implementation of common foreign and security policy, according to the formula of the new troïka, as provided for by the Treaty. We are now reorganising our departments, and you know that we have made proposals relating to...
One moment, Mr Santer.
I ask for silence from all. The President of the Commission is speaking. Have the courtesy to enter the room in silence.
At all events, Mr President, I shall soon be reaching the end of my brief intervention. I wished only reply to those members who raised a number of questions in order to ensure that the debate took on its full substance.
We have made proposals for the reorganization of the Commission to the intergovernmental conference. You know that the heads of state and government did not adopt these proposals. On the other hand, in a declaration contained in an annex to the Treaty of Amsterdam, we undertook to reorganize our services, particularly those involving external relations. We have already worked over a long period on this reorganization, and the decision was taken, on a collegiate basis, to set up a common service for all external relations, which should be operational no later than 1 July 1998. In other words, all of our external services will be reassembled into a common service with a view to reorganising our external relations under a single vice-president, as I proposed at the Intergovernmental Conference.
On the other hand, of course, I agree with the lively criticism from Elmar Brok, but I have already replied to some of his questions.
As regards foreign trade, one of the faults, it appears to me, of the Treaty of Amsterdam, was the insufficiency of the reform of article 113. In the field of foreign trade, when the Union speaks with a single voice it is successful, both in the Uruguay-Round and in other fields relating to the World Trade Organization. I believe that Member States have not perceived the full extent of the advantages they might have gained by extending the powers of the Commission into sectors such as services and intellectual property. They will repent when the forthcoming negotiations take place at WTO level.
Mrs d'Ancona is certainly right to ask the Commission's opinion on the Treaty of Amsterdam. I have said and repeated, this very morning in my address, that effectively this treaty has made a number of real advances possible, while realising full well that, on the institutional level, we did not progress as much as we would have wished. In the final analysis, we should take into consideration the real advances of the Treaty of Amsterdam and the President-inOffice is certainly right to say that the Treaty of Amsterdam is a good treaty. That does not mean that the treaty fulfils all the ambitions that the President of the Commission in the first instance, and you yourselves, had placed in the Intergovernmental Conference, but I have often remarked in my political life that Europe always reacts in response to external political pressure. That is why I am convinced, as regards institutional reform, that Europe will react, and it will proceed to institutional reform prior to enlargement.
This is the reason why the Commission has proposed calling a new intergovernmental conference after the year 2000, but at all events, prior to enlargement, in order to implement all the institutional reforms necessary to ensure that our union remains a strong and effective European Union!
Thank you, Mr President of the Commission. With that we come to the end of this debate, and I should like to thank all those who took part in it. I especially wish to thank the Presidents of the Council and the Commission for the facilities that they provided to make it possible for us to hold this genuinely political debate on the state of the Union. I think we should all be very pleased.
Mr President, you called for silence in the House. I wish to refer to another call for silence under Rule 2 of our Rules of Procedure.
I have written to you today to point out that four Members of this House have been invited to accept, by 3 p.m, the code of conduct imposed by the Labour Party in London preventing them from speaking to the press and that, in my view, this constitutes an infringement of the Rules of this House.
I understand that you have written to Mr Coates. However, I also understand that the letter says it is not a matter for this House. I submit that it is a matter for this House, that freedom of speech should be absolute and it is the duty of the Bureau to maintain it.
Mr McMillan-Scott, I will not allow a debate on this matter. I am sorry, it is not the item on our agenda - it is another point. That is what I said this morning. That is why I replied to the Members concerned who wrote to me on the matter. Mr McMillan-Scott has asked me to put the matter before the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. I will do that so no one can have any doubt about the right interpretation. This House is not the place to have a debate on this matter.
Mr David, I am sorry I will not give you or anyone else the floor because I do not want to raise again a matter which will be put before the Committee on the Rules of Procedure.
Votes
I shall speak on Amendment No 1.
Very well, Mr Fabre-Aubrespy, but allow me to state that Amendment No 1 is out of order, and I am giving you the floor because I assume that you do not agree.
Mr President, I do indeed dispute your point of view, founded I imagine on Rule 125 of the Rules of Procedure, and more precisely paragraph 1a). You intend to apply the Rule under which the amendment is out of order because it applies to 1997 instead of 1998.
I specify first that the full text of my amendment was not exactly the one that was proposed to our Chamber. I would also like to remind you, referring to page 24 of the Minutes of our meeting of Monday, as approved Tuesday morning, that you yourself proposed not adding a part-session to the 1997 calendar, but adding one to the 1998 calendar. The deadline for tabling amendments to this proposal was noon on Tuesday. There was therefore a possibility of amending your proposal.
This proposal was a double one, and Mr President, I have done no more than take up the terms of your letter of 8 October sent to all group presidents. You said there that after checking all the information, there should be an item on the agenda for the October part-session in Strasbourg on setting dates for a twelfth session in Strasbourg, from 3 to 7 November. I have done no more than defer to the opinion of the legal department, and you know very well that if the Parliament does not introduce this twelfth session, it will also be acting against the decision of the Court of Justice. As Jean-Claude Pasty said only the other day, Parliament would also be contravening the financial rules of our institution.
I know, Mr President, that you have come under considerable pressure not to put this amendment to the vote, but you are President of the Parliament. It behoves you to ensure that the institution is respected from without. Respect for our institution depends on respect for a decision of the Court of Justice. It is for this reason that I request you to put this amendment to the vote.
Mr Fabre-Aubrespy, I consider your amendment out of order for two reasons. The first is that the agenda says: ' Votes: change to the calendar of the European Parliament's 1998 part-sessions.' It is therefore not a question of 1997, as you yourself stated. But there is another far more important reason, Mr Fabre-Aubrespy.
After my letter, I was able to check that it would be impossible, in practice, to hold that part-session. Just yesterday, after my first reaction, which was to declare your amendment in order, I was able to check with the Commission that it would cause insurmountable problems for its members too. I consequently believe that it would be incompatible with the seriousness of a Parliament to adopt a resolution in that it cannot put into practice. There must be no doubt about it, that is the reason why I have decided to declare this amendment out of order, knowing full well that the decision would be criticized.
Mr President, on a point of order. You have assured me that you are committed not only to respect the Court decision on our sessions here in Strasbourg but that you are equally committed to applying the whole of the Edinburgh package to the meetings of Parliament. In that case, I withdraw my amendment.
Now we have to vote on the proposal of the Conference of Presidents which is the only proposal put forward.
The Socialist Group has asked for a recorded vote.
(Parliament adopted the proposal)
Mr President, ladies and gentlemen, I believe that the question raised by Mr Fabre-Aubrespy, over and above the strict problem of whether the amendment is in order, is nevertheless a question which should be posed. When this house voted on its timetable for 1997, it violated legality, violated treaties, violated the Edinburgh compromise and violated its Rules of Procedure.
(Mixed reactions) This legal violation was condemned by the highest judicial body in the European Union, the European Court of Justice, on which the duty of stating the law is conferred under treaty. Now 1997, as far as I know, is not over. It is therefore consequently perfectly possible even now to comply with this decision. And the question which is raised is how we are, between now and the end of 1997...
Mr Gollnisch, you have gone beyond your minute and at all events you are aware of the fact that the Court of Justice did not make a decision for 1997. It made a decision for 1996, that is exactly what it did in the judgement, which it suffices to read.
Therefore, for the time being, there is no decision relating to 1997. The Court is free to take a decision, and legal action is furthermore underway. The Member States which took the initiative to institute that action are perfectly free to continue it or, as I hope, to suspend it, in the light of the impossibility of holding the session. Our role is not to poison things still further, but to try and calm them, and that is what this House did this morning with the vote that it has just taken.
(Applause)
Ladies and gentlemen, this is a really important report. It concerns the future of a sector of the future, telecommunications. It concerns the regulation of the World Trade Organization, which is establishing itself as a new World Government in many areas that are particularly important to us.
The report itself makes abundantly clear what problems exist in finding agreement, which we still have to discuss. For example, the USA is making exceptions for itself, which it will not grant to others.
(Mixed reactions) The report draws no conclusions from this, and in view of the fact that we have come to the last moment when Parliament will discuss the matter, I do not move that it be dealt with other than as proposed.
Mr President, I only wish to say that I cannot share Mr Wolf's opinion. I also wish to state that we have had to agree to vote for this report without debate owing to the enormous delay with which Council decided to pass the issue to Parliament. And this happens constantly! I am therefore taking the opportunity to say that we cannot work in this way.
Mrs Castellina, I have taken note of your comment, which in fact has more general substance.
(Parliament adopted the legislative resolution)
Mr President, in principle, on each occasion you quote the opinion of the rapporteur. I remind the rapporteur that he should defend the text the committee voted for, and not just the Socialist list.
Mr Herman, that is the rule. The rapporteur can also have personal opinions, but he should also make it clearly understood that this is a personal preference, and that the committee voted differently.
(Parliament adopted the resolution)
Mr President. I have asked to make an explanation of vote on the motion concerning the calendar. I have been informed that it is not possible to make an explanation and I should like to ask you, first, to explain why I cannot make a explanation of vote, and, secondly, to give me an opportunity to do so.
Mrs Müller, I am very sorry, but procedurally I cannot allow you to give an explanation of vote. There is no text on which you can give an explanation of vote. That has never happened.
Mr President, could you then please inform me on what legal basis you decline to allow me to make an explanation of vote? If you say that the procedure does not allow it, then I must ask you to tell me which Rule in the Rules of Procedure forbids this explanation of vote.
Mrs Müller, we have never accepted explanations of vote on Parliament's calendar because we have never had a final vote on that under the terms of Rule 122, which reads "Once the general debate has been concluded any Member may give an oral explanation on the final vote' etcetera.
We have never had a final vote on this. For that reason we have never accepted explanations of vote on such issues.
Mr President, I do not wish to detain you any longer. I take note of what you say, but I should like to reserve the right to request a comprehensive statement on this from the Committee on the Rules of Procedure, the Verification of Credentials and Immunity. My interpretation of the paragraph you read out is that, because we have taken a final vote, I have a perfect right to make an explanation of vote. I shall not, however, debate the matter any further with you now. I should be grateful if you would perhaps join with me in requesting the Committee on the Rules of Procedure to produce an expert report on the matter.
Mrs Müller, I have no objection to you referring the matter to the Committee on the Rules of Procedure for an authoritative interpretation, and if the Committee on the Rules considers it necessary to amend the Rule, it can make a proposal to amend it. But as Rule 122 stands, according to my interpretation, it does not permit an explanation of vote because there was no final vote. But I will note your proposal, with which I personally do not disagree.
Does this now mean that I should make my explanation of vote?
No. I agreed to refer the matter to the Committee on the Rules of Procedure to clear it up and, if it so decides, to propose the amendment of this article.
Kaklamanis recommendation (A4-0296/97)
We must, according to the assent procedure, give an opinion on the agreement linking our Union with the former Yugoslav republic of Macedonia in the transportation field. Our Chamber must give a strong political signal to this country, which has been severely affected by the war situation on the frontiers of Bosnia.
By giving our green light, we will enable the necessary development of road, rail and combined transportation infrastructures. Infrastructure improvement will improve travel not only within Macedonia, but also to and from our Community.
The European Union must have its place in the reconstruction of this part of Europe. The European Union will have such a place if we give our approval as proposed by our rapporteur. This will translate into the granting of substantial economic assistance through the European Investment Bank.
I associate myself with the request of our colleague, and hope that our Chamber will back this stance.
We think that agreements between countries should be based on mutual respect and not, as in this case, on one party being forced to change its constitution and its tax system to obtain a trade agreement and subsidies for its transport system.
We also think that greater weight should be given to environmental considerations when the EU gives subsidies to transport investments.
We are therefore abstaining from the vote on the Additional Protocol to the Agreement between the EU and Slovenia in the field of transport, and the Agreement in the field of transport between the EU and the Former Yugoslav Republic of Macedonia.
Medina Ortega recommendation (A4-0319/97)
For the benefit of consumers we support the committee's Amendment No 10 on exemptions from the protection of designs. To give spare parts producers the opportunity to make products which are included in or form a part of a complete product contributes, through increased competition, to lower prices in the market. Price levels are an important factor for consumers. In our judgment this would not be harmful to the industry's development.
Legal protection of designs and models raises not only delicate legal problems, but also major economic and political problems.
In its first reading, the debate focused on the question of the repairs clause. Our interlocutors in the Council and in the Commission agreed in saying that this was the essential part of the draft directive. However, in the second reading, it is proposed we adopt the draft by setting aside the question of the repairs clause, which has become secondary, as if by magic.
The Parliament should ensure that the Commission and the Council face up to their responsibilities. Mr Medina Ortega has proposed a compromise solution. If the Council prefers another one, let it say so, and we shall take our decision. The conciliation procedure is there for that.
Even so, in order to engage in the conciliation procedure, we have to re-establish the amendments voted on in the first reading. This is why I voted in favour of Mr Medina Ortega's proposals.
Car manufacturers make an important contribution to the European economy, not least in terms of the number of people employed in the industry throughout the continent. It is understandable that their priority is to protect their own position and that they see the production of spare parts as important to this.
However, given the size of the car industry in Europe, surely the car manufacturers should recognize that it is large enough to accommodate those small and medium-sized enterprises who also provide valuable employment in the production of spare parts.
Given the emphasis in current thinking with the EU on developing small and medium-sized enterprises as well as promoting improved competition, it is regrettable that the Council took a position contrary to that thinking.
In Northern Ireland there are a number of small businesses that depend on the right to produce spare parts. These businesses contribute at least as much to the local economy as the big car manufacturers do to the larger European economy.
I am voting for this report today as I am committed to seeing the repair clause reinstated to the design directive. In this I am not alone. The British Government is keen to see this clause reinstated. There is wide consensus between original vehicle manufacturers and the spare parts market in Britain that this clause is an acceptable compromise.
The repair clause is like a classic British compromise. Vehicle manufacturers have a right to benefit from their investment in design.
Customers also deserve easy access to spare parts and the lower prices from competition between parts suppliers and the original manufacturers, provided that a reasonable payment is made by parts suppliers to the manufacturers. I feel confident that industry could reach a sensible compromise here. By voting for the repair clause today, we can urge the Council to allow industry to get on with this task and protect the interests of those who work in or use the spare parts sector.
That way we can safeguard jobs and create a competitive framework for businesses to thrive in.
COM in processed fruit and vegetable products
In its proposed amendment to the regulation, the European Commission proposes to reduce the quota of tinned whole peeled tomatoes by 15, 000 tonnes and, in counterpart to this, to increase its quota of other products by the same amount in order to take into account the needs of the French food processing industry.
Our group, of course, has unreservedly voted in favour of this modification of the Council regulation. I must specify that this amendment arises from last spring's negotiation of the price package, and that it is a response to the request from the French Minister of Agriculture at the time. It is important that the Parliament adopt this amendment to the regulation with great speed, as our food processing industry needs it in order to adapt in line with the changing market.
I take advantage of this occasion to remind you of the difficulties which French tomato producers have faced for a number of years. At the appropriate time our group proposed a number of amendments as part of the fruit and vegetable WTO (Arias Cañete report). For the most part, these were adopted in the part-session, but unfortunately, those relating to Community preference were not taken up by the Commission.
In conclusion I would remind you that French producers have substantial expenses, and that the competition from other Member States, and also from third countries, is in fact unfair competition, as labour costs and taxation are not the same, at a time when markets are increasingly globalized. The Commission should take into account such comments, if it wishes to preserve market gardening throughout the regions.
Castellina report (Á4-0305/97)
The European Parliament has been called upon for some time to take a position on the texts relating to the operation of the WTO. The report by Mrs Castellina is an excellent contribution to raising awareness within the Parliament of the real consequences of the general commitments which were subscribed to without an attentive study of their foreseeable economic and social effects.
Mrs Castellina emphasizes the regularity with which the European negotiators decline to use the principle of symmetrical concessions, without in most cases energetically putting forward the interests of its Member States, particularly if the United States of America are involved.
The report justly denounces the lack of foresight on the part of the Commission, which would have enabled the Commission and this Parliament to measure the impact of this agreement on the telecommunications sectors of the Member States of the Union. Mrs Castellina is also concerned at the absence of foresight regarding the consequences of this agreement on this sector in the developing countries.
I can but approve the position adopted by the rapporteur. The absence of data enabling an evaluation of the consequences of our international trade agreements is unfortunately a constant factor in the external trade policy of the European Union.
In its management of the WTO, and of free trade agreements in all directions, as well as of the customs unions to which it has allowed itself to be blindly committed, the European Union appears to be more guided by ideological presuppositions than by the will to serve the real interests of the Member States.
The Commission appears very often to renounce early on the use of the very varied range of protection procedures of which the United States in particular avail themselves. This agreement is a new illustration of this in the field of telecommunications.
The signature by almost 70 countries of an agreement on the liberalization of the international telecommunications market after three years of negotiation is to be welcomed, especially since it provides a sound legal framework for worldwide investments in the telecom sector. The 'most favoured nation' principle and the WTO arbitration ensures clarity for businesses.
However it cannot be inferred that the agreement only produces winners. The Castellina report is rightly both positive and critical. We voted for the report and also for the result of the negotiations. The following critical observations must be made on the result.
1.Complete liberalization still does not exist in every country. The United States and Japan in particular have stipulated a number of exceptions. The risk that these create is detrimental to the EU, which is opening up its market completely. The implementation of the agreement must be properly monitored.2.It is still uncertain whether the agreement will lead to a drastic reduction in international telephone charges. That can only be expected in non-Western countries with a state monopoly in the telecom market. Charges in the US are already low and the EU market will be completely free from 1998. So the consumer will in fact notice very little effect from the international telecom agreement.3.The advantages for developing countries also have to be seen in relative terms. With the improved international legal framework those countries are becoming more attractive for investment, which encourages economic growth and technical development. But because they are also less involved in the telecom infrastructure, there is a strong risk that when their telecom market is completely liberalized they will be caught unawares and will suffer serious damage.Finally the implications of the agreement for employment must not be overestimated. It will probably only increase the demand for jobs requiring high qualifications. The liberalization of the telecom market will be of very little benefit to the lower end of the labour market. It remains to be seen how far the agreement will help reduce unemployment.
Baldarelli report (A4-0275/97)
Since the fall of the Berlin Wall, the Republic of Slovenia, with its two million inhabitants and with an area of 20, 250 square kilometres, has become one of the most economically developed eastern republics and the first one to declare its independence with a people's referendum on 25 July 1991.
It has a healthy economy with inflation estimated at around 6 %. Its currency, the talarar, can be considered to be one of the most significant European currencies.
Slovenia submitted an application to join the European Union in June 1996. The Commission recommended that negotiations commence for its accession.
For some time now, this country has held economic and commercial relations with the EU, concluding an economic and commercial cooperation agreement and an agreement in the road and rail transport sector, which is valid until 2003.
I cannot be certain in recalling the works to be constructed and the support services here. However, I would like to point out that Slovenia will undertake to invest ECU 2, 200 million of its own budget, corresponding to 2.9 % of the GDP.
I will conclude by expressing the favourable opinion of my group, the Alleanza Nazionale, to the approval of this motion, therefore agreeing with the rapporteur.
Tappin report (A4-0309/97)
I would like to thank the rapporteur for doing a good job on the report on an issue which is important for Europe. In connection with the drawing up of the report, I had a number of additional proposals in the opinion of the Committee on Employment on the report which above all emphasize the social and environmental aspects of public procurement.
My additional proposals have not in all respects been taken into consideration by the Committee on Economic and Monetary Affairs and Industrial Policy. I think that more account should be taken of environmental and social considerations in the rules which apply to public procurement and that the current rules contain uncertainty which justifies such considerations. My position in the voting has been guided by this.
Today, the Danish Social Democrats have voted in favour of the report by Michael Tappin dealing with the Commission's Green Paper, covering the field of public sector procurement. Danish Social Democrats agree with the report that public sector procurement is an important field, as it accounts for no less than 11 % of the total GDP of the EU. The report finds (as does the Green Paper) that there are still countries which are not following the rules for tenders for public procurement. The Danish Social Democrats wish to emphasize that free and healthy competition in the public procurement market is essential to ensure a certain, properly working single market to the benefit of all the citizens of the EU.
In his speech during the debate, Niels Sindal expressed scepticism about the possibility of issuing tenders with suspensive effect and suspending tenders. The Danish Social Democrats see this as a matter for the national courts. The report challenges the individual Member States to implement the legislation which the EU has already implemented in this field as soon as possible. The Danish Social Democrats look forward to the continuing debate on the field of public procurement based on the Commission's Green Paper and the report of the European Parliament now produced.
In the discussion of this motion for a resolution it is clear that the main issue in the debate is determined by differing views of the government's role in society. Some expect everything of the government and hope for favourable employment prospects. Others are anxious about government interference and fear high taxes and labour costs. This contrast makes it difficult to reach a consensus on future policy on government functions in the European Union.
The difference of opinion also has a bearing on the position on the lowering of the threshold. Government involvement has all kinds of side effects. Governments cleverly split their projects or defer certain parts in order to remain below the threshold, the aim being to put orders in the way of local or regional SMEs. I supported the amendment against the lowering of thresholds because I believe that in fact it is desirable for the threshold to be higher. Many people in SMEs and local government consider the present rules on government functions excessively bureaucratic.
The rapporteur's wish to set up independent European control bodies at various levels is in my view completely unrealistic. The real problem lies in the lack of transparency in the present legislation. If this is made more transparent and effective complaint procedures exist, with heavy penalties. the result will be the same but without an extended, time-consuming bureaucracy.
Although I do not agree with all the paragraphs, in the end I did support the resolution.
I welcome the production of this report. In particular I support the proposal to blacklist companies that are involved in cartels and price-fixing agreements.
While the report relates specifically to public contracts, I would like to draw the Commission's attention to suspicions that similar practices operate in Ireland's meat processing factories. Irish beef farmers have experienced severe financial problems as a consequence of the BSE crisis. As they have been denied access to both certain European and third markets they have been unable to export their beef as they have done in the past. This places them at the mercy of those who dominate the Irish meat industry.
I would urge the Commission to investigate this area to see if any malpractice exists and if it does to take immediate action.
The levels for public procurement in the EU should be as low as possible to allow local production for local consumption and to stimulate local enterprise.
Since several amendments to take things into account other than purely economic considerations were approved, e.g. Amendment No 6 on environmental considerations, I have voted yes in the final vote.
Bösch report (A4-0287/97)
We have great sympathy for the rapporteur's ambition to overcome the fraud which exists within the EU. However, unlike the rapporteur we do not think that this requires a supranational level in the fight against crime, and that it is sufficient to have an intensified fight at the national level. We are therefore opposed to the supranationalism which advocated in paragraph 3, the independent European judicial authority which is advocated in paragraph 11 and the separate category of crime which is discussed in paragraph 17. It is because of this, the rapporteur's demands for supranationalism in the judicial system, that we are abstaining in the final vote.
We would like to thank the rapporteur for a thorough report on a important matter. We voted for the report, but we think that the forms of an independent European judiciary should be examined in the future work.
The Danish Social Democrats support the report by Mr Bösch. Fraud involving EU resources is a very serious problem which affects all the citizens of the European Union to a greater or lesser extent. There is no doubt that this fraud must be combatted and that this can be done most effectively at Community level. On the other hand, Denmark's reservations about participating in legal cooperation in the EU prevent it from being involved in the initiatives to combat fraud which the report demands, which is why we have not voted in favour of all parts of the report.
Lindqvist (ELDR), Eriksson, Seppänen and Sjöstedt (GUE/NGL), Gahrton, Holm and Schörling (V), Bonde, Lis Jensen, Krarup and Sandbaek (I-EDN), in writing. (DA) Openness is the best and cheapest weapon against fraud involving EU funds. All the monitoring committees in national parliaments and the European Parliament, the EU's auditors and national auditing organizations must have access to all documents where EU funds have been used. The public should be guaranteed access to the files on the use of the resources (possibly with the actual names involved being deleted before they are handed over). In this way, fear of being discovered will automatically limit the amount of fraud drastically, and we will not need a larger supervisory apparatus and more EU competence to hunt the fraudsters to whom the current lack of openness at the EU is an invitation to fraud.
Fraud is a great evil which endangers the EU, not only because of the financial loss, which probably exceeds ECU 1.3 billion, but also because it seriously damages public confidence in the European institutions. Like the rapporteur I am pleased with the Commission's annual report and work programme on combatting fraud. I agree with many of the Committee on Budgets' recommendations, including setting up an independent body to investigate the operation of the European institutions.
I do disagree strongly with the view that fraud can only be combatted effectively by a European investigation office, under the control of the European institutions. Such a body is incompatible with the principle of subsidiarity. Justice and investigation (including criminal law) are the responsibility of the Member States.
It has to be admitted that Member States have neglected their customs departments since the internal market came into force. Whilst trade between the Member States was growing fast, customs manpower and budgets were cut. Also there is still insufficient cooperation between customs departments.
If the functioning and cooperation of national investigation departments are optimalized, there is ample scope for reducing fraud at European level. Although we reject the idea of a European investigation office we consider combatting fraud such an important issue that we are otherwise entirely in favour of the report.
That concludes voting time.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Protection of displaced persons
The next item is the report (A4-0284/97) by Mr Wiebenga, on behalf of the Committee on Civil Liberties and Internal Affairs, on the proposal to the Council for a Joint Action based on Article K.3(2)(b) of the Treaty on European Union concerning temporary protection of displaced persons (COM(97)0093 - C4-0247/97-97/0081(CNS)).
Mr President, since the fall of the Berlin wall and the end of the cold war numerous wars and civil wars have broken out in the world. We read about them every week. There is talk of instability in a turbulent world and even in Europe, as we know, there are civil wars and so on. Just look at Bosnia. These disturbances lead to large-scale migration. The figure mentioned for former Yugoslavia is two million displaced persons, half a million of them flooding into the European Union. Such a large number of people cannot be dealt with through the usual asylum procedures and yet they need to be allowed in.
The admission of displaced persons into the European Union has so far been uneven. Germany has taken in a large number of Bosnian refugees. The Netherlands and Sweden have played their part, but France, England and Spain for instance have done very little. This is an unsatisfactory situation because at the moment, as we know, the borders in Europe are being dismantled, Europe is becoming one legal area and solidarity and cooperation are needed in its immigration and asylum policy. That means that a fair distribution of the burden and I would really prefer to say a fair distribution of responsibilities must be the crux of Europe's asylum and immigration policy. The present Community action, a form of draft law, is a step in that direction.
The Community action is also of course aimed at the rights of displaced persons in the various Member States - which have up to now all had different rules, nationally orientated - with a view to harmonizing rights throughout Europe. Then I would like to mention housing for the displaced persons, education, work and so on. That is an important aspect of this draft law, but some aspects are open to criticism. For instance the time taken to reach a decision on entry. How long should it take? The proposal is vague on that point. It indicates that asylum procedures can be suspended after not more than five years and governments will then consider what is to be done. An amendment I tabled in committee, which the committee adopted, makes it clear that it should not take more than five years to admit displaced persons. It is inhuman to make people wait more than five years in uncertainty. After five years people have to go back to their country of origin when the situation there is believed to be safe and reasonable, or they must be granted permanent leave to remain in the country to which they have been admitted, in other words in the European Union, with the possibility of naturalization.
Another matter of concern with regard to this Community action is the decision-making process. In the Community action it is proposed that decisions on the introduction of rules on entry should be taken by qualified majority and that is very positive. What is the problem then? There are - and I say this quite openly and clearly - two amendments by Mrs Palacio and a number of other colleagues, Amendments Nos 39 and 40, which call for unanimity on this point and that means that there will again be a right of veto. I say to my Spanish colleagues, just imagine that in the near future a civil war breaks out in Morocco and tens of thousands of Moroccans, maybe even more, come from Morocco to Spain and Spain wants to introduce rules on the admission of displaced persons to the European Union and there is a possibility of a right of veto. Do you really think that you can accommodate Spain with fifteen Ministers of Justice? It is obviously impossible. I therefore appeal to Parliament to firmly reject Mrs Palacio Vallelersundi's amendments calling for unanimity in particular and I am obviously appealing on behalf of the Group of the European People's Party.
Mr President, may I conclude by complimenting Commissioner Gradin. This is the first time that the European Commission has made use of its right of initiative in a Community action. I hope that we can still sharpen up and improve the European Commission's draft by means of amendment but this is the way to operate. And I also want to say to her, keep up the good work.
Mr President, ladies and gentlemen, with this proposal for a common measure on the temporary protection of refugees the Commission has for the first time - Mr Wiebenga also mentioned this at the end - taken the initiative for a common measure, where the European Parliament was consulted before the Council of Ministers had made its final decision. My group and I welcome this procedure and presume that this will be the rule in future.
The Committee on Legal Affairs and Citizens' Rights, for which I was the draftsman, has given no opinion on this report, because when my opinion was presented several of my amendments could not be agreed, with the result that I was no longer able to support the opinion.
The EU common policy on refugees is stagnant, even though the policy on asylum-seekers is seen as one of the most important areas of cooperation. The proposal for this common measure must be regarded, therefore, as a long-awaited initiative to end the standstill.
The parliamentary report will show that an asylum policy at EU level does not have to mean an extension of fortress Europe, but can also be a constructive development of existing standards. In this way, this measure must be viewed as a framework for a unified procedure in the case of a massive influx of refugees into the European Union. A massive influx means that an individual examination of refugee status in accordance with the Geneva Convention is no longer possible. This measure is in no way concerned with redefining the term refugee, or with creating new standards in the sense of international refugee protection. On the contrary, it seeks to establish a common procedure, so as to allow Member States to have in an emergency the fastest and most unified procedure possible. That was also the aim of the rapporteur, and one he always kept in mind.
The following points of criticism do, however, remain: firstly, it seems to me to be very problematical to decide who has really heavy burdens to bear in every case. Mr Wiebenga pointed this out in his speech. Of course, Germany has accepted 320, 000 refugees. In absolute terms that is the highest number. If one considers, however, that Sweden has accepted 60, 000 refugees, that is very much more when compared to total populations. This country has, therefore, taken on very heavy burdens. How are offset payments to be made, therefore? The suggestion of distributing refugees numerically equally throughout the EU means for them, following the shock of expulsion, a second traumatic experience. At the same time the value of equal distribution is doubtful, as I have said.
Also to be viewed in this light is the suggestion by the Commission that refugees might be accommodated in their country of origin. Does one really intend that people who have arrived at Europe's gates by land and sea should then be sent back to the places from which they have managed to escape with their bare lives?
Unclarified also is the question of how refugees should enter the EU and how they should be received there.
The common measure should after all lead, as I have said, to the speedy and unbureaucratic treatment of refugees. Visa limitation and the use of the basic regulation on third countries stand in the way of this, however, and must be de-activated in this case. For this reason it is also necessary for refugees to be kept informed in their own languages and in the language of the receiving country, so that they can understand their rights, including third party rights.
Finally, I should like to mention an amendment motion concerning unaccompanied minors. It must be made clear that they are guaranteed the use of all rights open to them.
Mr President, the figures displaced persons have risen dramatically in recent years. We are therefore very glad that the Commission has taken an initiative aimed at temporary protection for large numbers of people who are fleeing from particular geographic areas. The proposal to the Council is to decide on common rules on protection based on Article K 3.
In recent years we have seen a number of crises, such as the migration from Bosnia and the flight from Albania. Thank you Mrs Zimmermann for mentioning Sweden's efforts in this area; they have, of course, been quite considerable.
When large numbers of people close to the Union begin to move because of disasters of various kinds, the Union is affected. Our underlying common values in the Union, a Union founded on humanity, demand that we also show solidarity in this area for people moving away from a disaster. However, solidarity requires that measures are in the context of a set of rules which can be accepted by the citizens of the Union. It is now up to each country to do this itself, otherwise a few countries will have to cope with the consequences alone. That is unreasonable in a Union with freedom of movement. We must help each other. That means common rules, but it also means that in future we will need common ways of making decisions when we adopt these rules, rules which are not about making people into permanent refugees, but about giving them just what they need, i.e. protection for the period that they cannot remain in their home country.
As the Commission has also pointed out, it is very important that the conditions are created in our countries for these people to be able to support themselves and their children. That is also one of the conditions for them to be able to be received in the proper way in all of our Member States. This is an area which the Council should in future look at with more modern eyes and adapt to the new growing labour market which demands greater flexibility.
I will conclude by thanking Commissioner Gradin for this initiative and also for wanting to listen to Parliament. This initiative is central for the Union, since it is a test of whether we are capable of collective responsibility in difficult situations. Because if we cannot manage it in this area, how are we going to succeed in all of the others? Therefore it is important that we listen closely to each other. These are sensitive issues.
In the Group of the European People's Party we have some political points which are very important for us. I have highlighted some of them here. Mrs Zimmermann and not least Mr Wiebenga, on behalf of the EPP Group, we shall support this report. We think it is a good report that Mr Wiebenga has produced. I would particularly like to underline the excellent example from Spain, which I think was very good, and on which I have the same opinion. However, the condition for us in the EPP Group is that certain of our central points go through. Otherwise we will be obliged to abstain from the vote.
Mr President, Mr Commissioner, ladies and gentlemen, I have greatly appreciated the work carried out by Mr Wiebenga, who has always been very attentive to these topics, and my group will support the general positions assumed by the rapporteur. We also consider the procedure undertaken by the Commission to be very serious, procedure that involves the European Parliament directly. This constitutes a very important fact, significant progress.
The subject that concerns us today is certainly a very delicate subject. On the other hand, wars, hunger, famine, disasters, that make history even today, are part of the history that characterized the migrations in the world, belong to the history of the world. So obviously, we cannot shut our eyes to the events of recent years, to what happened in the course of history. Hence the need for more developed, more refined regulations and the need to give a connotation to this new category of so-called "displaced persons' ; a category that is distinguished from that of refugees, those seeking asylum; a category to which a great deal of attention needs to be paid, however: in fact, we would not want this category to have been created, let us say, artificially, to avoid a term, which I appreciated a great deal in Mr Wiebenga's speech, the term "responsibility' . In fact, Europe has a great responsibility today on this matter: the responsibility of being a beacon, a reference point for all those in difficult situations, those subjected to particular and temporary dramatic living conditions. We cannot forget that Europe is a reference point, and therefore has great responsibilities, the burdens of solidarity.
On the other hand, we should ensure that the framework of regulations does not represent a further obligation, a further tie and trap to the work of responsibility, of solidarity that Europe should have.
I therefore agree with Mr Wiebenga when he states that the qualified majority in this case is absolutely essential, that turning back unanimously would be a great mistake. And so the question of compensation is very important: compensation means that it is not just one member country assuming possible responsibility for the acceptance of these displaced persons, but that responsibility is common to the 15 countries of Europe.
Mr President, the Group of the European Radical Alliance is rarely prodigal with its compliments. Nevertheless, this time I think the author of this report should be most warmly congratulated. This is not said as a conventional figure of speech, but as real congratulations for the excellence of the text.
This proposal relating to joint action is exemplary in more than one respect, and it is part of the ongoing move towards European construction which is so close to our hearts.
Firstly, it establishes a true solidarity among countries in the Union, in that it requires a distribution of expenses and responsibilities. It is not uninteresting in this respect to underscore or mention in passing that, on the occasion of the conflict in the former Yugoslavia, Germany took in several hundreds of thousands of displaced persons and that, while no reproach is to be made to anyone, our British friends, for example, have hardly received a single one.
Secondly, this proposal also tries to harmonize the legislation and regulations governing the fate of displaced persons. In this, it provides an opportunity to create convergence in the behaviour of Member States and governments.
Finally, the European Parliament is now informed - or its opinion is requested - on the conduct to be adopted in the future. This procedure should be standard, but it is, alas, a little too rare. The major interest of this document is that it is focused on the human person as directly threatened by war and by the consequences of war. It emphasizes in particular the minimum rights that refugees or displaced persons may claim, namely decent accommodation, education, social protection, the right to exercise business and mobility within the Union.
In this respect, there is some malpractice, and this should be guarded against. Here I am thinking in particular about the purport of a number of amendments seeking limitations on the right to return to the country of origin, although this is an absolute and inalienable right. Secondly, the rapporteur particularly insisted - very rightly - on the preeminent role of the High Commission for Refugees, which a number of amendments had sought to gloss over somewhat, although this is a structure which has until now taken on enormous responsibility, and shown great efficiency.
With regard to exclusions, the text naturally provides for exclusion against war criminals and authors of crimes against humanity. As it happens, I think it is clearly desirable to exclude them once the legal judgement has been handed down and their guilt proven, but only then.
In this respect, may I remind you of the need rapidly to set up the International Court of Justice, on a permanent basis, with the capacity to hand down sentences in reasonable time.
Mr President, ladies and gentlemen, the report from Mr Wiebenga relates ostensibly to hospitality for displaced persons, and in reality to the massive influx of refugees within the European Union. Some claim it would be possible to set up a sort of European law, which would impose on the Member States an obligation to receive political refugees coming in massive numbers from non-European countries. In reality, the report shows no concern about the fact that fraudulent asylum seeking is one of the leading fraudulent methods of immigration into the Member States.
Secondly, the report does not make it possible to assess the intentions of the persons in question. To be quite concrete about this, why, for example, do the Tamils from Sri Lanka, fleeing both Sri Lanka and the conflict pitting them against those of Singhalese origin, absolutely have to find asylum in Europe, whereas on the other side of the Detroit of Colombo, there is the powerful federated state in the Indian Union, the Tamil Nadu, which under normal conditions should take them in? Why do the Algerians bolt into France, whereas many of them contributed to pushing France out by the same methods of assassination which are currently practised against Algerians today?
If we are fearful about the situation in the Maghreb, let us rather make approaches to the Arab League. Today, nobody can understand, Mr President, and here I conclude, how it is that in my own country the regime offered in the last few years to Algerian immigrants is more favourable than the regime granted the Harkis, who took their life into their hands when they fled Algeria, simply because they felt they were French. I am thinking in particular of those whose sons have lost all, and who have committed themselves to die of hunger today in the very heart of Paris.
, Mr President, as usual the previous speaker on the other side of the House has not even taken the trouble to read the Commission's proposal and Mr Wiebenga's amendments. The silly talk that we have had to listen to has nothing to do with what is in the proposal. What we are actually talking about is a massive influx of people, as in the case of former Yugoslavia. The good thing about the proposal is that it offers temporary protection and sets a time limit on it. If you just listen you might not talk so much rubbish. Secondly it is again stated that temporary protection is an instrument that does not replace or supplement the refugee convention. Thirdly it is an appeal to share the burden.
We hope that the national governments also have such a positive attitude to temporary protection. I hope in particular that Mr Wiebenga's colleagues in the Netherlands Parliament will share his view.
In so far as we still have any criticisms, they relate, I may say, to minor points. We do not want any pseudo new refugee convention, in other words a new legal status or bureaucratic rules as in the last part of Amendment No 2 which we, the Socialist Group, are therefore opposed to. The same really applies to the temporary protection referred to in Amendment No 21. We consider that it causes unnecessary trouble and furthermore we, the European Parliament, were not consulted about the temporary protection. But apart from that Mr Wiebenga has done excellent work and deserves our full support and we would like to join him in complimenting Commissioner Gradin on this fine cooperation.
Mr President, Mr Commissioner, ladies and gentlemen, I should firstly like to congratulate the rapporteur, Mr Wiebenga, on his report. A number of aspects could be highlighted, but I shall restrict myself to referring to certain paragraphs that I believe are particularly important.
One of the main points concerns article 10 of the joint action. In its present wording, article 10 is, in my view, legally incorrect. It provides that the examination of an application for asylum under the Geneva Convention introduced by a beneficiary of a temporary protection regime may be postponed for as long as the Council has not adopted a decision on the phasing out of the temporary protection regime. The examination of an application for asylum cannot be legally delayed. The procedure must offer all applicants the possibility of presenting their application for asylum as soon as possible.
In fact, this article should establish the procedure for dealing with displaced persons who, besides receiving temporary humanitarian protection, seek asylum. I would therefore ask the House to pay particular attention to Amendment No 37, tabled by our group, which provides that the fact that an applicant is the beneficiary of a temporary protection regime may be taken into account when examining an application for asylum, without this - I stress - determining the refusal of the application or a delay in the granting of the application which could jeopardize the ultimate aim of protection. Otherwise, in my view, the essential legal protection which must be granted to all asylum seekers will be undermined.
With regard to article 11, it is essential to underline the importance of Parliament's mission to help ensure the uniform application of the rule of law in different situations within the Union. In this sense, I should like to draw the House's attention to Amendment No 41, which establishes the grounds for refusing to grant a temporary protection regime.
We must be aware of the fact that we cannot sanctify the content of legal texts, in this case the Geneva Convention, since the case law of international courts and the courts of the Member States, as well as the Member States' constitutional traditions, interpret the various sources that feed our legal systems - and the law is constantly evolving, as the Members are aware.
I should also like to ask the House to give close thought to approving Amendments Nos 39 and 40, which provide that the Council shall adopt the measures implementing the joint action by unanimity, in the light of Parliament's report.
In this House, we have always insisted that Parliament's role must be strengthened; and the arrangements for implementing this joint action must therefore also include the consultation of Parliament. Similarly, we have included, in the second part of these amendments, the provision that the Council shall decide by unanimity, something to which Mr Wiebenga - with whom I regret to say I cannot agree on this occasion - has already referred.
I am aware that this proposal meets with the disagreement of a number of the Members. Nevertheless, I would argue in its defence that, as we all know, no Community institution can contravene the provisions of Community law or the acquis communautaire. And it should be pointed out that the new Amsterdam Treaty itself maintains the requirement of unanimity in the Council for action in this field. Consequently, Mr Wiebenga, the Spanish delegation in the EPP Group will not be withdrawing these amendments.
I therefore trust, ladies and gentlemen, that you will support the arguments that I have put forward.
Mr President, first of all I should like to congratulate Mr Wiebenga. I have studied this report and can see no reason to put in any amendments to it. I completely support his position on it. The report on temporary protection represents the recognition of the desire at the level of the European Union for a coordinated joint action to deal with the situation where there is a sudden mass influx of displaced persons resulting from an armed conflict in their own countries.
This initiative derives from the experiences of conflict in the former Yugoslavia and, more recently, the situation in Albania. The question is, can the European Union find a flexible way, through a joint action, of responding in a coordinated manner to any future situations that might arise where persons are temporarily in need of international protection?
People in need of such temporary action do not necessarily meet the conditions of refugee status under the terms of the Geneva Convention. The proposal is essentially a humanitarian response to the need to offer protection on a temporary basis to individuals fleeing a country in significant numbers as their lives are in imminent danger.
The temporary protection period is limited to the time during which the conditions in their country of origin do not allow a safe return of those caught up in the conflicts. It is important to bear in mind that we cannot predict now where the next conflict might arise, the number of people in immediate danger, nor their particular circumstances. No two situations involving displaced persons are the same. There are no simple mathematical formulae which can be worked out in advance.
The criteria to be agreed must therefore be adaptable and flexible. Applications for asylum should be looked at without undue delay. One of the fundamental characteristics of temporary protection is that it is not a right established by any international instrument.
As the Commission points out, the proposed joint action does not seek to introduce a new right to seek temporary protection in addition to the existing right to seek asylum. Some of the amendments tabled will not facilitate progress with this proposal which, I want to stress, should prepare the way for a humanitarian response to future situations which might arise where a mass influx of people in need of international protection takes place.
Finally, I want to congratulate the Commissioner. I have known her for many years. Any proposal that she would put before this House would have my full support and confidence because I trust entirely her integrity in these matters. I congratulate her on it.
Mr President, there can be few problems we discuss here, which so affect us on a moral and ethical plane, as the problem of refugees. For that reason I think it is particularly necessary to find a solution which can be upheld by a large majority in Parliament. As this concerns a moral responsibility, however, we believe that personal off-set has been too little mentioned in the report.
The problem of refugees does not just concern paying and then deciding who pays, but it also principally demands that the whole of Europe be prepared to solve this problem together.
A further problem - and here we agree that it is a special problem - is that of a qualified majority. One can look at it like a glass of water: either half empty, or half full. Naturally the right of veto is a problem that one will have to argue out. On the other hand it can be seen as positive, if it is declared to be a pan-European problem and we all have to find a common solution.
Mr President, ladies and gentlemen, the report by Mr Wiebenga is an excellent one. It can help to remove the helplessness of European Union states which has been revealed by the sudden appearance of refugee streams from various regions surrounding Europe and from Europe itself. Only in recent years have we seen that problems leading to streams of refugees into the European Union, but originating within Europe, have been inadequately mastered by the European Union. Incidentally, they were inadequately dealt with politically, because there are forces amongst the Member States of the EU who are represented here in this House, who spoke in this debate, and who are just waiting to exploit refugee influxes as part of their political tactics.
The extreme right in this House, namely, has the effrontery to make a speech here like the one just made by my colleague Mr Gollnisch. In this he used a phrase which I really must comment on. Mr Gollnisch, you said you asked yourself why Algerians were coming to France in such large numbers. I ask myself the same question, when I think that in France an Algerian could meet you. He would immediately make a run for it to some other country, I am quite sure of that. You should ponder that the cause of refugee streams such as this one from Algeria can also be found in the fact that your country's arms industry was delivering weapons up to a short time ago to the parties contributing to this flight.
Mr President, Mr Gollnisch has just made an impolite gesture at me. I request that you note that in the Minutes, because I consider it an honour to be designated as mad by a fascist. That can only mean that I must be a serious politician.
I congratulate Mr Wiebenga on one point. He has made proposals which can be construed as meaning that the governments of the European Union and also the institutions of the European Union, particularly the Commission, should do more than they have already in one direction. That is that we should put into practice our claim, made from time to time in this Parliament, to formulate our strategy for solving political problems based not only on monetary and economic considerations, but mainly on humanitarian ones. The Wiebenga report can make a useful contribution to that.
Mr President, may I begin by complimenting Mr Wiebenga very sincerely on his excellent report. We find it very sound. It is carefully worded. What I also like very much is that it does not overdramatise. We just heard from the far right that Europe could be overrun by hungry Parisians. I do not think that there is any place for that sort of over dramatisation here. I also welcome the fact that Mr Wiebenga has completely avoided any opportunity to play on xenophobic feelings in discussing this subject; he has specifically avoided that, which I consider extremely important, because when dealing with displaced persons and others who come here through need we should take care to preserve harmony in our society. That is why we are opposed to any xenophobic dramatization of the situation. It is the people themselves who are the drama.
It is a terrible thing to be displaced. It is not something you do yourself. Being displaced is also the result of foreign policy, or rather the deficiencies of our foreign policy. I must say there are Member States that really do want to have a common foreign policy - they have nothing to reproach themselves for - but those that do not wish to, creating misery around us, as in Bosnia-Herzegovina for instance, do have something to reproach themselves for and they should not complain about immigrants arriving out of need, which is the case with these displaced persons.
There are countries that do a great deal and the responsibility is always shifted on to them. I mean Germany, Luxembourg - given the percentage in relation to Luxembourg's total population, Sweden, Austria, the Netherlands. That is about all. It is particularly important that in future the responsibility should be shared equally.
I would also like to congratulate the Commissioner on the fact that she has done well in finally producing the third pillar policy. That should not turn into a meaningless gesture whose main characteristic is that it manages to avoid the shortsighted interests of the fifteen Member States, because then there is just about nothing than can be said. Amsterdam contains a promise in relation to the third pillar.
I would also like to say that for us in the Christian Democrat Party the report contains a couple of important aspects which we consider should definitely be retained in the final version. Firstly the articles on the distribution of responsibility which Mr Wiebenga introduced himself. Then the articles about consensus or the majority decision. We do not therefore feel that the Spanish proposals in this area should be approved, because if so we are really giving up Amsterdam, a second, very important aspect.
A third aspect we argued about was the idea that the concept of safe countries should be retained. It might not entirely have to do with displaced persons as such, but the idea that the safe countries principle, which is not a purely automatic principle but does allow proper scope for individual assessment if it is absolutely necessary, that that safe countries principle is upheld.
For those reasons I would like to say that our group will be particularly pleased if this report is well received, because a report like this deserves a very large majority.
Mr President, firstly let me congratulate Mr Wiebenga on his critical comments on the proposal for a Community action for the temporary protection of displaced persons. I would like to raise a couple of points. It is a good idea for separate rules to be proposed for temporary protection for refugees in the event of a massive influx. It is essential to harmonize the existing regulations because they differ in a number of ways and the differences have terrible consequences for the refugees.
Mr Wiebenga rightly points out that Member States need to begin, operate and end the temporary protection for displaced persons at the same time, so that excessive influxes of immigrants are prevented and each country bears a proportionate share of the burden. A Member State should not be able to close its borders when there is a massive influx of immigrants, forcing displaced persons to enter an adjoining country illegally.
The most important point in this proposal, however, is the harmonization of the fundamental rights of displaced persons. As the rapporteur has said, this proposal is in fact sharing responsibility within the Union. A remarkably good proposal after the signature of the Treaty of Amsterdam is to use the opportunities it offers in the third pillar. I am in fact curious to know how the Member States themselves will handle it. In any event, Mr President, the clock must not be turned back to a veto. I fully endorse what the rapporteur has said on that subject.
Mr President, first of all may I congratulate Mr Wiebenga on what is a very well-intentioned and wellpresented report. Of course it presupposes basic approval for the Commission proposals
It is vitally important that we should make proper provision for a mass influx of displaced persons of the kind we have had at least once in the last few years. We should ensure these people can be properly provided for in terms of housing, medical care, education for their children and so on. Indeed the provisions for such people already exist in my own country and are implemented.
However, the British Labour members have some difficulties with the Commission's proposals as they stand. I understand that the Commission proposals did not receive an altogether positive response from Council. I suspect that this issue will return because I doubt whether the Council will accept them in the present form. Rightly or wrongly a number of Member State governments feel that it should be an individual national responsibility to deal with this issue, certainly in terms of the length of time that the displaced persons are provided for, rather than a Community function.
We have particular difficulties over the question of how the burden-sharing is to be organized and flexibility in relation to these matters. There is a basic feeling that we should be able to deal with cases on an individual basis as promptly as possible rather than lump everybody together and so postpone a decision.
In conclusion, we may find we have to abstain on this report, depending on how the amendments are voted and I wanted to highlight our difficulties.
Mr President, Madam Commissioner, misuse of a term has repeatedly occurred during this debate. The problem is not asylum-seekers according to the Geneva Convention. Although there are different regulations here amongst the nations, regulations do exist. The problem is also not the acceptance of guest workers, although they are subject to completely different conditions within individual states. This leads to problems which are not shared equally, but it is all regulated nationally.
What causes us problems here, and where we have to find a solution, is the problem of refugees. As a result of the Balkan crisis we are confronted with this massive problem in a way we have not seen heretofore. We must find solutions to it. It has emerged that individual countries such as German, Austria and others have been put under extreme pressure simply because they adjoin the crisis zones. If, with this problem one thinks of the existing one, where these countries have in any case previously employed many guest workers from third countries and accepted their families, then you add to these problems of integration, schooling, housing, etcetera, extra problems to an extent that one cannot imagine this situation continuing.
We need new solutions, because these countries, although they have been commended internationally for their reception of refugees, must no be overloaded in future. For that reason I agree the proposals before us. We shall not be able to avoid a sharing of burdens, but that must be a sharing of people. Offset payments do not help the state concerned, it must be a sharing of people.
I should like to go one step further, however, because reality has shown us that problems arise here, for example, from the use by many criminals of this stream of refugees, the displaced persons , to enter the relevant country and to carry out their nefarious deeds there, whether they be weapon smuggling or drug dealing. We must introduce mechanisms whereby such criminal elements do not cross the frontiers. We must also rule this out by making suspicion of responsibility for a crime additional grounds for exclusion and expulsion.
A problem arises when we grant asylum not just to the family of the person concerned, but, as is proposed here, we go beyond the core family and also accept the relatives. That would lead to extreme situations in our countries. That is a proposal that cannot be agreed by us in this form. Otherwise, I am glad that we are considering the introduction of regulations that serve our countries and the whole of Europe.
Madam Commissioner, we have frequently discussed with one another the subject of burden sharing, and you have told various ministers - Bavarian Interior Minister Beckstein, for example - how important you think burden sharing is. Thus, I regret that your proposal contains no mention of burden sharing. I am thankful that our colleague Wiebenga takes a step in the right direction in his report, particularly if we are successful in passing the amendments by Mr Nassauer and defeating the others. Then we can take a step in the right direction.
I still believe, however, that the real problem of personnel burden sharing will not be solved, for it is not primarily a question of finance, but of community solidarity. This solidarity is challenged in many areas and it must naturally dominate when it is a question of accepting refugees and expellees - and these are not asylum seekers, as Mr Pirker has rightly said. Certain countries are proportionately under extreme pressure here as well.
We are concerned here with the sharing of people, because too large an influx at one point decreases public acceptance for it, with all the dangerous consequential psychological results. For this reason we need a set code for the sharing of people between different member countries of the European Union - rather as we have in Germany, with the system for sharing between individual Länder. As this is not included in the proposal, I think that we have missed the point with this proposal and that we need a new one.
We will attempt to introduce improvements. We shall rely, however, on new improvements being produced in the Council, and we shall particularly rely on finding a solution in which the required objective is achieved at the second stage. As for unanimity, I believe we should use the Amsterdam compromise solution, in which we unanimously vote in the fundamentals for a new policy, and then react to routine policy challenges after five years with a qualified majority.
Mr President, the mass movement of displaced people is a constantly recurring phenomenon. It is seldom possible to predict when and where it is going to happen, only that it certainly will happen again and again.
In recent years we have experienced a refugee crisis which meant hat nearly a million people in need of protection have found a temporary place of refuge in Europe. I am thinking of the Bosnian refugee crisis. The main problem was that the number of people was so large that our capacity to examine asylum applications threatened to break down. Most of the Member States have therefore chosen to postpone asylum tests for a while and instead to offer temporary protection. In that way a very large number of people have been able to find the protection they need. The problem is that this has taken place without any kind of coordination or cooperation between the Member States. The result has been that the policies are very different from one country to the next. We have seen, for example, how the opportunity to get a temporary residence permit is given at different times. The same applies to the decision that the protection should cease. This has led to a situation whereby people with temporary protection which is soon to expire are beginning to move towards countries where the opportunity to get temporary protection still exists.
We have also been able to see that the social rights of the people in need of protection differ from one country to the next. In one country they are allowed to work, in another they must wait, and in a third they must stay completely outside the labour market. There are also large differences with regard to access to housing, medical treatment, education and other services. There is a risk that this too will lead to movements of refugees within the European Union. It is therefore vital that the European Union reviews its conditions for meeting the refugee crises of the future. Our citizens see it as obvious that a better cooperation and more similar rules should be built up. This is reflected in both the Maastricht Treaty and, to an even greater extent, in the new Amsterdam Treaty. It is our task to ensure that this objective can be realized.
Mr President, in many respects the Commission's proposal can be seen as a compromise. We known that historical ties and geographical factors play a large role with regard to which countries accept asylum seekers from a certain region or a certain country. Our proposal therefore gives the Council of Ministers a large amount of flexibility. The idea is that decisions can be made from case to case. As part of the proposal we have included a section dealing with the question of a collective division of responsibility for asylum burdens. This is an issue which has greatly concerned this Parliament through the years. I think that is also shown by today's debate. Our idea is to create space for the Council of Ministers to also make such decisions when a mass refugee situation arises. Then people can always debate whether this proposal is sufficient or not. It is probably also the most controversial issue in the proposal and was intensively debated at the time in the Commission. That is why I have also decided as far as possible to take into account the results of the many long negotiations which we have already had on this issue in the Council of Ministers. My aim has been to avoid a situation where this part of the contents of the proposal jeopardise the possibility of reaching any agreement at all on temporary residence permits.
The Luxembourg Presidency has so far taken the negotiations forward in a very constructive way. The proposal was also raised recently at the informal ministerial meeting in Luxembourg on 9-10 October. There I had the opportunity to remind the Council of Ministers how important it is for use to achieve a positive result. We can only speculate on when the next mass refugee situation will arise. The sooner we can achieve a result on this issue the better.
Mr President, I do not wish to enter once again into the fundamental debate, but as I have been personally attacked - it has been said about me that I had not read the report, that I was silly, that I was fascist, and so on - I would like to make the following comments. First, I have read the report of our colleague. Secondly, it does not appear to me to be silly to envisage in the future - that is the whole meaning of our debate - massive inflows from south east Asia or north Africa, as have in the past been provoked in the past by socialist or communist policies. Thirdly I do not believe you are mad, Mr Schulz, but I do not see how you can reproach me both with not wanting to have massive inflows of foreigners into my own country and with wishing to profit from such a situation. Fourthly, finally, I say to you Mr Schulz, without animosity, my family was also in a situation of being displaced persons, not as a result of yourself of course, but as a result of your forefathers. That should make you rather more modest with regard to a Frenchman who wishes to protect his countries against foreign invasion.
Mr President, Mr Gollnisch's last remark in particular prompts my next comment: there are some people whom one must forgive anything, because of their deplorable state. Mr Gollnisch belongs amongst them.
Mr President, I wish to speak for a different reason, but first just one sentence: I reject the insult to Mr Schulz' parents and to all our parents, and should like to express opposition to all forms of collective blame. That is upheld in this House. I say this as a German and a European.
I wanted to put a question to the Commissioner, however, and that is why I rose to speak. She did not react to it in her answer. Madam Commissioner, I just wanted to know why you did not address a proposal on burden sharing to the Council. Did you fail to receive a majority for it in the Commission? Or was it a predisposed obedience towards the Council? That is my specific question.
Mr President, I was in fact saying that the Commission is also taking up this question of burden sharing in its proposal and is making it quite possible for the Council of Ministers in connection with this situation to take up the proposal to carry out a sharing of burdens. You can then always debate whether this proposal is strong enough or not, but, as I have said, it is in the proposal.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Cocoa, chocolate, coffee and chicory
The next item is the report (A4-0310/97) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposals for European Parliament and Council Directives on: I. cocoa and chocolate products intended for human consumption (COM(95)0722 - C4-0303/96-96/0117(COD)); II. coffee extracts and chicory extracts (COM(95)0722 - C4-0304/96-96/0117(COD)).
Mr President, contrary to appearances, the chocolate dossier is not at all frivolous.
Of course chocolate is a sweet, but it is a sweet which is a large part of the daily life of many Europeans, which affects culture, gastronomy and, I might add, emotional feelings. Furthermore cocoa, the basic product for chocolate, is an essential raw material for may countries of the South, and in particular those of West Africa and all of the ACP countries with whom we have privileged relationships. It is therefore very clearly I think in the minds of many of us, a hot political dossier.
The proposal of the Commission seeks to modify the 1973 directive, so enabling Member States wishing to do so to authorise cocoa butter substitute vegetable fats in the composition of chocolate, of up to 5 % of the total weight. This is a great deal, because 5 % of the total weight can represent up to nearly 30 % of the cocoa butter weight. This proposal from the Commission is the exception to the rule. It has many weak points. I shall cite four of the most important ones.
First, there is no method of precise and reliable method of analysis making it possible to quantify the presence of vegetable fats in chocolate. Second, the Commission proposes no limit on the type of vegetable fat used. Any type of vegetable fat could be used. Thirdly, there has been no prior evaluation of the negative consequences of the application of this directive for the cocoa producers, in particular the ACP producers. Four, the Commission does not clearly lay down a designation enabling the consumer to make an enlightened choice, based on concrete information. It speaks about a clear, neutral and objective indication, and this is very vague.
The position of the committee on environment, for public health and protection of consumers, which I represent here, satisfies me only partially, and I think that it satisfies only partially a number of my colleagues. I shall recall the main positions of this Committee. Firstly, it conditions the entry into force of the directive on the existence of a reliable method of analysis. This is a very positive point, for the inability to analyse is a point I have just criticized. A reliable analytical method would be necessary before the directive came into force. Secondly, the Environment Commission has adopted two important riders whose purpose is to limit the use of artificial vegetable fats, and here I am thinking of enzyme procedures. But it has voted only riders, and not articles, which clearly testifies to a degree of inconsistency. Thirdly, it proposes an evaluation of the consequences for the ACP countries, but on an a posteriori basis, which is problematic indeed. Fourthly, as regards designation, the Committee on the Environment proposes, and this is the decision of a majority which must be respected, to mention the presence of vegetable fats aside from the list of ingredients, which, according to my interpretation as a rapporteur, seems to me more restrictive that the Commission's proposal.
Furthermore, votes have been taken on riders recalling the obligations and commitments of the European Union with regard to the ACP countries and developing countries, but without following them up with articles. So much for the facts, and they lead me to several conclusions. First, 18 of the 21 amendments from the committee should be approved. As rapporteur I believe that they should be supported without reserve. On the other hand, there is a problem for three of the amendments, notably the two amendments relating to labelling, to designation. The designation would neither be modified nor improved, but on the contrary somewhat reduced, by simply making a special designation by the side of the list of ingredients. Some amendments submitted by a number of political groups aim at correcting this situation. I think that they should be supported, and as rapporteur, I take the liberty so to do.
Secondly, a certain number of amendments, seeking to introduce articles corresponding to the riders that have been voted in, should be themselves voted in. This is the very least that should be done.
That is the essential, Mr President, and I now would like to conclude with two comments. First, some weeks ago we voted in Mr Martens' report on the Commission's Green Paper on our relationships with the ACP countries. It contained a sentence, on point 97 stating that Parliament recalls the negative position adopted by the Commission in seeking to modify the cocoa directive, which illustrates the inconsistency of development policy. We therefore must make a very clear and unanimous criticism from Parliament with regard to the Commission's proposal.
Second comment, in the form of an appeal. I believe that the European Union at the present time does not have a good image in the eyes of public opinion. Can it permit itself to make legislation in the field such as this, which affects food, breaks up diversity, and which clearly does not go in the direction of improved quality, and takes a clearly aggressive stance against a large number of European consumers? I think the reply is no, Mr President.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Agriculture and Rural Development, I must inform you that a majority voted for raising the content of vegetable fats other than cocoa butter entering into the manufacture of chocolate to 5 %.
That being the case, I must say to you, on a personal basis, that I do not at all share this opinion and do so for four fundamental reasons of principle. While I acknowledge everyone's right to tastes and traditions different from my own, others must bear the burden of responsibility for their own tastes and traditions. In my view, chocolate is a food product whose vegetable fat component is cocoa butter. This seems elementary, yet it must be underlined.
The consumers have a right to this product in all that is best about it. Any change in its composition would leave the door wide open to ersatz substitutes of all kinds with consequences which are not necessarily without danger to human health.
Finally, Mr President, dear colleagues, you know as I do that for a number of African states with weak economies, cocoa is the only economically profitable export product. I consider it to be unacceptable for Europeans participating next week at Lomé, in Togo, in the parital ACP-UE meeting to confirm an inconsistency in attitude and discourse on our part. Indeed, we enter into massive agreements on paper, and in practice we give priority to rich American financiers or others who do not hesitate to destroy economies and trample on our moral commitments, in the pursuit of enormous profits with the markets and commerce as their guide.
Africa is a natural complement to Europe. For two centuries, in the colonial era, we exploited or destroyed it. The time has now come to respect it and to develop an economic partnership with Africa on the basis of solidarity for our two continents, resisting the fat lobbies.
Mr President, seldom has a draft directive led to so many problems as the one the Commission has now submitted to us. When we note that this matter has now been going on for over 20 years and that the Commission has already made three attempts to find a workable compromise, then we really must say that the Commission appears to have been terribly incompetent. As far as the Committee on Development and Cooperation is concerned, and I am speaking as its rapporteur, the position is that this umpteenth Commission proposal is simply unacceptable. Commissioner Bangemann should take this to heart.
What are our objections? I shall go through them again. With this proposal the European Union is contravening its own treaties; the Treaty of Rome, the Treaty of Maastricht, the Treaty of Amsterdam and the Lomé Convention state that the European Union must improve the position of the developing countries. I will just quote one of the articles, article 130u(1) of the Maastricht Treaty: ' Community policy in the sphere of development cooperation... shall foster... the sustainable economic and social development of the developing countries and more particularly the most disadvantaged among them' . Well, this directive will result in a drop in exports of 60, 000 and up to a maximum of 200, 000 tonnes of cacao from over ten third world countries and serious losses for millions of small cocoa farmers who are dependent on cocoa.
In this directive the European Commission is also contravening the international cocoa agreement which requires the Union to encourage the free import of cocoa in order to stabilise the revenue of cocoa producing countries. Here again it is infringing its own treaties. The Maastricht Treaty states that the Community shall comply with the commitments and take account of the objectives that it has approved in the context of the United Nations and other competent international organizations. The Commission has in addition submitted a directive to us which states that 5 % alternative fats are permitted in chocolate throughout the Union whilst that 5 % cannot be precisely determined. The Commission itself recently instituted research into better measurement methods to identify the 40 % margin. Why did the Commission not do that in the twenty years it has already been struggling with this problem?
The position of the Committee on Development and Cooperation is clear. We consider that alternative fats have no place in chocolate and that the Commission must either set the directive at 0 % or withdraw it. The damage to the developing countries is disproportionate to the profit on the internal market and the profit to the consumer. The only third party that will be laughing - and here I agree with Mr Happart - is the big chocolate industry, the big multinationals, which will be 40 million dollars a year better off.
If none of our views receives a majority, I shall as a last resort, and I stress that, vote for the amendments that Mrs Thyssen has tabled. She asks that only tropical fats should be permitted as alternative fats and that the directive should not be allowed to enter into force until it is clear that that 5 % can be determined really accurately. But it is a final recourse when there is nothing else to be salvaged. In principle I uphold my view: it must be nil, otherwise the Commission would do better to withdraw the proposal. It really is a disgraceful proposal.
Mr President, ladies and gentlemen, the chocolate debate is an emotional debate so let us therefore start with the facts. The European Commission has drawn up a proposal with two principles. First, the Member States themselves decide on the use of vegetable fats other than cocoa butter. Secondly, free movement must be guaranteed but with an additional labelling requirement for chocolate with vegetable fats. I have two comments to make on this. How far will a Member State be able to resist pressure from its own industry if the industry suffers competitive disadvantages in relation to Member States in which vegetable fats are permitted? Here again economic pressure is likely to undermine the proportionality principle.
The labelling requirement is very vague. The Commission talks about clear, neutral and objective information in addition to the list of ingredients. But what does this mean exactly? Does this additional labelling requirement not conflict with the Béarnaise judgment or the labelling directive? I put the question to the Commission at the September part-session. I received an official written reply from the Commission. The Commission wrote that the Béarnaise judgment is not applicable and secondly that the labelling requirements are in no way an impediment. On the contrary, article 6(6) of Directive 79/112 expressly provides for the possibility of such measures. The Commission is therefore invoking article 6(6) of the labelling directive and I, together with a number of colleagues, have tabled two amendments that do precisely the same, so it seems to me natural that the Commission should accept these amendments since we are saying precisely the same thing. May I ask for a specific answer on that point from the Commission at the end of the debate? Because what is the crucial question when it comes down to it? Obviously it is not simply whether we are for or against vegetable fats at a time when the use of vegetable fats is tolerated and permitted in seven Member States - which I find regrettable, but it is a fact. It is not simply a question of how you inform the consumer and I am surprised that some do want to inform the consumer but preferably not too much. The advocates of vegetable fats say that their products are excellent. I believe them. So why are they afraid to inform the consumer that they are using them if they are so excellent? Do they have something to hide?
A further point: the proposed directive is based on the principle that the same packaging must be used for the same product anywhere in the Union. An excellent principle! In fact let us not allow any exceptions for ordinary milk chocolate. The Committee on the Environment has expressed a similar view. Let us be consistent. One rule for everyone, no exceptions.
I will end with a twofold appeal to the national delegations and political groups. Let us stop the embarrassing and shameful business of whose amendment is actually best. We, like many other people, want better information for the consumer. We have produced a proposal based on what the Commission wants, article 6(6) of the labelling directive. But other colleagues have also produced good proposals. It is not a question of who has the best amendment, it is a question of obtaining a sizeable political majority so that we can have an influence on the legislative process.
A second appeal. A number of national governments, many political parties and Members of Parliament are in principle opposed to the use of animal fats. We have made our position an abstraction. We accept the two regulations, but on the basis of clear consumer information. Might we ask that a significant step is taken by the other side as well?
Mr President, I have seldom seen a proposal for a directive that prompted so much emotion, debate and lobbying. I think in fact that I have devoted more energy to it in this last year than I could store up eating chocolate for a whole year. This chocolate question is a striking example of the fact that if you put off dealing with a problem it does not necessarily mean that it will be dealt with properly. Mr President, the position of the Group of the European People's Party has been clear from the start and we stand by it. That is to say, what we want is the following: we are in favour of maintaining subsidiarity in the sense that Member States that wish to must be able to take a decision to ban the production of chocolate with other fats in their territory.
Secondly we are strongly in favour of restricting the type of fats to specific tropical fats. As far as most of the directive is concerned the Committee on the Environment, Public Health and Consumer Protection has backed this requirement but unfortunately this is not true of the operational part, or at least not yet, because amendments have been tabled to alter this, some of them by us, and we expect them to be supported by our colleagues.
Thirdly we as members of the Group of the European People's Party will never agree to legislation if compliance cannot be closely monitored. In the Committee on Environment we had already tabled an amendment stating that the first requirement is a method of analysis enabling it to be determined precisely whether the chocolate contains other fats and if so in what quantities and the entry into force of the new directive must be conditional upon that. This amendment was adopted by a majority and we naturally uphold it.
Fourthly we continue to argue for the democratic discussion of laws. It is unacceptable that the comitology should leave the European Parliament out of the picture if the directive ever has to be amended again to take account of general food policy rules. Our amendment aimed at reducing the scope of the comitology was approved in the Committee on the Environment. We naturally still defend and support this view.
Fifthly we in the Committee on the Environment call for a study to be made at a later date on the impact of this directive on sales of cocoa butter by developing countries. A good policy needs to be followed up, we must be courageous enough to face the consequences of our voting behaviour and if necessary laws must then be amended in the light of the results. This again is a good thing as far as the Committee on the Environment is concerned, here again we abide by our position.
My sixth point, last but not least, is concern for the consumer. The consumer is entitled to information and is entitled to know the quality he is being offered. We want to safeguard his rights. But we never agreed with the proposals to amend or add to the sale name. In the discussion of the labelling directive the Group of the European People's Party always argued for a different approach, a wide application according to the letter and the spirit of the legal precedents and that is still our position. But that does not mean that we do not want to give the consumer any information. We have discussed the matter again because our amendments on labelling were not accepted by the Committee on Environment. The matter was discussed again in our political group and eventually the group supported a new amendment asking that a legible and visible indication should be given, always on the front, that other vegetable fats had been added to the product. We believe that this is the best way to serve the interests of the consumer. When you look at the alternatives: we do it with the sale name, with this product it means that the consumer has to look in the small print on the back because that is where the sale name is and it can also be there if other fats have been added to this product, chocolate, then the consumer has to look at the small gold lettering on the side to find out whether it contains other vegetable fats. Our proposal ensures that it is on the front and I think that is the best guarantee.
Just one final point. All these amendments, all the attempts which I hope we are making together are not a complete solution, but we had no alternative. The matter has to be weighed up, for our group it showed incompetence and irresponsibility for it to be referred back because it is a joint decision procedure and thus we can exercise our full legislative powers. We want to exercise them, we agree to the five per cent but we also want proper safeguards for Africa and for the consumer and in this way we will have the courage of our convictions and bring our voting behaviour into line consistently, consistently for a year and a half, with the principles.
Mr President, the application of quality standards and controls is an essential ingredient of Europe's food sector and, from a consumer perspective, we must be vigilant so as to ensure that all food products meet the most stringent production and market requirements.
Over-regulation, however, leads to unnecessary stifling of the sector, resulting in a lack of variety, and ignores the indigenous range of high-quality regional and national food products.
From an Irish perspective, agriculture and the associated food industry are central to our economy, and the chocolate industry, which is the subject of this debate, is a very important component. Ireland's quality chocolate sector employs 3, 000 people and uses 50 million gallons of milk and 40 tonnes of Irish sugar. Irish milk chocolate - I was tempted to partake in the chocolate bar that was on display - is appreciated as a product of quality and provides high consumer satisfaction.
The agri-dairy sector is as crucial to Ireland's farmers as cocoa is to other producing countries, and I have no desire to minimize the importance of cocoa to the countries which are dependent on it.
The Commission proposal to allow up to 5 % vegetable fat in the manufacture of chocolate is acceptable, as is the decision of the Committee on the Environment, Public Health and Consumer Protection to allow the listing of vegetable fats with other ingredients. This rules out the necessity of putting the designation on the front of the package. The Commission proposal, which makes it possible to sell chocolate with vegetable fat in all 15 Member States instead of the present 7, is, in my view, to be commended, thus allowing the internal market to function properly.
For the reasons already stated, and in particular because of Ireland's dependency on its agri-food sector, I appeal to colleagues to support the existing derogation for Ireland and the United Kingdom to allow the description 'milk chocolate' within the marketing territory of both countries. I would ask the Member States and those present to allow the continuation of that derogation.
Mr President, Commissioner, ladies and gentlemen, I am afraid that we are getting into a debate in which reason and generally accepted principles are having to give way to emotion, national interests and also self-interest. In my view the harmonization of the chocolate legislation should meet a dual objective: firstly to make chocolate manufacturers, importers and exporters subject to the same rights and obligations to give them the same advantages on the European internal market and secondly to enable consumers to benefit from the advantages of an internal market by offering them a choice. The Group of the European Liberal, Democratic and Reformist Party is therefore in favour of, firstly, full harmonization and, secondly, clear labelling.
By full harmonization we mean that it must be possible not just to sell but also to manufacture chocolate with vegetable fats anywhere in the Union. If we are in favour of a real internal market, it is logical that we should allow not only freedom of movement but production anywhere. A regulation in which the Member States take a sovereign decision as to whether or not they permit vegetable fats in their production is no longer tenable. Major producers can shift their production to countries where it is permitted and then sell their products under the same name in countries where it is prohibited. The small local chocolate makers on the other hand are restricted as to where they can operate and are therefore at a disadvantage.
Moving on to labelling, in a free market it is not up to the legislator to decide what ingredients the manufacturer is to use. It is however responsible for ensuring compliance with the stipulated minimum quantities. On the other hand the consumer must be able to choose, with the help of clear labelling, the chocolate that suits his taste, his tradition and, why not, his concern for developing countries. The Group of the European Liberal, Democratic and Reformist Party believes that clear labelling should consist of uniform, clear information in a fixed position, with the name at the top, clearly distinguishable from the list of ingredients, in clearly readable letters.
I would like to make two further comments. Our group is opposed to the idea of restricting vegetable fats to three tropical fats. With such a restriction we would soon have problems with the World Trade Organization and then this directive would never get off the ground. Secondly, we are not in favour of the amendments making the application of this directive conditional upon a Community detection method. In this connection I would like to draw attention to the 1989 directive on official control of foodstuffs, which lays down uniform rules on the subject. We are therefore tabling amendment 54, which ties in with this directive.
Mr President, we supported Mr Lannoye's proposal in the Committee on the Environment, Public Health and Consumer Protection because we thought that it was balanced. And we agree with Mr Lannoye's proposal because we believe that it respects certain principles that must be observed when it comes to approving the revision of the directive.
Firstly, the need for clear and comprehensive labelling. As article 2 of Directive 79/111 rightly states, consumers must not be confused. Secondly, the need to reduce the ecological, social and economic repercussions to a minimum.
Mr Lannoye also took into account the Lomé Convention and Articles 130u and 130v of the Treaty, which clearly stipulate the consideration that the European Union must show towards the ACP countries, and especially towards the thirty or thirty one of them directly involved in cocoa production.
Nevertheless, this debate makes clear the complexity of this issue, and makes clear that we must opt to support Mr Lannoye's proposals. We must attempt, that is, to reduce the economic, ecological and social repercussions to a minimum. This morning in the debate on the state of the Union, the leaders of Parliament's two largest groups referred to the Union's relations with the ACP countries and stressed the need for those relations to be based on fair trade. According to Parliament's Directorate-General for Research, if the proposal is adopted as it stands, demand for cocoa butter could fall by up to 200, 000 tonnes. This would be a severe economic blow for certain countries, especially considering that more than one and a half million farmers - small-scale farmers, who, as Mr Lannoye rightly points out in his report, are respectful of the environment because they use few chemical products - would be drastically affected.
Furthermore, there is the question of labelling. I believe that the people of Europe's awareness has been raised. We all remember the problem of mad cow disease, the monitoring committee's report on which Mrs Roth-Behrendt will be presenting. This new public awareness makes it necessary for increasingly clear information to be provided about the products that we consume. Mrs Thyssen held up a bar of chocolate and described how clearly indicating whether or not it contained vegetable fats would help consumers to decide whether or no to buy it. In short, it is a question of respect for our agreements with third countries, respect for the consumer, and respect for the European Union's own legislation.
This is what Mr Lannoye's report calls for. Let us hope that the amendments tabled go forward and we can vote in favour of this proposal.
Mr President, ladies and gentlemen, first and foremost I should like to welcome Mr Gauze, the Ivory Coast Minister for Raw Materials, who considered the issue important enough to attend this debate. Firstly may I say that Paul Lannoye, our representative on the Committee on the Environment, Public Health and Consumer Protection, who was also rapporteur for this directive, soon had to accept that there was absolutely no support for the zero option in this Parliament. We therefore, reluctantly, had to abandon that idea almost immediately.
Secondly, as soon as we realized that that was impracticable we had to look at the possibility of putting the maximum onus on the consumer, allowing full participation by the consumer. You then have to add something to the name of the product. That was the position and it was never contradicted in the Committee on the Environment but then later amendments were tabled to make it impossible. In any event we still consider it important and we have therefore tabled an amendment which again offers that choice, because that is the best choice. Not because it comes from us but if the name indicates that other vegetable fats are added it is clear to every consumer. The examples of packaging that Mrs Thyssen showed, all this is of course in the present situation where only real chocolate is available on our market and then Cote d'Or does not need to put it on the front in big letters. That is obvious, even a child could understand it.
Thirdly, it is therefore perfectly possible according to the labelling directive to use the name of the product and on this I entirely agree with Mr De Coene. We therefore have to try and ensure the best possible choice and find a majority for the best possible choice. The higher the majority, the better for us and we shall fight for that.
Fourthly it is clear that the Commission's draft proposal, which has not been improved on by the Committee on Environment, is totally at odds with the commitments we have entered into in the Lomé Convention and the international cocoa agreement, in which among other things the EU made a commitment to bigger cocoa butter sales. It cannot therefore be claimed that exports from the African countries in particular can be safeguarded if the descriptions for the consumer are very poor. The outcome in the Committee on Environment is now that information should be given in small print on the back, preferably actually in the name itself, and if that is unacceptable, we have to consider where would be most appropriate. But let us try for the best option.
Finally, may I address myself to Mrs Maij-Weggen. I find your conclusion slightly confusing. You said quite rightly that this is a bad proposal and then you end by saying: but let us support Mrs Thyssen's amendments. I am not saying that it should not be supported under any circumstances but I must point out that there are other possibilities that would offer better protection than Mrs Thyssen's amendments and they could be tried first. Therefore, and this is my final comment, if Mrs Thyssen asks for an impact study in 2002 then it is too late to be any use and Mr Moreels' chef de cabinet told me that too: that's no use, it is much too late. You do an impact study beforehand.
Secondly, if we are going to say it still has to be the analysis instrument, it would be useful if it was accepted because that gives us more time. But there is no point in having more time unless it can be coupled with information for the consumer, so that the consumer can distinguish properly and the best way of doing that is by adding the information to the name.
Mr President, Mrs Aelvoet has addressed remarks to me and she has misunderstood me. I can correct the misunderstanding in two sentences. I said that if the zero level is not accepted - and amendments have been tabled on that - and if the referral back is not agreed to - amendments have been tabled on that as well - then in a worst case scenario Mrs Thyssen's amendments are still better than the 5 %. But in my opinion the rapporteur should see at the end what the result is and if the result is good he should simply refer it back to the Commission.
Thank you very much, Mrs Maij-Weggen. In any event, a speaker may speak more than once in a debate only where justified by a point of order, and no such point has been raised. And I note that fact. Thank you nevertheless for your brief intervention.
Mrs Aelvoet has mentioned my name three times. She says that what I am proposing is ultimately not feasible or not good, but I would like to say to Mrs Aelvoet, please just read the labelling directive.
Mrs Thyssen, if you wish to make a protest, I will ask you to speak at the end of the debate. You may not do so now.
Mr President, I did not know the Commissioner was a specialist in chocolate, but this Wednesday her colleagues certainly had other obligations.
Ladies and gentlemen, Mr Minister for Raw Materials from the Ivory Coast, let us make no mistake about it. Our discussion on chocolate is much more important than one might think on first sight. If our Parliament is as divided as it is today, and if passions are running high on this topic, this is not because Christmas and New Year are approaching, but much more because we are dealing with an essential dossier, which reveals the risks of an unwholesome slide from best practice in the internal market. It is a shame, from this point of view, that the Commissioner responsible should not be present, even if I am happy to see you among our number.
What in the final analysis are we dealing with? Since 1973, the European Union in the chocolate sector adopted legislation which fulfilled a double function perfectly. On the one hand consumer protection and on the other hand, the defence of the interests of the producing countries. To suit some new Member States and respect their national traditions, derogations were granted. Indeed, it was difficult to see Brussels or Strasbourg imposing laws covering matters of taste on European citizens. However, it happens that the Commission considers that the cohabitation of the two regimes is not satisfactory, because it would not respect the sacrosanct rules of the internal market. So now it proposes that we should generalise these derogations.
In fact, by this complete U-turn, the Commission is once again proposing harmonization at the low end. Today, I see the Commission is simply returning to the fray on this dossier, although I believe I am right in remembering that the European Parliament had already clearly rejected the Commission's first attempt. At this pace, we shall be constructing a European model without any taste at all and beginning with the harmonization of European cuisine. This would be perfectly stupid and terribly dangerous.
Unlike many of you, I am not a chocolate specialist, but I do see, as it happens, that the Commission is getting ready to generalise a practice which, according to its own admission, entails many risks.
I beg of you, therefore, that we do not follow the Commission's proposal to the end. We have laid down amendments - and other colleagues have also done so, enabling the Lannoye report to come out in accordance with the tradition of this House. I believe that we have as our priorities not only the harmonization of the interests of our countries, but also the protection of the interests of our partners, such as the ACP countries. I hope that Parliament will be able to defend these priorities without allowing itself to be carried away by soft harmonization, which may well turn out to have a very bitter taste.
Mr President, the Commission's proposal on cocoa which we are discussing today is clearly deficient on a number of points. Those points must be corrected otherwise my group will be unable to approve it.
The European Commission has tried to resolve the problems with the production and sale of chocolate products on the internal market in the simplest possible manner, namely by allowing maximum freedom for everyone in chocolate production. That means complete freedom for everyone to use 5 % alternative fats. That seems an attractive possibility, but it fails to take account of the differences that have existed between Member States for over twenty years as regards the use of fats. For us the essential point is that pure chocolate should not contain any alternative fats, that is what consumers in most of the Union are accustomed to and you cannot just change it. There is also the fact that it could have very drastic consequences for the developing countries that produce cocoa.
We have to realize that there are a number of real problems in the internal market. Makers of pure chocolate which contains no other fats are at a competitive disadvantage and the consumer can be deceived by a product name which fits in with his experience. So something certainly has to be done.
I think that it is possible to find a compromise by means of information on the label. Consumers are becoming more aware: they want to know what they are eating. In my view therefore there is no reason not to be as clear as possible about what is and is not in the product.
Also we must not overlook the effects that altering the composition of chocolate will have on the cocoa producing countries. Certainly the demand for chocolate has been on the increase for years, but a sudden change to 5 %, without accompanying measures, could prove disastrous for many developing countries.
I must therefore reiterate that as far as I am concerned the label is the right place to resolve this conflict which has been going on for years. The information must be shown prominently on the label, not in tiny letters in the list of ingredients. That makes a mockery of it for most of the people who eat chocolate in Europe. But if that is the way the vote on the amendments goes, then we cannot support the resolution.
Mr President, first congratulations to Mr Lannoye. The aspect characterizing the motion is given by article 2 of the directive being discussed today, whereby member countries can authorize the addition of vegetable fats other than cocoa butter. If the directive were adopted, it would force the Member States to market products with vegetable fats in their territory under the name of chocolate. Consequently, products with vegetable fats were recompensed, thus making the superior product commonplace, no longer being pure cocoa chocolate, but a more expensive product falling under luxury products.
Being aware that, in the current state of technical know-how, determining the proportion of vegetable fats in chocolate is difficult and may have a 40 % error margin, we have submitted an amendment authorizing the replacement of up to 5 % of cocoa butter with vegetable fats in total weight of finished product, so as to quantify the obligations. The social and economic consequences of the Directive would then have a particularly negative effect on the producing countries. In West Africa, for example, cocoa is grown by over two million farmers with family involvement raising the number of people involved in the outcome of this crop to over 11 million.
Even the ACP producing countries (31 out of 70) would feel the negative impact of a Directive which, according to us, should have been based on a certain method of analysis in determining vegetable fats in the product, should have quantified the consequences on the course of the cocoa market by time, and it could certainly only have been effective later.
The African and Caribbean economies, which are based entirely on the cocoa income, would collapse and give rise to hunger and unemployment and no doubt emigration for those populations for whom the cocoa crop is their main source of income. If we take into consideration the political and economic upsets that too hasty an adoption and a superficial study of the directive would bring, we think that this directive should be rejected, also in the light of the fight against poverty which the Union is involved in the developing countries, with a view to their gradual inclusion in the world economy.
Mr President, nothing I say today will be very popular with the grand alliance of legitimate concerns for the third world, distaste for the single market and economic interests masquerading as high principle which has dominated this debate today. I would just like to say two or three things to the rapporteurs and then to Members in the Chamber. I speak as someone passionately concerned for the third world and emotionally affected by some of the attacks there have been on those of us who happen to make chocolate in a different way and have done so throughout my lifetime.
The first thing I would say to the rapporteurs is that the Committee on the Environment's attempt at a compromise was based on the need to strike a medium here between those legitimate concerns and the pressures of the single market. If you only want the one and not the other, you would not go with us. But Mr Lannoye did not accurately represent some of the amendments, including Amendment No 13 in my name and others which sought to set proper labelling in a position where the consumer can see it and can get all the information necessary in order to make a judgment about whether you use cocoa butter or not.
Then Mrs Maij-Weggen, on behalf of her committee, said that what they really want is zero content. They do not want to have any fat at all throughout the European Union. If that is not possible - and plainly it is not: even Mr Happart had to accept, however much he deplored it, that the Committee on Agriculture was prepared to accept 5 % of vegetable fats throughout the European Union - the fall-back position is to go to Mrs Thyssen who has had two bites of this cherry-flavoured chocolate already. She wants us to have a foolproof method in terms of the measurement of chocolates which has never been thought of before. You never think of this when you bite on your praline and you discuss whether or not the chocolate is adulterated by the ingredients. Now we have to have a foolproof method of measuring all the ingredients.
In the control directive there is already a way of making sure that the manufacturers are compelled to say in terms of what goes into the chocolate where the 5 % is and what the ingredients are. Mr Happart is not right when he says that chocolate as we have always manufactured it is ersatz chocolate. That is what they really want when they talk about change of title here. They want us to call chocolate as manufactured in seven Member States ersatz chocolate. It is not, it is chocolate and you had better get used to that fact. In the single market it has to co-exist with other products and it has to do so in a manner consistent with our international obligations.
Finally, in terms of milk chocolate, the decision to strike out the derogations on milk chocolate has no business in this debate. The fact is that we are dealing here with added animal fat - a quite different matter. I cannot think of a more specific description of chocolate with added milk than to call it milk chocolate. On that basis, we should support the Environment Committee's suggestions and the bulk of what the Commission is trying to do.
Mr President, ladies and gentlemen. Chocolate is a sweet seduction; for some it is a sin, for the European Union it is a red rag to a bull. Yet chocolate is just a minor addition to the nutrition of Mankind. No one prescribes how much salami should be on a pizza, or how many strawberries there should be on a strawberry flan. For this the recipe is enough. Only with chocolate we would have it otherwise! There are two markets in Europe who defend their positions to the bitter end, partly even using doubtful means.
The blockade, or chocolate guideline, really belongs on the scrapheap of European development. Unfortunately we are not there yet, but I say in advance that we shall get there one day. I think the discussion has made one thing clear, and that is that we shall reach a satisfactory solution only if we respect the differing traditions. It is imperative here that this mutual respect should be harmonised with the objectives of the internal market, and with the protection and information of the European consumer. For this we should hold to the principle that is the norm for food on the internal market: mutual acknowledgement of national regulations, such as those about the constituents of foods.
This principle works, and that is partly because unified European labelling laws guarantee and cover both consumer protection and the need of the consumer for information. Thus it would be wrong to ban in Europe constituents from vegetable fats other than cocoa butter, or to make the use of these fats legally binding throughout Europe. Then there could be no question of any further mutual respect.
The right approach is to allow Member States alone to decide on permitted alternative vegetable fats, but to authorise trade in them. It is then right to give the consumer clear, unequivocal and easily understood information about the composition. We have resolutions before us that would achieve this and would aim at a truly European initiative, namely casting the above mentioned respect for differing traditions into the shape of a guideline. I should like to call on all colleagues to agree with this initiative.
We should be particularly warned against one-sided labelling regulations permitting the word "Chocolate' to be used only on one part of the European product, or about falsifying the transport designation. During the last amendment to the Labelling Guidelines this Parliament fought a hard battle with the Council of Ministers to prevent discriminatory labelling regulations which distorted the competitiveness of the product. We would do ourselves a great service if we were to demand the same for chocolate, and permit it.
At this point I should also like to emphasize that the above mentioned initiative would really be a compromise which lay almost exactly in the middle of all possible solutions. We should be quite clear that the decision of the Commission and the Committee is actually on the right path. Let us use the opportunity, let us prove that we think European and do not follow national interests!
Mr President, I would like sincerely to congratulate Mr Lannoye for the quality of his report. I have some reason to do so, as some twelve years ago I was myself in the same situation as he is now, having been the rapporteur at the time of the Commission's first attempt in this direction.
Today, as twelve years ago, the tune remains the same. The issues challenging us are exactly the same as before, and no progress has been made. The Commission's proposal is useless, it is dangerous and it is bad. It is useless because today the status quo enables everyone to consume the sort of chocolate that they actually want. It is dangerous, because it very seriously damages the quality of our relationships and of our assistance to certain developing countries. It is bad, because the reports is badly prepared, and it has not got the appropriate technical support.
I shall not come back again over the problem as a whole. Instead I simply draw your attention, Mr President, to the question of inspection regarding the 5 % limit on substitute vegetable fats. There exists today no technique such as will enable us not to detect, but to quantify substitute fats. Twelve years ago, the Commission said these methods would be developed. Today the Commission is still saying these methods will be developed. Everything is imminent, just as before. There has been not a jot of progress.
In response to the questions raised by the committee on environment, of public health and of consumer protection, the Commission representative hammered out that there had been progress. But he was unable to cite chapter and verse for any progress. This illustrates, incidentally, the Commission's dependency, when it came to preparing this draft, on a number of people with influence.
This directive is so mediocre and so badly prepared that the question arises, can we amend it? I hope we can, but I doubt it. If we cannot amend it, we must have the courage to throw it out.
Mr President, there are cultural and emotional aspects to chocolate of course, but without being a specialist, I would like to talk about taste. Chocolate lovers know it full well. Good chocolate is chocolate made with cocoa butter. And addition of other fatty matter deteriorates the quality. Hence to defend quality the 1973 directive laid down a prohibition on the use of vegetable fat other than cocoa butter for the manufacture of chocolate. This rule was respected by the six founding members of the Community.
With the first enlargement of the Community, the new Member States benefited from a derogation which authorised 5 % of the total weight of the chocolate to be vegetable fat. The breach was now open. At present, seven Member States use this derogation, and eight support the initial prohibition. Under pressure from the multinational chocolate companies, the Commission adopted a draft directive on 17 April 1996 whose purpose was to allow Member States the option to authorise the addition of vegetable fat in the name of the free circulation of goods. This directive was a further step down a slippery slope. Its application would, and we all know it, have had immense repercussions both on the quality of chocolate and on the revenues of the cocoa-producing ACP countries.
As regards the quality of chocolate, it would have led to levelling down, with the introduction of vegetable and even synthetic fats. Furthermore, there are no accurate and easily-usable techniques to measure the quantity of fat in chocolate.
The cocoa-producing developing countries would have suffered a substantial loss in revenues, valued at some $ 300 million, due both to loss of market outlet and pressure on prices.
This directive is also a failure by the European Union to meet its commitments within the framework of the International Cocoa Agreement.
I am delighted that the committee on Development and Cooperation has rejected this proposed directive. Unfortunately, it was not rejected by the committee on Environment, Public Health and Consumer Protection. I have heard the arguments put forward by Mr Lannoye, but if we are to adopt amendments to the directive, we would become involved in a dangerous and complicated process which would in practice be equivalent to accepting it. Even if there are a number of modifications, they are matters mainly of form.
In the name of defence of the quality of chocolate and in the interests of the cocoa-producing ACP countries, I am in favour of rejecting the directive in order to give a strong signal to the Council. If the Council really wishes for Europe-wide harmonization, let it prohibit the addition of other fats than cocoa butter throughout the whole of the European Union, and not leave the Member States any possibility of derogation.
Mr President, ladies and gentlemen, the Commission's proposal is an attack on lovers of chocolate. They want chocolate to remain chocolate. They do not want substitute chocolate, but genuine chocolate made from cocoa butter. Chocolate made with synthetic fats, such as soybean and rapeseed oil, does not just stick in the throats of gourmets, but approval of these ersatz materials would have disastrous consequences in developing countries, because demand there would fall away.
They also mean a blatant breaking of the undertaking in the Cocoa Agreement back in 1993, in which the Union promised to encourage the use of cocoa. Producers planted their cocoa trees then in the expectation of the Agreement being met. About one tenth of global cocoa bean production would fail to find a buyer.
The European Parliament must insist on clear designation. Members of the Committee on Environment simply wanted to ensure that synthetic vegetable fats in chocolate were recorded in the constituents list, but we know that only 4 % of consumers ever read the small print.
We consider that the mature consumer should be allowed to make his own choice. Our amendment has as its objective, therefore, that this fact is clearly printed on the product, so that the consumer can make his choice. Anything else is quite unacceptable to us, such as if the identification were merely to be included in the small print of the contents list. We also reject the use of substitute materials made from chemicals or gene technology. We know that chocolate is a substitute drug, but we want no substitute materials in chocolate.
The European Parliament is now challenged not to cow-tow to the substitute foods industry, but to stand up for the purity regulation with regard to chocolate. That has to be the position of the European Parliament! Harmonization is right, but it has to be in the right direction. Instead of using low value substitutes and instead of accepting a consequent increase in indebtedness amongst developing countries, we must maintain high standards of quality and cocoa imports.
Mr President, ladies and gentlemen, I shall say it quite clearly, personally, I and my group are totally hostile to the draft directive before us, and in particular to article 2. My point of view will perhaps appear excessively simple, but I believe that chocolate should be made with cocoa, and that any product obtained from other constituent should have another name, quite simply.
To defend the directive, our colleague, Mr Schnellhardt has said, fairly curiously, that no one really wanted to know how many strawberries there were in a strawberry pie. This is true, but I would reply, and with as much simplicity, that if you make a plum pie, it is not a strawberry pie, it is a plum pie. Would we call wine a drink made from apple juice, or call butter a sort of margarine? Of course not. And we'd be absolutely right! We have accepted as cows, strange animals which are puffed up with hormones and fed on dead sheep; and we've seen the result. Although not so serious, the matter before us is a matter of real concern, as the rapporteur has reminded us, and everything that needs to be said has been said on the technical and commercial aspects of this question.
I would therefore like to raise the question in more general terms. Is our European Union a supermarket, where the only law is maximizing profit at least production cost? Or is it a political construction, based on the values of solidarity, quality, and loyalty?
Solidarity, with regard to the cocoa producing countries, whom we encourage in this speculative business, would involve at the very least not adopting legislation which would contribute to their ruination.
The quality that we need to promote, is the quality of product, whose singularity, inner qualities, and the cultural aspect of its use, makes a contribution to reconciling man with the best of himself, even if here we are dealing only with chocolate. I, for my part, believe that the combat of quality over quantity is one of the battles that human civilization undertakes against industrial and productivist barbarity.
A sense of loyalty, finally, extends over and above pure free trade and market rules, means we must provide precise information to consumers, who are also citizens, as regards the products proposed to them. Our drive towards integration must, in the minds of European citizens, be seen as consistent with a constant improvement, and not as downgrading of their quality of life. If there were to be harmonization, this should happen from the top, by introducing the most elevated requirements and not bottom-up, as our citizens would refuse a Europe which was so conceived.
This is the reason why, Mr President, with the unanimous backing of the Group of the European Radical Alliance, I oppose this draft, and I support the amendments which are in radical opposition to it.
Mr President, when we discuss chocolate today, we find there are national differences of opinion, as we have different traditions and rules on what vegetable foodstuffs can be used in making chocolate. The rules in seven countries have considered the cocoa-producing countries. The rules in eight countries have guaranteed women in the poorest countries such as Burkina Faso and Mali exports of shea nuts which account for 20 % of their national product. Personally, I feel that we could quite well have continued living with this distortion of competition for chocolate making and concentrated on loosening the marking rules in this directive.
But, having said that, I would like to wish Paul Lannoye luck in his work towards reaching a compromise in a simple but very difficult matter, which I believe makes sense on a number of points. It should be stated that what some Member States have always called chocolate must continue to go by that name, and that marking must be used to show what vegetable foodstuffs are used. I find it sensible that the marking should follow the list of ingredients, as the Committee on the Environment decided. But what I find completely decisive is that we pass the proposed amendments which prohibit the use of synthetic methods in making vegetable foodstuffs. This will give the developing countries the assurance that they can continue to export the products which they produce naturally. If these proposed amendments are accepted, it would be totally unacceptable to allow any vegetable foodstuffs other than cocoa butter should be used, and I say that as a Dane.
This also applies to the proposed amendments prohibiting GMOs. The novel foods directive only applies to markings, whereas what the developing countries need is that production should not take place in the first place.
Mr President, Europe is involved in all sorts of different things, and today it is involved in chocolate. The dictatorship of the single market inevitably results in the dictatorship of a single regulation. This is fine for regulation on chocolate, on condition that it respects essential principles. So we are full steam ahead for regulations on chocolate, provided it respects fundamental principles. These are honest information to the consumers, the diversity and quality of products, the interests of national companies. This is not the meaning of what is proposed to us by the European authorities and by certain amendments.
No, it is not to respect honest information to the consumer to describe as chocolate products including vegetable fat other than cocoa, in particular when we know that it will be difficult to actually check the percentages of the different fats included.
It is not to respect the diversity and quality of products, to be able to sell as chocolate fat-based products based on karite or palm oil, or even soya or rapeseed. To do this would be to go down the road towards not only standardisation but the lowering of standard quality with regard to food, in the direction of a loss of taste and savours, in a sort of Anglo-Saxonization of gastronomy. And here, I welcome the ambassadors of chocolate and of good taste who are taking the floor today.
No, it is not to respect European interests, and beyond those interests, the interests of friendly countries with whom we cooperate, such as the Ivory Coast, to play the same game as the multinationals and to prepare for the entry of American soya into the make-up of sweets which will be chocolate only in name.
In this whole business, the Brussels Commission has behaved badly. It is behaving as General de Gaulle feared it would in the past, as a Commission of the Congress of the United States of America. We reject the American standardization of the world. We reject serving multinational interests. The Members of Parliament from the National Front will vote against this draft directive.
Mr President, we are talking here - let us remind ourselves - about food legislation in the European Union, which, like legislation in general, is governed by the basic demand for harmonization. Everyone who wants to sell a product wants free trade in goods. Even France is amongst these when it wants to sell French products, although it forgets that quite happily in the relevant debate.
If we want free trade and wish to encourage it, which all of us do, then we must have certain prerequisites. One of these has always been for us that goods produced within the European Union must consist of ingredients free of substances that endanger health. That has always been the basic understanding of our food legislation. Unlike many who have spoken today, I have followed every single food resolution for the last 8 years, and always said the same thing: ingredients must be free of substances that endanger health, they must contain no allergen risks, they may not be carcinogenic, they must be such that people can eat them without becoming ill. We all surely agree on that.
When it is maintained here, however, that there are some substances which are obviously worse than others, then I should like to know why. I admire the courage - if I were to be malicious I should call it arrogance - of those who believe that there is good and bad chocolate. Those who like eating Swiss chocolate - and I am an expert on every chocolate in the world - are very surprised when they learn that there is vegetable fat in it. The same applies to other chocolate. I have my own favourite chocolate, as do we all. I do not care one bit if there is vegetable fat in it or not. It is a matter of flavour, and that goes for the others as well. To believe that to say that just because vegetable fat - and I repeat, vegetable fat - is used in Great Britain or Sweden, this makes it a chocolate substitute, is an arrogance towards the whole population there, who are accustomed to this chocolate and like eating it.
I believe it has always been our intention here in the European Parliament to encourage the emancipation of citizens, because I hear this said repeatedly. If we are to do that, then we must regulate just one thing: how much must there be in a product for that product to be capable of designation as such. We do that with liver sausage, laying down the quantity of liver it has to contain, or whether soya protein may be included; we do it with wine and everything else. And I am sure I shall have on my side all of you who have already spoken, when we talk soon about consumer protection and consumer information, for instance, on concerning wine, identification and other matters. But we shall return to that on another occasion.
Let us not fool ourselves. We are concerned today with competition and money! This a matter of economic interests, and nothing else. Anyone who says here today that this concerns the degrading of a product, is not talking about realities. Recipes and contents cannot be altered arbitrarily. One thing is quite right: we must inform consumers, and here I am in agreement with Mrs Thyssen and everyone else. If we believe, however, that the list of ingredients is not sufficient for this purpose, then I would ask you to introduce another consumer information regulation for all colouring agents and all other additives. I am convinced that the ingredients list for a product must contain details of what is in the product. That applies equally to cocoa butter, dry cocoa, and vegetable fats other than cocoa butter.
Mr President, a lot of things of have been repeated in this debate.
A large number of us support Mr Lannoye's report and agree with the need for certain basic requirements. And it is no bad thing that, one after another, the representatives of the various political groups, with their different sympathies, have been repeating a fundamental idea to the Commission. We are no longer, Commissioner, simply concerned with the question of arranging and harmonizing the technical norms for chocolate; rather, we are concerned, and very seriously, about the logic and attitude that has brought the Commission to submit this proposal. And all the more so considering that Parliament flatly rejected it a few years ago.
The Commission must therefore explain to Parliament what has brought it to submit this proposal, which goes against the interests of consumers, which will seriously affect the economy of third countries that fully cooperate with the Community, and which even breaches the principle of the adequate provision of information.
Madam Commissioner, we shall never understand why the Commission did not adopt the simple formula of distinguishing between the generic designation of a product and the specific designation of particular products derived from the basic product. I doubt that you are interested, Madam Commissioner, but in my view that was the only rational solution. The Commissioners themselves acknowledge that they made a mistake when failing to make that distinction in the case of honey. Now, after years of confusing and misleading consumers, they have to rectify that mistake. They accept that it is necessary to distinguish between the generic designation of honey and the specific designation of honey derivatives. And they themselves acknowledge that they are doing this in order to prevent distortions of competition and avoid confusing consumers.
What, after years of error, they accept is necessary for honey, they do not wish to introduce for chocolate.
Nobody in this House understands why there is not going to be a distinction between the generic designation of chocolate and the specific designation of the various derivatives that can be marketed in the different Member States according to their traditions - such as Spanish drinking chocolate, which, when Spain joined the European Community, had to be distinguished because it did not meet the general requirements which, according to the Brussels Commission, characterized chocolate generically. That was accepted, the directive was adopted, and now the Commission wants to introduce confusion.
I believe that the principle of quid pro quo in the food field is leading the European Commission down an unacceptable road, and this is why all the political groups are expressing their concern.
Mr President, in February 1995, at the Joint Assembly of ACP countries and the European Union which was held in Dakar, Commissioner Pinheiro declared that there was no proposal to change the existing rules in the chocolate directive, and he ended by saying that to include fat other than cocoa butter would have serious consequences for many ACP countries.
Today, within a few days of the Joint Assembly in Togo, we cannot but observe that these commitments have not been respected. Fats will be accepted in the manufacture of chocolate, and worse, there is no guarantee that there will be no recourse to artificial fats. The ACP countries will lose all along the line. The fall in world cocoa prices risks being catastrophic for many of them.
It is clear that the primary responsibility for this will attach to ourselves and, of course, in order to salve our consciences, we will possibly provide compensation for others' financial losses. And hence we also will be losing all along the line. We will lose the quality of our chocolate, and we will have to cope with the financial deficits arising from our own shameless attitude with regard to those who put their trust in us.
Personally, Mr President, I will not associate myself with such betrayal.
Mr President, the chocolate directive has led to a stream of calls and letters from farmers in developing countries who grow cocoa and other chocolate fats, from consumer organizations and not least from the chocolate industry. There is an interesting letter from the Swedish food industry, which like other Swedish industries carries a great responsibility for the fact that EU regulations play any role at all in Swedish legislation. Now it thinks it sees a threat in the form of an EU regulation which it does not like and calls upon us to vote no to an additional declaration of animal fat in connection with the product name.
It would, of course, be easy for me as a EU opponent to vote no on the grounds that the EU should not regulate the details of product names. Into the bargain I could gain points for defending Swedish economic interests. but I do not sit here as a representative of Swedish industry, but as a representative of green political ideas. The Green Party in Sweden has always demanded that trade policy be conducted on the basis of social and environmental considerations. We have also said that, as long as it lasts, Swedish EU membership should be used above all for the benefit of the environment, the interests of consumers and solidarity with the world's poor.
On that basis it is obvious that I listen more closely to the interests of consumers and poor farmers that to the Swedish food industry. The reasonable conclusion then is that goods should be labelled so that the consumers can get effective information quickly and easily. For example, edible fats from vegetable oils should not be called butter. Similarly it is reasonable that it should be apparent from the brand name that there is a distinction between chocolate with and without cocoa butter, in accordance with the Green Group's Amendments Nos 56 and 57.
It is also reasonable not to allow genetically modified or other new ingredients, but to limit the permitted substitute fats in chocolate products to those which are now in use in Sweden, amongst other places, as demanded by the Green Group's Amendments Nos 58 and 59.
Mr President, we knew that the EU would bring extensive detailed regulation before the 1994 referendum in Sweden. That was one of many reasons my party voted no. But as long as we are members we cannot simply pick the cherries from the cake. Instead we must try to enable the EU to take overall responsibility for health, the environment and global solidarity. It is high time that Swedish industry recognized that, and recognized that we who sit here for Sweden are not some lackeys for Swedish industry, but that we stand for certain ideas, in my case for green ideas.
Mr President, this is the banana affair all over again, with the same victims, that is to say, the Ivory Coast, Portugal, and the taxpayer, and the same beneficiaries are the multinationals, in this case, Cadbury. This is an old story. Seven states from the north of Europe want to make chocolate without cocoa, and we have to line up with them on the basis of the law that poor chocolate pushes out good chocolate. Of course all agree that margarine should not be called butter, and that chocolate without cocoa should not be called chocolate. It should be called 'karitolate' , ' bricolate' , or anything else, but not chocolate, particularly if it contains soya. Even so, the essential fact is not even that we need, at the very least, to limit the vegetable fats authorised to tropical products such as karite. The essential fact is that there is a shift in position by the European Union, as we saw with hormone meat and bananas. We the Union are calling into question our own policy of cooperation. We are calling into question the financial interests of the European Community itself, because the Stabex mechanism will compensate for the loss of exports suffered by the Ivory Coast, or for lower prices, and moreover will not do so wholly. We are calling into question our own competition policy by giving an advantage to Northern Europe. We are calling into question fidelity, as the margin of error is of 40 %, when it comes to evaluating the 5 % introduction of an adulterating substitute. This means that in reality chocolate may be 45 % non-cocoa. We are calling into question our own standards. We were signatories to the cocoa agreement and, just as in the hormone milk affair, we have accepted UN law. Here as elsewhere, we do not even abide by our own standards. All this, Mr President, for the benefit of the multinationals, whose profit rates are as high as 90 %. The truth is quite simple. The Brussels Commission is a product which should be 100 % made up of Europeans. Now, when we look at the way it actually is composed, there are 50 % of American products with Mr Brittan, 30 % of global products with Mr Marín, and the rest made up of derivatives of multinational origin. So clearly, when the European Commission is itself made up of nonEuropeans, it comes as no surprise that the products that the Commission produces bear the hallmarks of false origin.
Mr President, few of our debates have been followed by the press and the public like this one on chocolate has been. Some people are amazed, some smile, some ask if we have not got anything more important to do?' The fact is that this chocolate war is first and foremost a commercial war, in which great economic interests are involved, not only those of the chocolate producing countries but also those of the developing countries, some exporting cocoa and others shea butter or other vegetable fats. The interests of not only the large confectionery multinationals but also the large chemicals multinationals are at stake. But it is also a question of a great emotional conflict: cultural identity that is very strong in countries such as Belgium and Italy, historic producers of historic and magnificent chocolates; childhood for many of us; levels of rationality and levels of irrational nostalgia.
But what is chocolate? Since the discovery of cocoa in the sixteenth century and since its introduction into Europe, chocolate has been obtained from cocoa products. That is the case for the WHO and for the Codex Alimentarius ; that was the case in Community Europe until the entry of the United Kingdom, Ireland and Denmark, countries in which - since the war and not always, and I am sorry for them, because in those countries there are two generations who do not know what real chocolate is - a product has been marketed with a fairly high percentage of vegetable fats.
With the recent entry of three new countries with the same habits, and in the presence of the single market, we are faced with the need for harmonization. In view of the Commission's debatable motion - because, in fact, the seven countries would be encouraged to do what the other eight, that is, the majority, are doing - the Committee on the Environment, Public Health and Consumer Protection has carried out serious, exhaustive work, and the socialist group believes that the wording approved and now submitted to the Chamber's vote, is a wise compromise to be supported in its entirety.
The Italian national delegation to which I belong will only digress on one point: that of labelling, with the aim, Mr President, ladies and gentlemen, of better protecting the consumer, by enabling him to read, alongside the name of the product, whether it is cocoa-based chocolate or whether it is a product with a fairly high percentage of vegetable fats other than cocoa butter.
Mr President, this month is the 25th anniversary of the passing of the European Communities Bill in the British Houses of Parliament, which signalled the arrival of the United Kingdom in the European Community. We thought we were joining a common market, and the amazing fact is that it has taken 24 years to try to agree a common market in chocolate.
One of my colleagues, Mr Valverde I think, asked why this directive is required. I will now enlighten him. The common market is not working. On 25 March 1996 the Italian Ministry of Health issued a notice stating that chocolate from the United Kingdom, Ireland and Denmark could only be marketed in Italy under the name surrogate chocolate. I believe that this was withdrawn on the insistence of the European Commission, but difficulties still remain.
What we want in the United Kingdom is a free common market. We welcome the Commission directive which allows up to 5 % vegetable fat in chocolate with an indication of its presence next to the list of ingredients. We reject those amendments, put down by a number of colleagues, which we regard as last-ditch attempts to fragment the supposedly common market and protect national industries, especially in Belgium, France, Italy and the Netherlands. That is why you have been hearing from Belgian, Italian, French and Dutch colleagues on precisely that point. In particular, we reject the amendments which would tend, first of all, to make the statement on vegetable fat part of the name of the product or place it on the front of the product. After all, what is cocoa butter if it is not a vegetable fat, and why should we not simply rely on the labelling directive which says that all labelling must be clear, visible and indelible?
Another amendment says that the directive cannot come into force until a method of verifying the vegetable fat content is agreed. What are we dealing with here? It is not radioactive, for heaven's sake! Why did they not put that into the 1973 directive? They had 24 years to think this one up, and then at the last moment somebody comes forward with the idea that we should verify the presence of vegetable fat. Rubbish!
Finally, the idea that the British and Irish should have to rename their milk chocolate is ludicrous. Let consumers have a choice. Why should consumers have to alter or find a product with a different name from the name that they have traditionally had? I do not know what MEP produced this amendment. I think it was Mr De Coene and I would like to invite Mr De Coene to come to Cadburys Works in my constituency in Keynsham and tell the people who work there why he wants to rename the chocolate that they make. The net effect of this directive would, we believe, be to increase the chocolate market to the advantage of consumers, cocoa and vegetable fat producers. But, above all, the net effect of this directive would be to make the common market work. And about time!
Mr President, as the debate this afternoon has shown, this directive is about feelings and interests. We have the developing countries, we have the chocolate makers, we have the consumers, and we have so-called good taste. As a Dane, I find it interesting to hear that the chocolate I have been eating for nearly 45 years does not taste nice and is not good quality. What matters to a liberal politician today is to get the internal market to work as Mrs Jackson has just said. We will be able to make and sell chocolate with up to 5 % fat throughout the Union. It is also important that we as consumers should have free choice, and so that we can decide whether we want so-called nice tasting chocolate or not. We must be able to make the choice ourselves as consumers, and so we are in favour of markings which are neutral, objective and clear and are right next to the list of ingredients. That is my recommendation to my colleagues this afternoon.
My name has been mentioned by Mrs Jackson and she has invited me to come and explain. I will do so, I will accept the challenge and I will use Mrs Jackson's argument: that in the internal market products that are the same must bear the same name. No exceptions, no derogations: harmonization.
Mr De Coene, although your intervention was brief, I must remind you of the Rule that, in the present circumstances, where it is a matter of explaining some personal position which in your view has not been correctly stated, you are entitled to do so at the end of the debate. Since you did so very briefly, I did not stop you.
Mr President, I was born in the country of Côte d'Or, of Leonidas and of Ferrero which, as is not apparent from their names, are of Belgian origin, a country of truly great chocolate. Belgium is also the country of common sense. This is universally recognized, and I believe that common sense, ladies and gentlemen, means that we should reserve the name 'chocolate' to those products that deserve that name. Just as you do not call a carp a rabbit, you do not give the name of chocolate to what is simply an Anglo-Saxon sweet with all the subtle flavouring of aftershave. At most, we might stretch our generosity to give products which contain very different qualities of vegetable fats, the name 'cocoa-based fantasy.' To do anything other, would mean that you call 'whisky' any sort of rot-gut which has been distilled outside Scotland or Ireland. I beseech you, let us respect the traditions of our respective countries. If we go against them, we will undoubtedly generate the growing disaffection of our citizens with regard to European institutions.
Mr President, I would like to say that I agree with those who say that logically the minority follows the majority or just imports cocoa butter. But that is not the logic of politics. I would like to mention several points which might not have been brought up yet. Chocolate has already been made for hundreds of years from a fine raw material and it is a semi-finished product.
Mrs Jackson referred to a firm in her constituency. As an Amsterdammer I would say she should come to Amsterdam, the biggest cocoa port in the world, and she will see that cocoa butter is one of the Netherlands's main export products. It is obviously not just British interests that are at stake here.
Did you know, for instance, that 75 % of the chocolate consumed in the European Union is eaten in countries that only use cocoa butter? So it is more than seven against eight or eight again seven. Did you know, for instance, that in your country, England, only cocoa butter was used until the beginning of this century and that was the law? Did you know that the Commission simply forgot to bring this up in the negotiations with the newest Member States? This is an omission for which the Commission deserves to be criticized, as it has admitted in its answer to a question I put on the subject. Did you know, for instance, that a few weeks before joining the European Union Austria changed the law so that we ended up with nearly seven against eight, because there was Portugal as well? Portugal should really be brought before the European Court of Justice because it infringed the existing European legislation and already permits the other fats. It is unfair and inexplicable that the European Commission has not brought Portugal before the European Court of Justice.
But I can assure you that on that point we can expect an action by the current Member States. I anticipate that they will go to the European Court of Justice because there are plenty of things that are not as they should be in this directive.
Mr President, I am for the most part in agreement with Mrs Jackson's argument. As regards international trade, I am surprised that our Committee on External Economic Relations is actually present at this debate. I would like to put two questions: to the Commission, can you say whether it is consistent with our international trade commitments to give different treatment to cocoa exporting countries and countries that export oils and fats? I would not have thought so but I would like to hear the Commission's opinion.
As regards Amendment No 7 tabled by Mrs Thyssen - for whom I have the greatest respect, for what she has said here among other things - is it not inconsistent with our World Trade Organization and GATT obligations just to speak about tropical fat imports? I would like a clear answer on this point.
It also strikes me that in this debate it seems just as if the next thing is it will be forbidden in the European Union to use 100 % cocoa to manufacture chocolate.
Mr President, we are talking about the ingredients of chocolate and its name. Of course it is our task to protect European consumers adequately, and to ensure that products can be designated. In the debate about chocolate, however, much more is at stake. We are also voting on the way of life in cocoa-producing countries. A discussion has developed in the forefront of this debate, which we should never forget in future. In the medium-term we need a fair partnership between European consumers and producing countries. That means that we must also ensure that the fairest possible production conditions exist in those countries. The more seriously we take this responsibility, the more people we can free from enslavement to neo-colonialist economic powers and lead them to peace and affluence. I believe that is a task which benefits both sides.
Mr President, the Directive which we are discussing today dates from 1973, when it was decided that ordinary milk chocolate must contain a minimum of 25 % cocoa, while dark chocolate must contain a minimum of 35 % cocoa. I think it is important to bear this in mind in this debate. Some people insist of course that allowing 5 % vegetable foodstuffs to be used means that the product cannot be called chocolate at all. That was, and still is, rubbish. Nothing in this directive changes the basic rule that there must a minimum of 25 % and 35 % cocoa in the product respectively before it can be called chocolate. Seven EU Member States, including Denmark, allow and use vegetable foodstuffs. The other eight countries, which stick to cocoa butter, want to prohibit the use of vegetable foodstuffs. In other words, as we have seen today, this is one area where the single European market is not functioning.
I do not believe that the arguments against a ban are convincing. It is said that we should use cocoa butter out of consideration for the cocoa-exporting countries of Africa, but the dispute is after all only about the maximum 5 % of the chocolate product which vegetable foodstuffs can comprise, so this matter can hardly be catastrophic for the countries concerned. In any case - and not many people have mentioned this, it was mentioned by Mrs Sandbaek amongst others, and I think she was right - vegetable foodstuffs are made from shea nuts and palm oil, which are also imported from third world countries. One of the poorest countries in the world, Burkina Faso, in fact depends on its exports of shea nuts. So I think this aspect is worth mentioning when we are discussing this thing. People are also saying that it is the poor countries which will be hit if we impose a ban on using vegetable foodstuffs.
Mr President, at the end of this debate, it now seems quite clear that the proposed amendment to the directive currently in force on cocoa-based products, as well as being inappropriate is, in my opinion, mistaken, was also unnecessary, and, above all, does not allow us to say whether it is just a technical measure to avoid an unfavourable judgment being pronounced by the Court of Justice.
In fact, this sector was governed effectively for over twenty years by the 1973 directive that did not prevent the movement of any product in any country, but merely enabled consumers to know what they were buying and eating, at least in those eight countries where that directive was observed and applied.
What would we lose and what would we gain if the Commission's motion were adopted? The countries whose economies depend on cocoa exports would certainly rely on us, the European consumers no longer able to know exactly what they are eating would rely on us, many small European chocolate producers finding it more tedious to withstand the competition or having to change their traditional production processes would probably rely on us.
However, only a few of the small multinational groups controlling most of the manufacture and European trade in confectionery would benefit us.
And so we ask why? Why do we want to bring a sector into line that depends a great deal on the quality of its production at all costs, for the benefit of a handful of multinationals? Why these and not other choices?
For these reasons, we will vote in favour of these amendments which, at least, plan to indicate clearly in the name and labelling of the products the essential characteristics of their composition, particularly with regard to the presence of vegetable fats other than cocoa butter, which are not the subject of specific measures by chance.
We believe it necessary for the Council to examine the possibility of blocking the adoption of a directive which, as it has been presented, is inappropriate, unpleasant and dangerous.
Mr President, first and foremost I would like to thank the rapporteur on the Committee on the Environment, Public Health and Consumer Protection for the great amount of work which has been done on this issue. I will begin by also giving some background to the Commission's proposal.
The European Council in Edinburgh gave the Commission the task of working for a simplification of a whole series of Community rights. Only the provisions which are really necessary for the single market to work shall be kept. In the area of food seven directives from the 1970s are affected by these simplification measures. Two of them are draft directives on cocoa products and chocolate and on coffee extracts and chicory, which is what we are discussing today.
The various social and occupational groups who are affected by the directive and national authorities have been given the opportunity to participate in the preparations and give their opinions. Initially the Commission considered it advisable to keep the Community's regulations for these product groups. The simplification measures are aimed mainly at adapting the existing directives to general food legislation. The aim is, in other words, to prevent the various texts from overlapping each other or from containing contradictory provisions. The simplification shall also be followed up by an adaptation to technological developments. Finally, it was necessary to find solutions to a number of separate problems, which constituted real obstacles to the functioning of the single market, in order to ensure the free movement of goods.
One paragraph in the proposal on chocolate has led to strong reactions, which we have really experienced in the debate here this evening. It concerns the question of using vegetable fats other than cocoa butter in chocolate. As you know, out of the fifteen Member States of the Union, three countries give permission for the use of these fats through exceptions, four countries allow it, and eight have bans. This leads to an unsolvable situation in the single market, since discrimination arises between the various economic players within the sector.
In this case the Commission has tried to find a balance between the various points of view. This means trying to find compromises between the various demands. In this particular case the Commission has examined the question on the basis of the legal principles of the working of the single market. We have also looked at the Union's international obligations, in this case the obligations we have in the WTO, and finally what rules should apply to provide consumer protection. It has, of course, been impossible to find a complete solution. In the Commission's proposal we have tried to solve the problem in the following way. First and foremost the Member States will from now on have the right to allow their chocolate producers to use up to 5 % of other vegetable fats in addition to the proportions of cocoa and cocoa butter laid down in the proposal. In addition, the Member States who in future still want to forbid their chocolate producers from using vegetable fats other than cocoa butter will have the right to do so.
The Commission, of course, attaches great importance to consumer information. That is the reason why we provide that the label on chocolate which contains other fat must clearly show that such products are included. In that respect it is not sufficient to say that fats are included in the list of ingredients.
Through these provisions the Commission has tried to unite three fundamental principles. Firstly, the principle of subsidiarity, which means that the Member States themselves may decide what substances may be included in their chocolate. Through that the States have the opportunity to retain their national legislation. In that way we avoid adapting quality by reducing it, which is something against which warnings have at times been given. Secondly, the free movement of goods is ensured. Thirdly, the labelling provisions give the consumers the opportunity to decide for themselves what chocolate they want to buy and what chocolate they want to eat.
The Commission can only approve amendments which respect these principles. A lot has been said about the consequences this proposal could have for developing countries. The Community must of course give priority to sustainable development in these countries, but we do not think that our proposal will have a negative effect on developing countries. On the contrary, we believe that chocolate consumption will of course be the same in the Community when the proposal has been adopted. Developing countries can therefore expect their market opportunities to remain.
From what I have said so far you can draw the conclusion that the Commission is able to approve Amendments Nos 8 and 13 which concern the fundamental issue of labelling. The Commission is in favour of precise information about what vegetable fats, apart from cocoa butter, are used, but we do not think it necessary to prescribe where on the label this information should be placed. Of the other amendments, we can accept Amendment No 14 on the use of additives and Amendments Nos 19 and 20 on the definition of 'gianduja' chocolate. Amendments Nos 28 and 29 concern the date of the coming into force of the new directive. The Commission is positive towards the idea behind these amendments and is prepared to revise the wording.
As regards the question of analyses which make it possible to check whether the chocolate contains vegetable fat other than cocoa butter, the Commission will of course ensure that an effective method is introduced before the directive enters into force. We have also received positive information on this point.
Finally, the Commission is unable to accept the three proposed amendments concerning coffee extract and chicory.
Thank you very much, Commissioner Gradin.
Mr President, as rapporteur, I wish to deplore the fact that the commissioners directly affected, Messrs Bangemann and Pinheiro, are not here. This debate is not a debate, inasmuch as Mrs Gradin has, with great good will, just read us a letter stating the information she was given.
Secondly, I note, on hearing what she has just said, that the Commission systematically rejects all the politically significative amendments which have been supported today. This raises an enormous problem and I wish to discuss this tomorrow with the Commissioner, who will once again be asked at the time of voting, about the real attitude of the Commission.
Could the Commissioner confirm that she is rejecting all the amendments except the seven which she has said she is accepting? Is she positively rejecting all the rest? I hope so. Stick to it, Mrs Gradin!
The debate is closed.
The vote will take place at 10 a.m. on Thursday.
Question Time (Council)
The next item is questions to the Council (B4-0524/97).
I should like to apologize to the President-in-Office of the Council and everyone present for this delay, the reason for which is beyond my control. I therefore wish to express publicly my unhappiness about this delay, and I shall duly inform the Bureau of the reason for it.
Mrs Izquierdo Rojo has the floor for a point of order.
Mr President, I should like to ask for a written reply to my Question No 2, in view of the fact that I was here at 5.30 p.m. when Question Time was due to begin. I have to attend a meeting which starts at 6 p.m., and I would therefore ask for a written reply.
Mrs Izquierdo Rojo, I also wish to apologize to you in particular, and I am sure that, in view of the circumstances, the President-in-Office will have no objection to giving you a written reply.
Mr von Habsburg has the floor.
Mr President, I should simply like to ask if you would be so kind as to raise the matter, at the next meeting of the Bureau, of what we are going to do about the half hour of Question Time that has been lost. For the provisions of the Rules of Procedure concerning the time allocated to Question Time are quite clear. It is out of order that our time was taken up by the programme. Thank you for your kind words to us all.
Thank you, Mr von Habsburg. The personal authority which you enjoy and the words that you just spoken will increase my sense of responsibility when it comes to raising this matter with the Bureau.
I therefore thank you for your remarks and propose that we move on to the first question without further delay.
Question No 1 by Ulla Sandbæk (H-0668/97):
Subject: EU funding for the conservation of the African elephant after the Cites Cop 10.
The 10th meeting of the Conference of the Parties to CITES was held in Harare, Zimbabwe, on June 9-20, 1997. The Parties agreed by an overwhelming majority of two-thirds to downlist only the populations of African elephant of Botswana, Namibia and Zimbabwe back to Appendix II of the Convention. For the leading conservation organizations, this firm decision rewards the conservation success of the three African nations whose elephant populations should never have been listed in the CITES Appendix I. The mechanisms and procedures agreed in Harare provide every assurance of adequate safeguards and the conditional decision to allow such trade to resume in the future will prove to be positive and will be of benefit in the long term to elephant conservation throughout Africa.
However, in order to be effective and successful, the decision taken by the CITES parties requires that the donor community, of which the EU is an important part, must move quickly to provide at least a substantial proportion of the necessary funds.
Is the Council prepared to take all the necessary steps to ensure that the funds required to implement the decisions taken by the CITES COP 10 can be allocated as soon as possible?
What financial and political support can be expected from the EU?
In reply to the question that was raised, I would emphasize first - as the honourable Member has just reminded us - that the tenth conference of the parties to the CITES Convention made a number of important decisions, whose purpose was, on an experimental basis, and once a number of conditions had been met, to allow a limited trade in ivory between three African states and Japan. Among such conditions were the introduction of a system of trade monitoring. These decisions take into account progress made in some African countries with regard to the management of the elephant population, while noting that, in other countries, substantial effort is still required. On these points, i.e. the monitoring of trade and management of the elephant population, the community, although it is not part of the CITES Convention, has been making a contribution for some years, by means of actions which are specifically targeted to the elephant, or whose more general purpose is the conservation of wildlife in Africa. As regards the implementation of the Harare decisions, the Council has still not had submitted to it the final text of these decisions, nor the evaluation of those texts by the Commission.
I do not think my question has been answered at all. First, the EU has already implemented CITES, so it is not true to say it has not been dealt with. Second, given that the EU played a decisive role in getting the elephant moved from annex I to annex II, one might well ask if this is going to be followed up and money is going to be given to endow such an observation system, for if it doesn't happen, it is clear that the agreement to moving the elephant to annex II is useless. So I would like to know if it is the intention to authorize the money so that we can get some results out of moving the elephant from one annex to another at all.
I very much understand the concerns that prompted Mrs Sandbæk to ask a supplementary question. It is perfectly understood how necessary it is to have mechanisms for converting existing ivory stocks into money intended to supply a fund earmarked for the conservation of elephants. I think that extra financial assistance will be necessary, as has just been emphasized by the Honourable Member, in order to implement these decisions. This would improve the ability to combat poaching, and make for better management of the elephant population. I would simply say to the previous speaker, that the Commission is already contributing as part of the actions under management of DG VIII. As regards supplementary financial support, the Council is not at present in receipt of a proposal from the Commission. We are therefore, like the European Parliament itself, awaiting such a proposal.
Thank you, Mr Wohlfart. I would remind that we have undertaken - I did so on your behalf - to give a written reply to Question No 2 by Mrs Izquierdo Rojo.
Question No 3 by Patricia McKenna (H-0689/97):
Subject: British arms supplies to Indonesia
The British Government recently announced that it would proceed with contracts to sell 16 Hawk trainer aircraft, 50 Alvis armoured cars and Tactica water cannon to Indonesia.
British-manufactured weapons have reportedly been used by Indonesian troops in acts of oppression in East Timor. Journalists John Pilger and Hugh O'Shaughnessy have both documented the use of Hawk jets there.
In 1991 the European Community set a number of criteria for arms export policy. Factors to be taken into account include the human rights record of countries buying arms from EU states.
Given these criteria, the evidence of British arms being used in attacks on the Timorese, the numerous reports of human rights abuses within Indonesia and the EU's common position on East Timor, when will the Council impose an arms embargo on Indonesia?
The Council is always vigilant with respect to human rights in East Timor. The adoption in June 1996 of a common position of the European Union relating to East Timor-- which I would ask you to remember - testifies to this. The promotion of the respect of human rights and of democracy is an integral part of the Union's foreign policy. The Council, like the European Parliament, will continue to monitor with concern the situation in East Timor, and expresses its concern regarding this matter each time that it arises. However, the Council believes that dialogue is the only way forward to a durable solution. Within this context, it firmly supports the negotiations taking place between Portugal and Indonesia, under the aegis of the General Secretary of the United Nations. The Council hopes that they will conclude within the foreseeable future in a just, overall, and internationally acceptable solution. This must, of course, occur while there is respect for the rights of the East Timor people, by agreement with the resolutions of the General Chamber, and in conformance with the principles of the United Nations Charter. As the honourable Member rightly reminded us, the European Council has agreed at its meetings of June 1991 and 1992 on a list of seven, and subsequently eight, common criteria applicable to arms exports. These common criteria provide an orientation for the decisions that continue to be the responsibility of the national authorities. Having said that, the Council has not up to now officially considered the possible imposition of an embargo on arms supply to Indonesia. The Council will continue, nevertheless, to monitor the situation in Indonesia and in East Timor.
I still feel the question about imposing an arms embargo on Indonesia has not been answered. There are stories going around at the moment that in Britain they are going to actually block sales to certain countries in the world because of the campaign against the arms trade. It is very difficult to get any information from the Foreign Office even though the new Labour Government has promised openness and transparency.
A British Labour MP, Ms Clwyd, received a letter from the Department of Trade and Industry acknowledging that there were 59 arms exports licences being considered by the British Government. Of these, four have been turned down and 11 have been approved. No details were given on the types of arms that would be exported, their value, or the decisions that would likely be taken regarding the other 44 licences.
Groups campaigning against the arms trade have been very frustrated by this. Despite the fact that there has been a change of government, there seems to be no change in policy. The Tories used to announce every year that they were blocking a few arms exports to ruthless regimes while at the very same time proceeding with much greater deals.
I do not think that Mr Robin Cook is pursuing an ethical foreign policy, as he promised. We have to consider the ethics of promising one thing and doing something different. The European Union has to impose an arms embargo on Indonesia. You see what those weapons are doing to the East Timorese people. It is unacceptable that we sit back here in the European Union and do nothing about it.
I do not think the honourable Member asked a supplementary question. She simply commented and regretted the fact that to date, the Council had not taken a decision on other measures, notably a possible embargo on arms supply to Indonesia. I would say simply this. Mrs McKenna, I understand your commitment as regards the respect of human rights in this part of the world. Furthermore, unless I'm wrong, you already received a written reply at the beginning of the month on a question similar to the one that you have just asked.
I believe that you and I might well be able to discuss for hours a subject which is close to your heart, but I will simply repeat that the Council has not to date been able to undertake an official examination of the possible imposition of the arms embargo to Indonesia. This may be regrettable, but these are the facts. I can give you no other answer.
Question No 4 by Arthur Newens (H-0693/97):
Subject: EU banana regime - WTO panel ruling
Following the debate in the European Parliament on 16 September, would the Council please make a statement about the options which are open to it and what action it plans to take to counteract the likely effects on small banana producers following rejection of the appeal to the WTO Panel?
I would like to thank the Parliament for the proposed compromise, given that I must be in Geneva again this evening. Thank you, Mr President.
To come back to the honourable Member's question, I would like to say this. The Council wishes to emphasize that it is conscious of the consequences arising from the rejection of the appeal against the decision of the World Trade Organization panel regarding the community regime and the banana sector. That being said, at this stage, the Council has not yet been able to take a position on the report on the appeal organ for settlement of World Trade Organization disputes, nor on the action to be taken with regard to this business. The Council will, of course, do this at the appropriate time on the basis of formal proposals of the Commission, bearing in mind that the legitimate interests of the European producers and producers from the ACP, and while respecting the existing international rules. However, in the light of technical constraints involved in these matters, there should be no expectation of proposals being put forward except after a few months.
I am rather disappointed that the Minister was unable to tell us more. In theory, at least, the European Union could maintain the present banana regime if it agreed to compensate complaining countries or firmly refused to renege on its commitments to Caribbean and other countries under the Lomé Convention, and call for talks as happened, for example, on the issue of Helms-Burton.
What steps has the Council or Commission made to calculate the cost of compensation or to initiate talks with complaining countries to seek to find an alternative means of maintaining the market for small banana producers? Last week the President of Ecuador, Mr Fabián Alarcón, while opposing the present licences system, said in an answer to me personally that his country had no wish to injure others and would be prepared to discuss alternatives. Surely we should be following up some of those possible alternatives.
First, I would like to come back to the second question that was raised, regarding the idea that it might be possible to do it in theory. This is an idea which I can subscribe to. Secondly, I would like to say to the honourable Member that, as regards the regulations he has just mentioned, it is clearly down to the Commission to present proposals. I can assure you that the presidency will spare no effort if proposals from the Commission are rapidly presented with a view to reconciliation of the recent decision of the WTO with the interests of European producers in particular.
Thank you, Mr Wohlfart, but we are not moving on from Mr Newens' question yet. I have received three requests to put supplementary questions. I can only grant two. I shall therefore give the floor to Mr von Habsburg and Mr Medina Ortega.
Mr von Habsburg has the floor for one minute.
Mr President of the Council, you said that you would need a few more weeks or months before a decision were taken. Would you not be of a disposition to request a solution very quickly, because, let us not forget, our banana producers, who are affected by these decisions, are small farmers, whose capital and financial possibilities are relatively limited, whereas on the other side, there are major capitalist companies, such as United Fruit, Chiquita, etc. who can hold out for a fairly long time. I think it is our duty to try to make a decision as quickly as possible. That is the reason why I would ask you if you might not be of a mind to ask the Commission to be diligent, as the question is a decisive one for the small fruit farms.
I would like to respond, I hope positively, to Mr von Habsburg's question. I propose to place this point on the Council Agenda for its General Affairs meeting of 10 November, because we are going to devote this Council to the revision of the Lomé convention, and I believe that this is a topic of current interest. I shall try to act in such a way that the message gets through to the Commission, which will be represented, and I also rely on members of Parliament to exercise the necessary pressure on the Commission.
Mr President, my concern is practically the opposite of that expressed by Mr Newens and Mr von Habsburg.
The problem of the banana regime is extremely complex, since it affects not only small islands in the Antilles, but also sizeable areas of the Community, Africa and the rest of the world.
My concern, Mr President, is that at the last meeting of the World Trade Organization, the Community was apparently put under pressure to resolve this issue in a very short period of time. In fact, a strict deadline of fifteen months was set.
My question to the representative of the Council is: is this in fact a fixed deadline, or will we have more time, since I fear that adjusting the banana regime will take longer than fifteen months?
The presidency is always caught between two fires. On the one hand, people want the question to be dealt with rapidly, and with valid arguments, and on the other hand, another aspect of the question has just been raised, that is, the deadline which has been imposed upon us. I do not think this is a final date. If my information is exact, this is a reasonable deadline. The fifteen month deadline could in reality be extended to sixteen or seventeen months. But I am pleased that the complexity, not only in technical but also in political terms, of the question has been admitted. At all events, I think that we should get down to this task as quickly as possible, however complex it may be.
Question No 5 by Hans Lindqvist (H-0696/97):
Subject: Used bottle and can return system
Sweden has a long-established and efficient system for the return of used glass bottles and aluminium cans, of which over 95 % are now recycled, and for a number of years has also had an efficient system for the return of used plastic bottles. Increasingly internationalized trade and the opening-up of the EU's internal frontiers have to some extent meant that there is a greater variety of products but have unfortunately also caused serious disruption to the Swedish bottle and can return system. Imported cans are unsuitable, as the original deposit was not paid in Sweden, etc. The system operated by Systembolaget has virtually collapsed owing to the various types of foreign bottles.
This state of affairs is unacceptable from an environmental point of view. Are there any plans to standardize bottles and cans? Can a Member State, on environmental grounds, require all imported bottles and cans to be adapted for its return system?
The reply of the President-in-office of the Council to this question will be very brief. I would like to emphasize that the Council takes note of the explanations of the honourable Member with interest, and also regarding the ancillary question he has raised. I must however draw the attention of the Honourable Member to the fact that the Council, as such, has no competency in this matter. It is up to the Commission to examine the problem raised, and, as the case may be, to present appropriate proposals.
I put the same question to the Commission and Commissioner Bjerregaard yesterday, and I got an evasive answer from her. She certainly did not give the Council as an excuse, but I did not get any answer.
The question concerns developed systems for deposits on bottles, cans, plastic, glass and metal in Sweden which have worked well and are now working well. When the border controls disappeared, the bottles and cans etc. which existed before were, unfortunately, mixed with a lot of different plastic bottles, cans and glass which do not yet fit into our developed systems.
My question is whether the Council has any proposals for how you could prevent these environmental problems from arising. Perhaps people could benefit from the good systems which exist in countries like Sweden. Perhaps a proposal could come from the EU which could solve the problem of the large volume of waste products which, unfortunately, are now the result of opening up border controls.
I believe I can say to Mr Lindqvist that the difference between my reply and that of the Commission, is perhaps not that I have not satisfied the person who raised the question, but at least that my reply was not trying to veer with the prevailing wind, my reply was straightforward. I have referred the matter back to the competency of the Commission. I know that the Swedish system that you have just recalled is a model system, and that it operated for many years to general satisfaction. I think that the Council directive relating to packaging and packaging waste adopted on 20 December 1994 provides for the reutilisation and the recycling of packaging, but not for the standardisation of drinks bottles and cans, for example.
The national systems for recovery and collection of packaging should cover not only national but imported products, without discrimination. According to the information at my disposal, although I am not a member of the Commission, it would appear that other Member States do not encounter the same difficulties in this respect. It behoves the Commission to proceed to undertake the necessary checks and to draw the necessary conclusions. I believe that you made an approach yesterday to the relevant persons.
As I know you, Mr Lindqvist, I do not doubt for one moment that you will make a further attempt to make things move in the weeks and months to come.
Question No 6 by Jonas Sjöstedt (H-0698/97):
Subject: Treaty of Amsterdam
The text of article 100a (5) of the treaty, as amended by the Treaty of Amsterdam, concerning the possibility of introducing national provisions relating to the environment and the working environment, differs in one respect from the preliminary version of the text since the latter was examined by the jurist linguists. In the preliminary version, it was stated that such provisions must be based on "scientific facts' , but in the final version sent to the delegations, those words have been changed to "scientific evidence' . The word "evidence' is usually taken to mean something which is more conclusive and may also be regarded as controversial by scientists and researchers, whose task is to study and question things all of the time.
Why has the term "scientific facts' been replaced by "scientific evidence' in the final version of the draft Treaty of Amsterdam? Can the Council provide examples of what "scientific evidence' covers and what distinguishes it from "scientific facts' ?
I do not think my answer will satisfy the honourable Member. Similar questions were already raised in the sessions of July and September, that is, questions relating to the motivations underlying this or that provision of the treaty of Amsterdam, and their interpretation. I must, in the present case, emphasize one again that it is not the responsibility of the Council to comment on the reasons why the intergovernmental conference amended some provisions of the treaty setting up the European Community, such as the one cited by the honourable Member.
I must also emphasize that it is no more the responsibility of the Council, at least not at this stage, to take a position on a question relating to the provision of a treaty which is not yet in force, although it may in the intervening period have been signed. Under such conditions, I would ask the honourable Member to be kind enough to understand that at this stage, any exegesis of the documents agreed in Amsterdam would be inopportune, especially as the only institution accredited, in our view, to interpret the text of these treaties, is the European Court of Justice.
Thank you for your answer, but just as you suspected, I am not entirely satisfied with it. The last time we discussed this, one of the reasons you gave was that the Treaty in Amsterdam was not yet signed. Now it has been signed by the foreign ministers. I had therefore hoped that you would be prepared to have a discussion about its contents.
I think the situation we find ourselves in is completely absurd. The citizens of several countries shall now vote in referendums on this, but the Council of Ministers, which wrote the Treaty, is not prepared to say what the Treaty means. For example, I go to meetings every week in Sweden and I am asked about what various things in the Amsterdam Treaty mean. The only thing I can answer now is that not even the Council of Minsters can give an answer to what it means. I think that you are ever so slightly avoiding your political responsibilities if you are not prepared to explain texts which you have actually been involved in writing.
I would therefore like to urge you to be able to answer the next time I ask a question about the actual content of the treaty.
Mr President-in-Office of the Council, I am unsure whether that is a question or a threat. In any event, you have the floor, since it seems that Mr Sjöstedt's opinions and yours do not exactly coincide; but that is the purpose of Parliament.
Mr Sjöstedt is well aware of my opinion on this subject. He has just alluded to the referendums which will be held in some countries of the European Union. There have also been discussions at the parliamentary level about the Treaty of Amsterdam. I think it is the responsibility of the various governments involved in the intergovernmental conference to make the interpretation which they deem to be not only fit but also exactly concordant with the treaty terms. I would not wish to intervene in the referendum or pre-referendum in Sweden, but once procedures for ratification have been completed, Mr Sjöstedt, we can have a fundamental discussion about the treaty of Amsterdam. This treaty will, incidentally, be revised - I am well informed in this respect - in the years to come, because the process of integration is a dynamic one.
You also raised a question about the difference between scientific proof and scientific data. I am neither a great legal expert, nor a great language expert. Therefore, I had to use my son's Petit Larousse dictionary, and I think I can tell you that scientific data - but this is a purely personal interpretation, and I am not responding as the President-inoffice here - is a part of a scientific proof. It therefore does not have the same value as scientific proof.
Thank you, Mr Wohlfart. I appreciate that your reference to a certain dictionary was not subliminal advertising, because subliminal advertising is not allowed in this House. In any event, that was, as you said, solely and exclusively a personal opinion.
It is interesting to discuss this matter; that is why it was taken up. As I understood the answer, your chap's description of the concepts 'scientific facts' and 'scientific proof' would mean that scientific facts are part of and are less than scientific proof. That means that the legal-linguistic change which has been made makes greater demands after the Amsterdam summit and since the linguistic adjustments were made. That is why this these debates arise: How great are the demands?
As you noted, in my previous question I took Sweden as an example. Should Sweden, for example, be able provide scientific proof that our recycling system has worked so well that we want to keep it and stop the import of bottles, glass and cans which do not meet our environmental requirements. That question was never answered. I am not asking for an answer now. We are sure to return to this debate.
However, this is extremely important for how the Amsterdam Treaty should be interpreted.
Question No 7 by John Cushnahan (H-0701/97):
Subject: Developing country debt
The problem of developing countries' debt was on the agenda of the annual conference of the International Monetary Fund and World Bank in Hong Kong in September.
What action did the Council take in order to alleviate the difficulties facing debtor countries?
The Council is determined to support the poor countries which are heavily indebted. When I read that sentence, I realized there is now a new abbreviation in French, PPLE, for 'pays pauvres lourdement endettés ' , or heavily indebted poor countries.
The Commission recently presented a paper proposing a community response to the initiative in favour of such countries, launched by the international community in the wake of the Lyons summit, with a view of lightening the debt burden of these countries. This proposal is currently being examined within the Council.
The Member States, particularly as within the framework of the Paris Club, as well as community institutions, have stated that they would associate with the initiative in question. They will make an appropriate contribution to this international commitment in favour of the poorest countries of the planet. The participation of the European Union and of its Member States was also recently confirmed in Hong Kong at the time of the annual general meetings of the IMF and of the World Bank.
I very much welcome the response of the President-in-office and I am sure he is aware of the scale of this problem. Although Latin American countries would be the most indebted in global amounts, it is the sub-Saharam African countries that are in most difficulty. This is best shown by the scale of debt that they now owe. In 1962 they owed $3 billion, whereas it is now in the region of $235 billion - equivalent to 76 % of GNP. Arrears for those countries which were at $1.2 billion in 1980 have now increased to $43 billion. They have a real problem servicing this debt.
I appreciate that there has been rescheduling of debt but multilateral lenders do not reschedule and that is reflected in the fact that African countries owe the International Development Agency $25 billion compared with $2.58 billion in 1980.
I wonder, taking into consideration what the President-in-office has stated in relation to initiatives that have been taken, whether or not pressure can be put on the multilateral lenders to reschedule debts to assist those countries.
I believe that Mr Cushnahan has appropriately identified the scale of the debate and what is at stake. He has mentioned debt, which amounts to 65 % of these countries' GDP. This is a truly heavy burden, and I believe that we shall be able to discuss this question at the General Affairs Council of 10 November. I hope that we shall be able to agree not only to ask the Commission to present a concrete proposal in the months to come regarding the financial effort which might be supported by the European Union and its Member States, but also the strategy which should be adopted by the European Union to ensure its voice is heard in international fora.
Question No 8 by Hugh McMahon (H-0702/97):
Subject: Agenda 2000
Can the Luxembourg Presidency inform Parliament as to the outcome of discussions on Agenda 2000 at the Foreign Affairs Council on 15 September 1997?
What efforts has the Presidency made to reach a compromise between those Member States who wish to curtail disbursement of Community resources and the others who wish to maintain the existing levels of Community expenditure?
Given that Agenda 2000 is a subject of the greatest interest, not only to the Presidency, to the Council, to the Commission, but also to the members of Parliament, I shall try to give a reply which is appropriate to the question raised by the honourable Member.
I would like to make a brief summary of the voluminous documents, relating not only to the evolution of Union policies, but particularly to structural and agricultural policies, as well as to the oh so important financial framework of the Union beyond the year 2000, as well as to a certain number of general questions related to the enlargement process, and finally, to the Commission opinion on the countries applying for membership.
The orientation debate on Agenda 2000, which was held by the Council in its session of 15 September last, enabled the presidency to take note of the initial reflections of the Member States on the general tendencies that we have been able to identify, on the one hand, namely the deepening and development of Union policies and its future financial framework, and on the other hand, the decisions to be taken by the European Council for the process of enlargement as a whole.
This debate has now identified the essential political elements which will naturally require in-depth examination from the perspective of the report that the Council will be called on to present to the European Council at Luxembourg in December.
The Presidency can also assure the honourable Member that it will take every useful step to proceed to an attentive and detailed examination at the political and technical level of the whole of these complex and sensitive questions.
The Presidency, as is its duty, will spare no effort to contribute throughout the whole of this semester to a drawing together of positions so that we can reach the decisions that are required in the interest of the Union and of the candidate countries on all of the questions related to the enlargement process, at the time of the European Council of Luxembourg.
I believe that I am right in saying that the proceedings of yesterday and today were also put to good use by our Prime Minister, Mr Jean-Claude Juncker, in the debate on the state of the Union and also on the Employment summit, which indicates the importance which he personally attaches to these matters.
Mr President, I was interested to hear what the President-in-office had to say about the efforts which the Luxembourg Presidency are going to make to endeavour to find a compromise between the differing views of the individual Member States.
Firstly, what efforts will the Luxembourg Presidency make to ensure that the timetable of adoption in December is adhered to? Secondly, in regard to the point being put forward by several Members of the Council that there should be further institutional change prior to enlargement, what impetus or weight will the Luxembourg Presidency give to this?
This question relating to the date and deadlines calls for some comments on my part.
Firstly, the date itself of the European Council, which was fixed for 12 and 13 December, has imposed upon us an extremely tight schedule. Furthermore, I believe that we are deploying every effort at all levels to ensure that preparations for the Council go ahead as they should, so as to reach the consensus which is absolutely necessary on questions such as enlargement and other connected questions.
We are making every effort, firstly at the prime ministerial level. Our prime minister is currently visiting the capitals of the European Union in order personally to meet the heads of state and government to collect their feelings, their comments and their reactions with a view to formulating a compromise at the Luxembourg Summit, because there will necessarily have to be compromises given that there are divergences of points of view on, for example, the financial aspects and also on the allocation of structural funds, to name but a few.
But consensus is necessary and it will, I am convinced, be obtained. What is at stake is too great for us to be able to not make this meeting a success.
Subsequently, we shall make every effort at the relevant ministerial level. Be these ministers of foreign affairs or ministers with technical briefs, we are also pursuing regular contacts with our counterparts in the countries of the European Union. We have also, under the Luxembourg presidency, and furthermore in the General Affairs Council, the Ecofin Council and other specialized Councils, scheduled six informal ministerial meetings with a view to preparing for the Luxembourg summit. I have furthermore, myself presided over the meeting which dealt with the questions of the internal market. This was also an opportunity for the Luxembourg presidency, after the decision of the Amsterdam summit, to make contact at ministerial level with central and eastern European countries who wish to become part of the European Union.
I think, Mr President, that I can say, with your permission, that this ministerial level meeting took place in conditions, if I might put it so, of frank friendliness, in a very open spirit, and that we were able to avoid what we might call a breakdown. People were fully aware of the fact that they were engaged in a historic process, a process which deserved our getting deeply involved in it, because this is the only alternative for the year 2000 and beyond.
We are deploying every effort, finally, at the level of the Committee of Permanent Representatives, which has been mandated by the Council of Ministers. We took the trouble to go into the details of finalisation of the various horizontal agendas, in order to ensure we had a discussion basis for the Luxembourg summit. Then our heads of state and government will shoulder the responsibility which is theirs. I can only tell you that, all together, with the Commission and the other Member States, we are doing our very best to be ready on time.
Thank you, Mr-President-in-Office, for that very full answer. I think we are all agreed that it is not a zero-sum game and it is in every Member State's interest to welcome in new members because of the generation of income and the new trading relationships that will bring about.
I have to say that I, and I think my colleagues in this House, sense a threat in some areas. We have to stress, as you said, the need for a fair and equitable distribution of resources while retaining priority for poorer areas and declining regions.
I wonder if you have also detected that unwillingness, and which Member States would you say are concerned about the future and which Member States fear that they may be asked to pay for enlargement? How can we ensure that we get a consensus that it is a fair and equitable distribution?
I do not think I need to tell Mrs McCarthy the names of the countries because she knows them as well as I do, if not better.
A debate is currently underway over the fair and impartial division of the financial burden. It is a very heated debate, and I will simply say that as regards my country, Luxembourg, the figures, which are not always correct, make it appear sometimes as a beneficiary of funds and at other times as a net provider of funds. I can tell you that Luxembourg is a net provider of funds, but I do not want to go into the details of that discussion now.
I believe that consensus is really possible. It will be decided, Mrs McCarthy, at the highest level, and moreover it may be decided - I am not a prophet - very late at night or late in the evening. I do not know.
As regards enlargement, I have glanced at the statistics relating to our trading relationships with the central and eastern European countries. I share your opinion, of course it will not be straightforward. But if you look at the statistics on our external trade with these countries, as the European Union, despite the setting up of free trade areas, in spite of the advantageous conditions granted, it is a fact that the balance of trade is very much in favour of the European Union. I, personally, am convinced that the non-membership of these central and eastern European countries, on the basis of objective criteria and a well-spaced timetable, will at the end of the day be much more costly than membership. It is a challenge, Mrs McCarthy, I am convinced of this, just I am convinced that it is a historic opportunity for this continent. Let us not waste it.
Question No 9 by Sören Wibe (H-0704/97):
Subject: Classification of Schengen manuals
According to reports in Sweden the Swedish Government has classified two out of three Schengen manuals. These are instructions for the conduct of the checks at the external borders and the exchange of information between the Member States.
The Schengen agreement is now to be incorporated in the EU Treaty, which itself advocates open government. Does the Council not believe it would be appropriate to recommend that the Member States should ensure that all Schengen manuals are accessible to the public?
Mr President, it is with pleasure that I reply to this question, as I was one of the signatories to the Schengen agreement in 1990, already some years back.
To reply to the double question raised, I would say that on its meeting of 16 October 1997, six days ago, the Committee of Permanent Representatives set up a working group with responsibility for examining questions relating to the Schengen manuals and their assignment to the first and third pillars.
This group, who will begin its work tomorrow, 23 October. Among the questions which it will need to examine, is the question of the publication of Schengen manuals. This publication raises various problems, which involve not only their voluminousness, but also the confidential nature of some of the information.
The honourable Member will certainly understand that some instructions, which are addressed to authorities with external frontier controls, for example, are by nature confidential and therefore not accessible to the public. This in no way calls into question the principle of transparency reaffirmed by the Treaty of Amsterdam.
Thank you very much for your answer. It was a very positive answer. I was not aware of this working group and am very pleased that it has been set up.
Actually I just have a small follow-up question. Can you say anything about what principles of publicity guide this group's work? You say we cannot make external border controls public. I am not so sure of that. A large part of that should also be able to be made public, but I understand that some technical details must be kept secret. I would be glad if you had some comments on these guiding principles.
In fact, I am going to try and reply. I believe that the Presidency and the members of the working group do intend to bear in mind the legitimate concerns of the European Parliament and national parliamentarians regarding the transparency of operation of the Schengen system.
I remember, Mr President, that I myself appeared before the competent commission of the European Parliament in 1992, at a time when Luxembourg was taking on the Schengen presidency. At the time, one of the great criticisms levelled against Schengen was clearly the absence of parliamentary control and the absence of control by the European Court of Justice.
Even so, I think I can say that with the new provisions of the Treaty of Amsterdam, which re-establishes the Schengen manuals at the Community level, we have now made a great step forward, even though there will still need to be improvements, of that I am convinced.
Now to the subject of transparency. I can conceive that the ministers with responsibility, the President-in-office of the Council with responsibility for justice and internal security might regularly appear before the competent committees of the European Parliament to draw up, let us say, a report on the activities and also on the Schengen manuals. It is also possible to conceive of a public debate, like so many others, here in the European Parliament on Schengen operations. I think this would be a good way to prove that we really do wish for transparency within the system, in the way Schengen operates on a day to day basis.
Secondly, another major debate in the Schengen context is that of the protection of privacy, which involves everything relating to personal data. I think that in this respect you are all in agreement with me and acknowledge that we have to be extremely prudent, and that for evident reasons for the protection of human life, that access to such data must be limited to persons who are really authorized.
I would also like to point out that there is an independent controlling authority which had responsibility for oversight of Schengen, which was in charge of the surveillance and of the non-violation of individual rights in the framework of the Schengen system. I think we will need to articulate our works around these two lines of action: transparency and protection of privacy.
Thank you, Mr Wohlfart, but I would ask you not to move on from Mr Wibe's question yet, since, in accordance with the Rules of Procedure, I have to give the floor to Mr Sjöstedt for a supplementary question. Mr Sjöstedt therefore has the floor for one minute on this issue.
I would like to thank you for the Council's answer, which I thought was very interesting, that developments are still taking place in this area with the large amount of confidential material in Schengen.
You mentioned the instructions to the external border controls. There are two other confidential documents which are controversial, the Sirene handbook and instructions to embassies and consulates abroad. Do you have the same view about these documents, that they should remain confidential? Could you not conceive of at least partly disclosing these documents? I could quite understand that there is certain information in them which cannot be disclosed, but could you not disclose other information in these documents?
In addition, I wonder whether the process of assessing the announcement will be finished before the ratification of the treaty in the Member States begins? That is, you see, also the basis for ratification. For Sweden and Denmark, for example, the Amsterdam Treaty means the countries will also become a part of Schengen for the first time. That must therefore be decided before ratification starts in the national parliaments.
I also wonder whether people can have a copy of the President-in-Office of the Council's son's dictionary, which appears to be a central document in the interpretation of the Amsterdam Treaty.
Mr President, I have the impression that things are a little vague, a little too vague yet with regard to the Schengen manuals.
I remember a very interesting debate in 1991, in which European Parliamentarians levelled two fundamental criticisms against the Schengen initiative: that negotiations relating to the Schengen convention of application had taken place as part of an intergovernmental conference, without the involvement of the European Parliament.
Furthermore, at the time I was a little surprised - and I say so without bitterness and without cynicism - that so many people, right down to our national parliaments made every possible sort of claim when they raised Schengen. Either they said "Big Brother is watching you' - purely and simply the police state intervening in all fields, or else it was exactly the opposite. Even so in our negotiations, we tried to compensate for the elimination of internal borders by new measures on the external borders.
I believe that today we are in somewhat the same situation. I believe everyone agrees with there being a degree of police cooperation, because organized crime raises a challenge which goes beyond the field of action of a given police, of a national police force, however competent it is. Hence we need to provide ourselves with a means of prevention and repression, while bearing in mind what is, as far as I am concerned, of primordial importance in the Schengen system, i.e. protection of privacy and protection of data.
I know that there are some provisions, notably as regards the delivery of visas, which are no longer the competency of honorary consul, as was the case at the time, but which are reserved to ambassadors and consulates. At the national parliamentary level, there are oversight committees which at any time may have access to data which they deem necessary. I think that we will need to be very prudent in the management of some dossiers.
Question No 10 by Anne McIntosh (H-0707/97):
Subject: Abolition of Duty Free sales
As the Council prepares for its extraordinary summit on Employment, does it not understand the contradiction of continuing with the abolition of Duty Free sales in 1999, and the unemployment that this would cause in the transport and tourism sectors, alongside moves to promote job creation?
In view of the recent report by the aviation industry indicating that the abolition of duty free sales after June 1999 would result in the loss of 30, 000 jobs, cause airports to raise charges and airlines to raise prices, does the Council agree that it is therefore imperative that further studies are undertaken into the social and economic impact that abolition would cause?
Mr President, ladies and gentlemen, I already had an opportunity to reply to similar questions during Question Time in July, and I fear that the reply I shall give the honourable Member will disappoint her. Indeed, I would like to say straight away that there is no really new element in this dossier, which is one particularly close to her heart.
I must, Mr President, underline from the outset that the maintenance of duty free sales, as part of the interCommunity passenger travel is in contradiction with the existence of a border-free internal market.
Indeed, the circulation between Member States of goods privately purchased by individuals for their personal use is now a matter of no consequence from the point of view of tax law. Hence individuals may purchase goods intended for their personal use in any Member State and take these goods into any other state whatsoever without needing to declare them and pay border taxes.
In such a situation, the existence of areas of reduced taxation for travellers has no justification. The maintenance of duty-free sales in inter-Community passenger travel, beyond the above mentioned period, could furthermore create competitive distortion with regard to businesses selling goods on a tax-inclusive basis, and between the various means of transportation or travel, depending on whether or not they propose duty free sales.
While the Council, Mr President, ladies and gentlemen, temporarily extended duty free sales to inter-Community travellers until 30 June 1999, it did so out of a concern to offset the social and regional difficulties that might have arisen from sudden abolition of duty free sales.
The statement just made by the President-in-Office of the Council makes a complete mockery of the concept of an employment summit to be held in Luxembourg. I do not see the point in holding such a summit. Peripheral countries and islands are more dependent on duty-free sales than central mainland European countries. The distances travelled in Belgium, Holland and Luxembourg are necessarily less and the prices charged are less. The contribution to the local economy from duty-free sales, not least in terms of jobs, is therefore not as notable.
The numbers employed in duty-free sales by airports, airlines, sea ports and ferries are substantial, in particular in countries like the United Kingdom, Ireland, Denmark, Norway and Sweden, where nobody enjoys the same low duties as those paid in particular in Luxembourg and Belgium. Those people employed in airports, airlines, sea ports and ferries will no longer find employment after 1 January. I ask the President-in-Office to use the Luxembourg summit to study this question.
Believe me, employment and full employment is one of the preoccupations, not only of the European Parliament - and I congratulate the parliamentarians who are concerned about this dossier - but also of my own responsibilities, as I can say that every day I also receive requests for ministerial support for a job, whether in writing or by telephone.
I therefore in no way underestimate the extent of the problem which concerns you. Nevertheless, with every due respect, I would not like to make a link between one of the provisions of the internal market and the employment summit at Luxembourg. I think it is a temptation so to do. I would simply like to say one thing, Mr President, on the internal market, as I have had responsibility for the internal market dossier for some eight years now.
The aim of free movement of goods, services, capital and persons, which should 100 % in force on 1 January 1999, is an aim which in the medium term certainly will ensure the creation of new jobs. In a first assessment on the operation of the internal market, which the Commission drew up in November last year, it appears - according to Commission estimates - that there were up to 900, 000 new jobs created simply by the implementation of the single market on 1 January 1993.
There are still distortions and obstacles, we know. This is the reason why the European Council has adopted the proposals of the Commission seeking to launch this internal market action plan, with four strategic objectives for the effective and unhindered implementation of the single market between now and 1 January 1999.
Why do I say this? Because some elements contained in these action plans, in these strategic objectives affect areas which are sensitive, and very important for the single market operation, as taxation - and not just corporate taxation - such as, for example, state aid and other subsidies, as part of the policy for setting up new companies in our various countries, research and development assistance, and many more besides.
It is with the aim of avoiding competitive distortions that all such measures will be taken, and also with the aim of ensuring the setting up of a single currency for the internal market. Hence, once all these conditions have been met, the full development of this single market will be possible, and also, by the year 2000, the creation of new jobs arising from the 100 % implementation of the single market.
But I said this also, because I am convinced that some tax provisions, of state or other origin, could in the shorter term have as their consequence - and I stress in the shorter term - the painful loss of jobs.
When we are speaking about the single market in 1999, we must include all the opportunities that arise as a result. Of course, we must not underestimate the fact that in the short term, some problems could arise, relating to regulatory tax and other provisions that I have just mentioned. But in the medium term, the objective which we have fixed is of course the promotion of employment. Miss McIntosh, I know our Prime Minister well, even if I am not a member of his party. He is really convinced of the usefulness of the summit for employment and he is going to do his best, with his colleagues, to ensure that the summit on employment deserves that name.
As an aside, if we are dealing with completing the internal market, I wonder what we can do about opening the market here to do something about the appallingly bad Air France service to Strasbourg.
However, on the point in question, I understand that duty-free helps to provide the services for the flying public in this area. What assurances can we have that the flying public will not be ill-served by this measure?
I do not wish to be drawn into a debate - however exciting it might be - on the quality of European airlines, for if I did, we would never leave this Chamber. If I have understood your question aright, it relates to the way in which we will be able to continue to provide travellers with appropriate services. First, you know, Ms Oddy, that in airports there are also flights which go outside the European Community. Passengers of these flights are not subject to restrictions, and will continue to be able to benefit from duty free purchases. You may say that this represents only a proportion - which I estimate as nevertheless a fairly considerable one, although maybe not the majority - of the business handled. Furthermore, I think I can say that there will still be people ready to make purchases in airports. However that may be, if your question was raised in connection with airports, other people could just a surely raise the same question relating to connections by sea. You would then understand that I can only reply that the Council took its decision some six years ago now. It took its decision in full knowledge, and there were certainly, unless I am wrong, discussions here in this Parliament. I do not know whether, at the time, there was a full understanding of the constraints, or shall we say the experience - that I myself would say was painful experience - which was to arise in this field, but the fact is that we opted for a transitional period of six years - and I can only repeat myself, Mr President - to ensure that the interested parties were able to prepare, so far as possible, for this new situation in the airports, as well as in the ports and on board ships.
I wish to congratulate the President-in-Office on his firmness in the face of what, frankly, has been a very unscrupulous and dishonest lobbying of this Parliament.
The President-in-Office might be interested to know that there is a thing called the 'Duty-Free Intergroup' , which is simply an organization of the lobby, and that there are some very powerful vested interests involved in this.
Is he aware that many of the statistics claimed for job losses and air traffic increases are highly speculative and that the reality is that it is a taxpayers' subsidy to the traveller? Is he aware that one British airline executive admitted that duty-free is equivalent to an ECU 21 subsidy per passenger on charter flights?
Mr Wohlfart, do you wish to answer Mr Cassidy's question or make any comments?
No, Mr President, because I think that there is still one other question which deserves a reply. Thank you nevertheless for having given me the floor.
Is it in order for my colleague to accuse those who are in support of duty-free as unscrupulous, when all they are trying to do is preserve jobs, ensure lower airfares, promote tourism and the retention of essential ferry services. I think that is a gross insult to those who want to see duty-free retained.
Mr Cushnahan, allow me to tell you that that was not a point of order. Anyway, it could disturb our business.
Mr Papayannakis, you have the floor to raise a point of order. But not to rebut remarks made about you personally. I did not hear anyone refer to you personally. Perhaps they referred to you with some alias or nickname that I do not know.
Mr President, I was one of those who fought to extend duty-free. And I am continuing that fight. I do not consider myself as dishonest. I am doing this in collaboration with the unions of dutyfree employees in Greece. And we are talking of 2, 500 employees. I have nothing else to say.
Question No 11 by Christine Oddy (H-0711/97):
Subject: Nicaragua, the national forum and the national dialogue
What steps is the Council of Ministers taking to foster the official national dialogue in Nicaragua and the national forum following the street protests earlier this Year?
What steps will the Council take to assist the Nicaraguan government to implement the property agreement which would resolve the problem of 20 000 urban dwellers and many rural families and prevent eviction?
Mr President, ladies and gentlemen, the Council has always supported the efforts of the Nicaraguan democratic forces to achieve a national dialogue and wishes most strongly that we could strengthen the agreements that we have already come to and develop dialogue with all sectors of civil society.
The Council is very conscious of the challenge faced by the Nicaraguan administration, which confronts a broad program of social and economic reforms which can only be implemented with the consensus of all political groups, and on the basis of parliamentary agreement between the governing party and the opposition.
Furthermore, Mr President, ladies and gentlemen, the Council hopes that Nicaragua, in order to enter successfully and harmoniously the world economy, will be able to draw benefit from the process of integration currently underway among countries in the San José group. The Council has supported the San José group from the moment it was founded, and in this context, welcomes the recent decision taken in Managua by the member countries to provide for common institutions based on the European Union model.
I just like to draw the Council's attention to the fact that there are increasing social problems and increasing tension in Nicaragua including the problem of street children. I trust that the Council will continue to show the very greatest concern about that country because it needs our help and assistance.
I can really subscribe to everything that has just been said by the honourable Member, and the Council Presidency will not spare its efforts. In my personal capacity and as Minister for Cooperation and Development, and not as President of the Council, I must tell you that Nicaragua and its internal situation are particularly close to my heart, as this is one of our target countries.
Question No 12 by Mary Banotti, which has been taken over by Winifred Ewing (H-0719/97):
Subject: National taxation of the European Union Prize for Literature (Aristeion)
Denmark does not subject to national taxation the prize money awarded in connection with the Nordic prize for literature, nor the Nobel Prize. However, the prize money received by the Danish winner of the European Union Prize for Literature, the 1996 Aristeion prize, has been subjected to a national tax of almost 50 %.
Can the Council inform us why Denmark is making this difference between a European Union and a Scandinavian award, and whether the Council will not deem this to be an obvious act of discrimination against winners of European awards?
Mr President, Ladies and Gentlemen, in reply to the question of the honourable Member, I regret to emphasize that the organizational procedures for the Aristeion literary prize do not include provisions for the tax regime which this prize may be subject to.
Furthermore, I must point out, Mr President, that it is not the responsibility of the Council to make assessments on the positions taken by the governments of the Member States, nor to interpret those positions.
I am very honoured to replace Mrs Banotti who is otherwise engaged.
I should like to ask the President-in-Office if he would bear in mind that this is a European Union prize financed by the European Union; a prize for translation, which is the essence of our exchange of culture, close to the hearts of all of us, paid for by the European citizen. Half the prize has, in effect, been stolen by the Danish Treasury. Surely this is contrary, if you look at it, to all the similar prizes. This is a European Union prize, not an unrelated prize.
Therefore I feel that there are financial interests raised by this matter. I ask the President-in-Office to look at this again.
I can certainly not enter into any formal commitment, and you as an honourable Member will certainly understand this, but I find your idea interesting, and I shall do my best, Mrs Ewing, to try to give you satisfaction. But I do not make any commitment in this respect as President, simply as Minister for Cooperation.
Mr Cushnahan, you have the floor for a point of order. But let it be a genuine point of order this time, since last time it was not. I am surprised that you abused my good faith.
I was with Mrs Banotti, who was canvassing in my home town yesterday. She asked me to apologize for her not being able to be here.
I also take this opportunity to wish her all the best in the election to become President of Ireland. Would it not be wonderful for us if a Member of this House were to become the constitutional Head of State of Ireland, especially since it is someone who is committed to the ideal of European integration, breaking down barriers, sweeping aside old enmities? Who better to be President of Ireland than Mrs Banotti, who has worked for that in this House and who is the best placed to build bridges in Ireland itself and sweep away old enmities?
On your behalf I extend my best wishes to her.
Thank you, Mr Cushnahan. I listened closely to your remarks, and I am not sure that they belong in Question Time. Nevertheless, I am generous enough to allow them.
Mr Posselt, do you wish to put a supplementary question?
Mr President, I should just like to say something on the Rules of Procedure. You are already aware of the matter. I am not criticizing you all the time, for you are of the right opinion, but our Bureau and the Conference of Presidents, because Question Time can almost never be utilized in full, now that it has been moved from the evening to the afternoon. Every part-session is subject to late starts, and each time I criticize that, a representative of the Bureau tells me that it was an exceptional case. I should like to know how many exceptions we are going to allow ourselves, and whether we should not now accept the consequences and hold Question Time at a set hour.
Mr Posselt, at the start of Question Time, I apologized for the delay, first to the President-in-Office of the Council, and then to all the Members of Parliament, and said that I would refer the matter to the Bureau.
However, this is a matter not only for the Bureau, but also for the political groups. I would therefore invite the Members also to raise it with the leaders of their respective groups.
Mr Martin has the floor for a point of order.
To reinforce the point you have just made, Mr President, it is the Conference of Presidents who set the part-session agenda and not the Bureau.
Secondly, this House is sovereign on this matter. If enough Members shared Mr Posselt's view of Question Time, we could change it to 5 pm. on a Monday. The problem is that at present Members of this House undervalue Question Time.
As the time allocated to Question Time to the Council has elapsed, Questions Nos 13 to 29 will be answered in writing.
Before suspending the sitting, however, allow me to thank everyone present, including the interpreters and other parliamentary officials helping us this afternoon, for their patience in the face of today's delay.
(The sitting was suspended at 7.21 p.m. and resumed at 9 p.m.)
Insurance undertakings
The next item is the second report (A4-0295/97) by Mrs Mosiek-Urbahn, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on the supplementary supervision of insurance undertakings in an insurance group (COM(95)0406 - C4-0464/95-95/0245(COD)).
The rapporteur, Mrs Mosiek-Urbahn, has the floor.
Mr President, Mr Commissioner, ladies and gentlemen, the whole point of this guideline proposal is better to equip insurance supervisory authorities in assessing the actual solvency of individual insurance companies within a group. It is an extremely difficult proposition to achieve this aim within limited means, because the legal status of group supervision in Europe is extraordinarily varied, both with regard to soloplus supervision and to the methods of accounting used, the threshold value, holding and re-insurance businesses.
In accordance with the third Accident Insurance Guideline and the 3rd Life Insurance Guideline of 1992, insurance supervision in the European Union currently covers the licencing and continuous supervision of the insurance sector. The supervisory regulations within Member States, which are harmonised and coordinated by these guidelines, primarily ensure the protection of the insured, and thus emphasize supervision of the financial position and solvency of individual companies.
This so-called solo supervision of the financial situation arises from the principle of separation of insurance lines of business. The aim of the proposed resolution is the extension of the supervision guidelines on individual supervision of insurance companies - solo supervision - by additional supervisory regulations - solo-plus supervision - for those insurance companies that are part of an insurance group.
The Committee on Legal Affairs and Citizens' Rights has met a total of twelve times. That is exceptional. It heard experts on supervision, science, the profession and also the European Insurance Association advising on the extraordinarily difficult material. In addition, interested members of the committee have struggled with me to find solutions in so-called informal meetings. I should like here to thank these members very sincerely for their patience, their stamina and their efforts to reach by constructive suggestion a position capable of commanding a majority in the committee.
The committee feels that it is necessary and right that insurance supervisory bodies be informed about the structure and internal transactions of insurance groups, so that they can step in in good time as part of their consumer protection responsibilities when financial dangers threaten. Accordingly, the committee welcomes the proposal to increase the transparency of insurance companies by means of improved rights to information - articles 5 and 6. Also, in view of the increasing internationalisation of insurance groups, to strengthen cooperation between supervisory authorities - article 7.
Equally, it welcomes the proposal for supervision of transactions between different insurance companies, based on market behaviour - article 8. We should not lose sight of the fact, however, that existing regulations - the 3rd Insurance Guideline, the BCCI guideline, and regulations in Company and Tax Law - already provide extensive supervisory powers to insurance supervisory authorities. The additional regulations proposed by the Commission are realisable, as far as they can be understood - the text of the proposal is in some places unfortunately very unclear or even ambiguous. They are capable, however, of being useful in reaching the objective they set. The only question is whether they accord with the basic law principle of relativity.
In this context I should like to come now to four points. The Commission proposes the inclusion of minority holdings of at least 20 %, or of non-controlled insurance companies, into the scope of the guideline. The participation of 20 % does not, however, represent any relevant value for the inclusion of parent companies. European legislation should be consistent within itself. The 20 % limit fails to take cognisance of the fact that regulations for corporations in Europe already exist within the framework of the 7th Company Guideline. The basis used in auditing corporation accounts according to the 7th Company Guideline should also apply to supervision.
Despite this the following is applicable: double gearing opens up opportunities for a business to extend its business activities without additional capital resources, by, instead of using other assets, investing in another company which already uses the invested capital as the basis of its business activity. Double gearing is, therefore, a view of finance independent of the value of the investment. It has been recognized that with double gearing a financial danger could exist to the insurance company and the consumer, and to this extent a European guideline is justified.
The Commission and also some of the insurance supervisory bodies in the Member States regard double gearing as undermining the existing regulations on solvency of insurance companies. This is because, although in some circumstances every individual insurance company may meet the solvency requirements of an insurance group just as well as an independent insurance company, taken all together less capital resources have to be used to achieve the same volume of business.
For this reason an end to the double gearing effect is required from the standpoint of equality, but without weighing up the security advantages and disadvantages of group businesses and independent businesses. Also, without looking at evidence of specific cases where, since European solvency regulations have been in place, such businesses have got into financial difficulties because of double gearing to the detriment of consumers, and which could not be solved within the relevant supervision laws. The existing law on bank supervision is probably an example to use for the proposed exclusion of the double gearing effect. Representatives of the Commission have told the Committee that they did not overlook the differences between bank and insurance supervisory systems, as well as the different risk situation for banks, that is, credit pyramids, budgetary equality and insurance using the principle of keeping lines of business separate, and the Commission proposes for this reason a higher investment threshold, namely 20 % for the whole guideline.
The majority of the Committee, however, took the view that supervisory legislation to counter the effects of double gearing were only needed insofar as double gearing was a source of danger to insurance companies, and thus consumers. Such a danger does not come about merely with a minority holding of 20 %, but when there are majority rights, and when the qualitative elements of a guiding influence or a single management board are added to a minority holding. Precisely this corresponds to the Consolidation Group in article 1 of the Th Company Guideline. This is also regarded by a majority of the Committee on Law on Law in the same way, and I ask the House, therefore, for agreement to amendments Nos 1 to 7 and 8.
Secondly, in accordance with the Commission's proposal, after calculation of net solvency of insurance groups, certain capital resources should not be taken into account, if they were acknowledged as capital resources by Solo supervision. The Commission intends with this proposal to prevent the multiple booking of capital resources within one insurance group.
The double booking of capital resources in insurance groups must not be regarded, however, as necessarily a particular danger, as it is the natural result of the separation of insurance lines of business in the interests of the consumer. The proposed strengthening of the capital resources requirement is, therefore, neither necessary nor materially correct. Anything which is permitted as a capital resource within solo supervision must also be capable of being included in solo-plus supervision. There can be no differentiation of qualities for capital resources. Particular qualifying means cannot suddenly lose their quality as capital resources just because, for instance, the life insurance parent organization is subject to a different set of supervisory rules. Otherwise we should have the grotesque situation whereby the same insurance company which had industrial participation, could continue to use these particular capital resources within the solo supervision system, but these means would cease being capital resources the moment it took on supervised insurance subsidiary companies. From the economic point of view this would be a contradiction and would particularly hit the mutual insurance societies. That was also agreed in Committee and so I ask for agreement to Amendment No 14.
Thirdly, the Commission proposes the inclusion of insurance holding companies within the guideline, particularly for the solvency warning test. The majority of the Committee felt that the inclusion of holding companies was justified. As rapporteur I wold personally have preferred holding companies not to be included. Holding companies have a guidance function and are in a position to finance investment even in insurance companies by drawing on outside funds. If a holding company at the head of the group goes into receivership, the insurance companies in which it has invested do not lose their capital, but the shareholders in the holding company do. Quite rightly, though, the latter do not get the protection of the insurance supervisory law. The Commission justified its inclusion of holding companies in the measures by trying to remove the double gearing effect, fearing that a holding company could obtain credit financed not from outside the corporation, but from within it, that is, by its subsidiary companies, or that it could exert undue pressure on the latter to give it assistance when in financial difficulties.
For these reasons I suggested that credit financing from within a group should be specifically prohibited. The Committee did not agree the suggestion. I now ask the House on behalf of my Party to agree to Amendments Nos 23 and 24 which provide that capital holdings should be calculated inclusive of means originating from an insurance holding company outside an insurance group.
And fourthly, the Commission also includes re-insurance companies in its proposal. It is undisputed that the security of re-insurance companies, that is, their capability, is of decisive importance to the capability of the first insurer. Reinsurance protection is thus a further quality characteristic for consumer protection in the insurance sector. Reinsurance companies are not subject to the European solvency regulations and other European insurance regulations, so that that is from the outset invalid as an argument for equality in this respect. Various Member States, however, make re-insurance companies subject to their national regulations, individual supervision and group supervision. A majority of the Committee, therefore, voted against excluding re-insurance companies, but also against a Member State's right of choice. Amendment No 22, which has been reintroduced on behalf of the party, is a new compromise attempt aiming to make it possible for Member States to bring in legislation, so that re-insurers are not included in the audited solvency position in accordance with Annex 1. On behalf once more of my group I ask for your agreement to this amendment
Mr President, Mr Commissioner, Madam Rapporteur, ladies and gentlemen, , on behalf of my group I would like to pay tribute to Mrs Mosiek-Urbahn's important work.
We have not always been in agreement, Mrs Mosiek-Urbahn, but you have devoted a great deal of energy to furthering this case, to organizing the important public hearing which has allowed us to see things more clearly, to prepare the deliberations of our committee which has met twelve times on this subject to seek amongst ourselves the terms of an agreement.
My group agrees with the general spirit of the Commission's proposal. Moreover it does so along with most of the Member States and the supervisory authorities. We believe it is important to harmonize our respective laws on this subject in order to guarantee the major market.
We support most of Mrs Mosiek-Urbahn's amendments which improve the text. The point of disagreement which remains - and it is not slight - relates to the inclusion of holding companies and re-insurance companies within the scope of the directive. Along with the majority of the judicial committee we think that the directive must cover these situations, in the interests of the consumers, in the interest of those insured, but also to guarantee the equality of operators, in particular the cooperative societies in view of the European law. We cannot therefore support Amendment No 22 which Mrs Mosiek-Urbahn has just presented.
On the text as a whole we would undoubtedly have preferred clearer drafting on this or that point. But we consider that, as a whole, the text issued by the judicial committee is a good one and we shall vote for it, this being the case, and improve it during the second reading.
We naturally support Mrs Mosiek-Urbahn's Amendments Nos 23 and 24, which draw conclusions from the votes of the judicial committee and give coherence to the whole of our deliberations. We cannot accept the other amendments from the EPP Group which seem to us to put at risk the balance of the text issued by the Committee on Legal Affairs.
We hope that the spirit of compromise which breathes through the text resulting from our votes will be respected by the House. In that spirit we shall, of course, vote in favour of the Mrs Mosiek-Urbahn's report, and I want to thank her again for her excellent work.
Mr President, ladies and gentlemen, I should like to praise two different things. First, the courageous attack by the Commission in an area that is exceptionally controversial, and secondly the untiring patience of the rapporteur in reconnoitring a passable road through this controversial terrain towards the achievement of compromises. I admit that it is my impression, that all these attempts at finding alternatives only end up where one must decide by voting. Either one takes the Commission's line by including every controlling or controlled company within the definition of parent and subsidiary companies, or one chooses the amendment s that would understand both terms in the stricter sense of the previous guidelines. Either one calculates solvency with the inclusion of external means, or one excludes these, as was foreseen by the Commission's original proposal. I make no secret - and Madam rapporteur knows this - of the fact that I support the Commission's views on both issues and shall vote accordingly. But that does not in the least reduce my gratitude to the rapporteur for her work, the more so, because this guideline concerns a pilot project in the supervision of the movement of capital, and I hope Mr Cot will not deny me the spirit of compromise, despite my position.
Mr President, Mr Commissioner, Madam rapporteur, ladies and gentlemen, the adoption of the directive on the supplementary supervision of insurance undertakings in an insurance group is not only desirable but also necessary. It is in fact very important that the national supervisory authorities can have a clear view of what happens within insurance groups in order to avoid the double use of separate funds and to prevent cases of company bankruptcy in which the consumers would, in a word, be the principal victims.
Mrs Mosiek-Urbahn's report, as seen from the work of the Committee on Legal Affairs and Citizens' Rights is a coherent whole. She has created an agreement in a highly technical sphere. Prudence demands that we deviate as little as possible from the Legal Committee's text.
In agreement with Mr Cot we consider that, in order for this directive to be fully effective it is necessary that its scope includes re-insurance interests and holding companies.
On this condition we will vote for the report by Mme Mosiek-Urbahn.
Mr President, I would like to thank Mrs Mosiek-Urbahn for her hard work on this difficult issue and I would broadly like to support the conclusions tabled by the Committee on Legal Affairs and Citizens' Rights, and to thank my colleagues on that committee for the hard work they have put in.
Insurance is an important issue. It is a bit dry and boring and that is why there are not many people listening to us tonight. But it has vital implications for people's feeling of financial security. Issues like health insurance, legal insurance, insurance for motor accidents, accidents in the home, etc., all make people feel that bit more safe and secure that, should any tragedy occur, they will be covered financially. This may well become more important in the future as social security systems become very stretched and strained because of government financial restrictions.
Having said that, I would just like to flag up one or two points on the amendments that have been tabled subsequent to the amendments being passed by the committee. Amendment No 22 allows Member States to exclude reinsurers from the adjusted solvency calculation. This is unfortunate. Reinsurers should be included in the scope of this directive.
Secondly, on Amendments Nos 23 and 24, this allows the funds of an insurance company arising from outside the group to be taken into account in the holding company test. This is important and should be supported. There is some difficulty with Amendment No 25. Finally, we should support Amendment No 27, but not Amendment No 26.
Mr President, ladies and gentlemen, I wish first of all to thank Mme Mosiek-Urbahn for the excellent and difficult job she has done on this complex matter. Not being personally a specialist on the question I realize the full value of the efforts your Committee on Legal Affairs and Citizens' Rights. I can imagine just how difficult the debates must have been bearing in mind the importance and technicality of this subject.
The proposed Directive on insurance groups constitutes a major stage in the completion of the single market in insurance. As you know, insurance companies are required to keep a certain level of funds separate so that their solvency is guaranteed. This solvency margin, which is a guarantee of security for those who buy insurance, it reinforces the protection of consumers. The aim of the present proposal is to stop these requirements being evaded by groups of insurance companies who, without these measures, would have the possibility of accounting for the same capital more than once in their calculation of solvency.
Furthermore, this proposal will facilitate the elimination of certain distortions of competition on the European insurance market. A certain number of states, as you know - some of you have moreover mentioned this fact - have already adopted rules similar to those proposed by the Commission.
Unlike groups of credit companies or investment undertakings, who are already covered by Community legislation, there was no text for insurance groups. This proposal seeks to remedy this deficiency with an eye to proportionality. I wish to emphasize that it does not impose new capital requirements on insurance undertakings. Nor does it penalise companies which form part of a group. It is intended simply to guarantee the solvency margin currently required by community directives on insurance which will be effectively respected. Nor is the aim of this proposal to impose capital requirements on re-insurance companies and insurance holding companies. It nevertheless seeks to guarantee that the financial situation of these companies will be duly taken into account to determine if the insurance companies in the group of which they form part meet the required solvency criteria.
Concerning the amendments proposed by your Assembly, I have the pleasure of informing you that the Commission agrees to accept partially the Amendments Nos 1, 2, 3 and 14. For Amendments Nos 1 and 2 the inclusion of a reference to the first article, paragraph 2 of the seventh directive on company law is acceptable, on condition that the rest of these definitions are kept as they are. For Amendment No 3, the reference to the first sentence of article 17 of the fourth directive on company law is acceptable, on condition that the rest of the definition remains unchanged.
With regard to Amendment No 14 - I believe that this was the second point of your statement, Mrs Mosiek-Urbahn - only the first paragraph and the first two hyphens, which list the elements which are eligible for the calculation of the solvency margin and already allowed by current insurance directive, can be accepted.
I then refer to another group of amendments which can be accepted in their spirit conditional on certain changes to their wording. This relates to Amendments Nos 7, 10, 11, 12, 13, 15, 16, 17, 18, 19, 21, 23, 24 and 27.
A word about Amendments Nos 18 and 19 - It was, I believe, the third point in your statement, Mrs Mosiek-Urbahn - concerning holding companies. Why are they included in the scope? The creation of artificial separate funds by an indirect method by holding companies might serve to mask the real solvency situation of an insurance company and the holding company, excessively in debt, thus risks creating financial tensions in the group by seeking to repay this debt. If the proposal takes holding companies into account it is in order to be able to evaluate accurately the solvency of insurance companies.. This is why the text provides a method of detection enabling the supervisor to check the level of the holding company's separate funds. The proposal does not, however, impose any requirements on the holding companies as such.
There is another very important amendment - it was the first point in your speech - which is Amendment No 8. Its adoption would deprive the proposal of an important part of its impact. In fact, this Amendment No 8 would considerably reduce the scope of the directive by limiting the field of applications solely to parent-branch relationships. Indeed, the criterion of dominant influence which underlies the relationship between the parent company and its branch is not relevant in the matter of double usage. This amendment would have a negative impact on the protection enjoyed currently by consumers and those who are insured, for it would authorise insurance groups to evade more easily the rules of solvency. It would thus constitute, Mrs Mosiek-Urbahn, a backward step by comparison with the approach followed by the Community in the other sectors of financial services. As a consequence I must inform you that the Commission will not be able to accept this amendment.
For the same reasons the Commission cannot accept Amendment No 22, which would leave to the discretion of Member States the application to re-insurance companies the key provisions of the directive. In fact when an insurance undertaking hold an interest in another insurance company the risks covered by the latter are indirectly supported by the former. It will be noted, moreover, that the current directives authorise insurance companies to deduct from their solvability charge obligations the operations which they have assigned to a re-insurance company. This deduction is justified because the risks incurred in these operations are in the end borne by the re-insurance company which is assumed to be an external third party.
A certain number of other amendments also seem to us to have to be rejected in order not to harm coherence with other elements of the proposal. These are Amendments Nos 4, 5, 6, 9, 20, 25 and 26.
Finally, I shall end, Mr President, by mentioning just one point which was raised just now by several speakers who wanted to know if this proposal would create additional costs. Well, no, it would not have to create additional costs, either for the insurance sector or for the consumer, since it does not contain any requirement of additional capital for the insurance companies and since its sole aim is to ensure that current requirements are not evaded in the case of groups.
The debate is closed.
The vote will take place tomorrow morning.
Copyright and related rights
The next item is the report (A4-0297/97) by Mr Barzanti, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the communication from the Commission: Follow-up to the Green Paper on copyright and related rights in the information society (COM(96)0568 - C4-0090/97).
The rapporteur, Mr Barzanti, has the floor.
Mr President, so far much of the work of the Union has been carried out in favour of a harmonized approach, a unanimous, similar undertaking in all Member States on the complex questions of copyright and related rights. But what has been done, or rather acquired, with the decisive support of our Parliament is now insufficient, incomplete and would also encounter further difficulties of application in a panorama devastated by enormous technological developments, which we usually include in the somewhat hazy but fascinating concept of a global information society.
I think I should repeat here first of all that we need to oppose the technological euphoria that often denies the need for clear and precise rules and regulations opposed to the very possibility of governing and directing the liberalization of telecommunications, the multiplicity of information, access rights to guarantee the protection of works of interest to industries, users and authors for citizens. These objectives are all essential to the European Union, which is called upon to be ever more present and active with its identifiable voice in international places, starting from the World Intellectual Property Organization.
We therefore need to take action without scepticism and distrust. I would say, in passing, that I have always considered a good antitrust legislation to be a priority question in this framework, even at European level, avoiding the abnormal formation of dominant positions in a sector in which it is essential to guarantee the citizens' right to a multiplicity of information. But that is not the subject of the report I am presenting.
The subject of my report is copyright and related rights. The Committee on Legal Affairs and Citizens' Rights believes that copyright and related rights should not be considered obstacles, a tiresome heritage of the past, possibly opposed to consumers' rights and public rights. No! Guaranteeing the protection of works, guaranteeing copyright in its new forms, is a fundamental fact to ensure a democratic, useful development consistent with the information society and all the opportunities to which it should give rise. The digital environment, the growing extension of information networks, the globalization of the market do not annul either the principles or the rights or the requirements to make these rights specific and current. The convergence of technologies and means should not be taken as a reason for denying specificity and politics which are now more necessary than ever. We do not object to an idea of information on the basis of which any datum, any contents can be included within this general concept. There is information and information; there are works and works; there are the works of authors asking for the necessary distinction and requiring the necessary protections. With no good rules, with no regard for the integrity and authenticity of languages with which the authors' works are nourished, there can be no good, sound European cultural industry, nor can the authors' creativity be guaranteed and assured for, without any rules, there would be no moral respect or specific remuneration.
That is why we believe it important for the directive currently being prepared by the Commission on systems of technical identification of works to be issued shortly, as well as a directive updating fundamental concepts, such as that of public communication, distribution, reproduction, providing for exceptions that have to be made, that fill the void that still exists on private copy, that establishes the procedures for handling rights praising the task of the collective management companies and also the so-called single counter method, which is necessary for rights to be acquired more simply and more quickly in view of an increased multimedia environment.
I should point out in this connection that I am in favour of many of the amendments presented, that risk a resolution that is already rather long, also on account of the fairly exhaustive work the Committee on Legal Affairs and Citizens' Rights has carried out; in particular, I am in favour of Amendments Nos 9, 7, 4, 10, 15 and 16 presented by various groups.
As we know, the World Intellectual Property Organization has prepared two treaties of great importance. It is absolutely essential for the exclusive rights specified in them for artists and actors, or performers producing records to be recognized as well as the artists and actors in the audiovisual world, as always pointed out in the Community directives.
I should like to conclude by pointing out that moral rights as well, which are contested internationally but which are typical of European culture, should be strengthened, should be considered to be one of the aspects by which Europe presents itself in the international context to ensure a protection that is not aimed solely at remuneration but also at the inseparable relationship between works and authors, since works are no more than a projection of the creative activity and a relationship with the public that is renewed each time in terms of continuity and in such terms as to merit deep and absolute respect.
I am confident that our Parliament will continue to fight for an appreciation of industrial strategies, the property of ideas and languages, the creative outburst and cultural identities that make the diversified Europe we all love.
Mr President, ladies and gentlemen, the technical opportunities of the information society and, as we can see, also its pleasingly rapid growth in acceptance by both private and commercial participants, offer artists and craftsmen today not just entirely new opportunities for expressing their creativity, but also huge access to their publics. Just as in the area of teaching and learning the boundaries between the teacher and the taught are dissolving, so can the information society play its part in blurring the dividing line between the creative on the one hand and the passive public on the other. The oft-mentioned word interactivity becomes a reality here. That is a blurring that we welcome, but also a blurring that is unwelcome if the legal framework for these new forms is not clear.
The unclear and diverse legal position that we currently have is of no use to anyone, either the culturally creative, the service providers and network operators, or the consumer. It is, therefore, in the interests of all concerned that now, following extensive discussion of the Green Paper, the Commission should produce with all good haste a draft guideline that contains regulations covering all the burning questions, and does not merely adjourn some issues once again.
The copyright laws, the laws of public reproduction of material, the laws on publicity, the laws on protection of privacy, technical identification and protection systems, and also laws on the limitation of arrest need to be discussed and resolved. I believe it must be possible to find a fair compromise between the interests of all those involved, in view of the varied dependencies of all participants in this system and the likelihood of a rapidly expanding market. The report by my colleague Mr Barzanti contains excellent and thoughtful proposals on the form such compromises could take. I should also like to thank him most sincerely for his ready cooperation in the Committee on Legal Affairs and Citizens' Rights.
Mr President, Mr Commissioner, as the rapporteur rightly said, the Green Paper on copyright and related rights in the information society is a Commission document which seeks to discuss what sort of legal treatment should be given to copyright in a dynamic environment characterized by technological development which makes possible both new forms of reproduction and new means of expression for intellectual works. These possibilities must under no circumstances pose a threat to the existing high level of protection of copyright.
Furthermore, there is a need to strike a balance between the rights and interests of the various categories of copyright holders and the rights of consumers and entrepreneurs involved in the exploitation of those rights.
In order to achieve this fair balance, it is necessary to foster initiatives in various fields. First, the right of reproduction: legislative measures defining the scope of acts protected by the right of reproduction must be enacted. Secondly, the right of communication to the public: new initiatives must be highlighted; personalized digital transmissions must be protected; and the limitations to those rights must be defined by means of measures similar to those envisaged for the harmonization of reproduction rights. The legal protection of the integrity of technical protection and identification schemes must also be harmonized.
The right of distribution will be harmonized, in order to enshrine the principle of exhaustion of the right only at the moment of first sale in the Community by or with the consent of the right holder.
The Committee on Legal Affairs and Citizens' Rights proposes that a single, coherent legislative proposal be presented covering the main issues referred to: the right of reproduction, the right of communication to the public and the right of distribution.
The Committee on Legal Affairs believes that the exclusive right of authorizing the direct or indirect reproduction of their performances fixed in phonograms - cassettes, records, etc. should be granted to performers. However - and this is perhaps the most important shift - this exclusive right must not prevent the achievement of a fair balance between the rights, responsibilities and interests of the various right holders. Likewise, this fair balance must apply to the rights of right holders, of economic operators exploiting works and of users, as established in the case of 6 April 1995, "RTE/ITP versus the Commission of the European Communities' .
The Committee on Legal Affairs regrets that the World Intellectual Property Organization failed to reach agreement on the related rights of performing artists in the audiovisual field.
I welcome the fact that the rapporteur has accepted almost all the amendments that I was intending to highlight, especially Amendment No 10 to paragraph 26 and Amendments Nos 7 and 8 to paragraphs 22 and 22b.
I do not wish to conclude, Mr President, without saying, in all justice, that Mr Barzanti's report is excellent. And, although the Committee on Legal Affairs is accustomed to the fact that his reports are always excellent, I still wish to congratulate him most warmly.
Mr President, my objective is for us in the EU to speak in plain language as much as possible so that as many people as possible understand what we are saying. Unfortunately, I am a little afraid that this report is very difficult to read, in spite of the fact that it does not concern a legislative text, but an answer to a communication. We are talking about encryption, but our own language is cryptic and we often refer to various articles.
I am afraid that many who vote on the report in the morning do not really know what we are talking about. I am not sure that we have succeeded. I believe that it is important that we, on a question which is so fundamentally to do with democracy, are more successful in publicising what we are talking about, the society which we are trying to build. I am, you see, convinced that this area is one of the most urgent ones for the EU. We need legislation together with rules for electronic trading and electronic signatures. Today it is 80-90 per cent a question of politics and legislation for this part of the information society to be able to become reality.
The absence of rules is equally as serious for the development of the information society and within this sector as us trying to make too many or too detailed rules. The developments are rapid. I am convinced that new ways will arise for owners of copyright to be able to benefit legitimately from their copyright and get payment for what they have produced.
Often the information society which is now in the process of being created does not depend on what politicians do, i.e. what we do. It is a society in which we will be certain that messages are confidential, that Big Brother is not watching what we read. We must also think about this when we impose a responsibility on the various players in the information chain. We should not impose on them things that are impossible to carry out, things that hinder development.
I am pleased that we stress balance in paragraph 15, that is, that there should be a balance between the various interests which are at work in this area. What surprised me in the negotiations was the resistance which there was against putting more emphasis on this balance. At the same time as I would like to aim for balance and fairness between the various players, I would also like to aim for balance between the various copyright holders, as the previous speaker pointed out, and as we point out in the report. We also want rights for those who have created audiovisual works.
I presume that the debate will continue. I hope that the Commission will soon bring forward a proposal, since we need a situation in which we also have a borderless market in this area in our EU.
Mr President, Mr Commissioner, I should like particularly to thank the rapporteur for continuing to press for the new opportunities of the information society to be treated by EU legislation not just as matters for the internal market and commerce, but as cultural concerns. It then becomes unavoidable for copyright law to become the focus of this work. But what sort of law is copyright law? According to the TRIPS Agreement it is property law. Something does not fit with this classification, however, because a collector with a databank gets the same right - or better - as a composer, a poet or a visual artist. Copyright is a personality right, a right to recognition and identification. My groups amendments all have the aim of addressing this problem in future legislation, and thus taking a currently rather fluid terminology to normative clarification. I believe that is why the Organization of Composers, Creative and Performing Artists specifically supports them.
The Barzanti report seems to us, however, to be an important advance in this direction, with which we completely agree.
Mr President, ladies and gentlemen, the European Parliament has already, in the past, actively participated in work relating to the creation of a statutory framework for the services of the information society in the internal market.
Mr Barzanti's report constitutes a decisive contribution to this process and I wish to congratulate him on it. I would in fact like to recall the vital influence which the European Parliament has exercised on the five directives currently in force in the field of copyright and related rights. By its action the European Parliament facilitated the putting in place of a single market in protected works and performances, created on the basis of a high level of protection for rights-holders,
I therefore wish to thank in particular the rapporteur Mr Barzanti for the high quality of his report. This largely confirms the community of views between our two institutions and the fundamental directions which must prevail for the development of this sector and the protection of copyright and related rights.
Today's debate concerns, it seems to me, first of all the substance of the new services of the information society. Indeed I would like to recall that these new services will be, in the majority of cases, made up of works and performances protected by copyright and related rights. In this respect the protection of intellectual property constitutes one of the keystones of the development of the information society.
The communication which the Commission adopted on 20 November 1996 is in keeping with the extension of the Green Paper of 1995 on copyright in the information society. This document made it possible at the time to initiate wide-ranging consultations with interested media. This turned out to be very fruitful and the conclusions drawn then by your rapporteur have been particularly important in the preparation of this communication. The communication presents the results of the consultation and defines four priority areas for legislative action in the context of the internal market: the right of communication to the public, the right of reproduction - and several of you, it seems to me, have insisted on this point, - the right of distribution and the protection of technical systems of identification and protections. Yes, Mr Barzanti, the author has the right to protection and that is the reason why the Commission is preparing a directive.
These four areas must be the subject of community harmonizations, for two reasons. The first is that they were identified by the interested media during the consultation to which I have just referred. The second is that we now have, at the community level, the obligation to transpose the new international obligations defined by the two new treaties adopted by the World Intellectual Property Organization last December. These two new instruments complete and adapt the Berne Convention for authors and certain aspects of the Convention of Rome for related rights in the digital environment. These texts have made it possible to draw up standards of minimal protection at the international level. They are essential in the battle against piracy in particular.
To respond to this need for harmonization the Commission proposes, in accordance with the wishes of the European Parliament to draw up a community directive before the end of the year. I can assure you that, on the technical level work is already well advanced as regards our services. The objective of this instrument is to enable the internal market to work properly for the new services and to create a favourable environment for creativity and innovation in all the Member States. This future directive is thus fully in keeping with the initiatives relating to the internal market
The recommendations of Mr Barzanti's report will be, quite obviously, taken into account in the drawing up of this directive. The scope of the rights, together with the exceptions which are attached to them would on this occasion have to be harmonized and I believe that the "acquis communautaire' shows up the route to follow in this matter.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow morning.
Food additives
The next item is the report (A4-0281/97) by Mrs Breyer, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive amending European Parliament and Council Directive 95/2/EC on food additives other than colours and sweeteners (COM(96)0303 - C4-0468/96-96/0166(COD)).
The rapporteur, Mrs Breyer, has the floor.
Mr President, this evening we are discussing additives. Previously, additives were called foreign ingredients. That word clarifies what this is about, namely foreign ingredients in food. The Commission's proposal is aimed at changing the 1995 guideline concerning other food additives such as colourings and sweeteners, whereby the 35 proposed amendments almost exclusively cover the corresponding Annexes.
We in the Committee on the Environment Questions, Public Health and Consumer Protection assume that a unification of licensing for the use of food additives in the European Union is to be welcomed. Without a unified regulation of additives the principle of mutual acceptance would lead to insecurity amongst consumers and large problems in food inspection and food labelling. A unified authorization and use of additives should be accompanied at the same time as far as possible by a search for reductions in the number of different additives and their areas of use.
The Committee on the Environment has again made clear that our concern must be to meet the demands of European consumers and their associations. Their concern is mainly that the food industry should as far as possible voluntarily avoid the use of additives. Consumers and also the food industry have shown over recent years that the use of additives can be greatly reduced. We now have the situation where there are products on the market both with and without additives.
The outline guideline of 1989 provided criteria for the authorization of additives. First, there must be a technological necessity for them; they must not damage health; they must not mislead the consumer; and they must of course show advantages. There has been criticism of the Commission's proposal, however, as it has not taken the trouble to make the technical necessity clear, nor to explain where the advantages to the consumer lie.
It is urged, therefore, that in future there should be an examination of technical necessity before the authorisation of additives, and that there should be a further check some years later to see that the technical necessity actually still exists. It is desirable that the Commission should at last to lay down objective criteria to develop these central licensing factors to achieve a better assessment of additives.
The Committee on the Environment has proposed several amendments. The Commission wanted cream, low-fat cream, non-fat cream and sterilized cream, which have 38 additives, to be allowed to have more. The Committee expressed its opposition to this, as it can be assumed that the consumer wants relatively unprocessed food, and this applies particularly to cream.
The consumer should also be informed where there is a potential hazard to certain groups of the population. It has been shown that particularly the food additives possess an increasing allergenic capability, and that it is precisely these allergies which have increased in frequency of occurrence. The Committee recommends, therefore, that the use of sulphur dioxide and/or sulphates and sulfides on dried fruit is of no great technical importance, and that here there should be a printed warning to asthmatics, so that this particularly endangered group should in future have the possibility of informing itself on the dangers. Figures are available from the USA to show that in these areas there have already been instances of death and poor tolerance.
The Commission also wants it to be possible to make the foam head on cider longer lasting by licensing the use of E405 combined with E999. The Committee opposed this general permission for cider, because a lasting head of foam would suggest freshness, which was not the case. Thus the Commission's proposal would be misleading to the consumer.
The Committee also rejected the proposal for a coating on rice, a microcrystalline wax, as that also would mislead about rice, a staple foodstuff: rice possesses a natural appearance and does not shine. Here again the Committee was of the opinion that a technical necessity did not exist.
Particularly where baby foods were concerned we came to the conclusion that, as this is a very sensitive area, it is particularly necessary to apply caution. We reduced the suggested proportion of starch in baby foods from 50g per kg to 5g per kg. Industry interests play a part here as well, and we hope that Parliament will agree the amendment wishes of the Committee, as this is a matter of consumer protection. Consumers together with the industry have, over the past few years, shown that it is important to reduce additives as much as possible and to make certain that products are left in their natural states.
Mr President, Directive 95/2 states that an evaluation of the level of use and consumption of foods is to be made within five years. The additives we approve in the EU will be assessed in the light of how many additives people may be exposed to. It is simply amazing that the Commission is putting a proposal before us now before the studies of the population's potential intake of additives have been produced. So now we are dealing with the proposal on the basis of responsibility for health and the concept of technical necessity. There are some people in this Parliament who are going around wanting a real European health policy. My advice to them is to examine the EU policies which may affect people's health, including the food policy. Prevention is more important than cure.
This directive should not be extended, but limited. Substances such as nisin should not be used in food, as this is an antibiotic and so belongs to the world of medicine. We do not want to stroll lightly into a resistance problem further with our eyes open. Sausages and cheese will no doubt continue to occupy a central position in Europe, even without adding nisin.
Marking of food is the alpha and omega. Some foods, as most people have reason to know, can trigger asthma and allergic attacks in others. So we must know what food contains. With the proposal to allow sulphite in the production process for breakfast foods, we are running the risk of sulphite residues reaching consumers without their being able to read on the product that it may contain sulphite, as sulphite is not included in the list of ingredients. This is irresponsible, and so are the proposals for change by the Environmental Committee.
An extensive lobbying business has developed against the proposal to give two different carageens their own E number each, namely E407 and E408. As the substances are refined differently, and 408 is not as pure as 407, I think they should each be given their own E number. We should remember that carageen can be used in baby food and create problems in babies' digestive systems.
It is important to insist that we should only use additives if there is a technical necessity and a health test can be passed. The Commission is bound to give reasons why things are technically necessary, but it has not done this in all cases. Rather, it and some of the EPP Group's proposals are based on what is possible for industry and technology, which is quite a different thing. It is only in recent years that food has been plugged with additives. Before, we managed to make food without artificial additives. In other words, European civilization existed before there were additives, so I am not worried about what will happen to society if we put on the handbrake slightly, rather the opposite! The number of allergies is constantly increasing, and it will of course end up with the Commission one day having to put forward totally different proposals if it wants to live up to the health aims of the Amsterdam Treaty.
Mr President, ladies and gentlemen, we must rather regret that the debate on food additives is sinking under cocoa and chocolate. This subject is usually good for the emotions and it is used from time to time to upset food consumers. It spans the range from falsified food ingredient lists, which regularly raises its head and is declared as scientific, to horror stories about damaging health effects.
The amendment to the guidelines before us today is the first major revision to the 1995 guidelines on additives, which comprehensively regulates this sector. Even during consultation on the 1995 guidelines it became apparent that modifying guidelines would be necessary because a few additives were still undergoing scientific testing.
In my view four objectives are set by the present amendment to the guideline. Firstly, the correction of some errors in the basic guideline of 1995; then the consideration of traditions in the new member countries of Austria, Finland and Sweden. Also, some new additives had to be authorised and, arising from subsequent testing by the Scientific Food Committee of previously authorised additives, new uses or amended quantities had to be agreed.
Fourthly, a completely new annex of authorized additives for baby and infant foods had to be created. Whereas the correction of errors, the incorporation of traditions in new member countries and the creation of an annex on baby and infant foods have proved largely uncontroversial, the other point has met with differing views within the groups. Our group does not support Mrs Breyer's amendment on labelling, to the extent that labelling within this guideline is to be achieved with additives. There is little to criticize in Mrs Breyer's demands on marking, as far as the content is concerned, but unfortunately, by their inclusion within the identification guidelines for additives, these amendment are located in the wrong place. We have a comprehensive identification guideline, and it is here that amendments to the identification guidelines must be undertaken, if we are to stay within the law classification system.
We can support Amendment No 42 made by Mr Lannoye, which draws attention to the identification guideline. I would ask the Commission to make a specific statement on Amendment No 42.
Then there is Amendment No 32. Here I am torn both ways. My name has also been incorrectly connected with it. I should like to ask the Commission about No 32, on nisin. I have meanwhile learnt that this is very useful for problems with egg products, and I should like to know how the Commission stands on that.
There is heated discussion about Amendment No 6, which was accepted in Committee by a small majority. This concerns the designation E407 or E408 for treated eucheuma algae. In a previous amendment to the guidelines we passed the designation E407a after two readings in the European Parliament. This legislation came into force in March this year, and there is absolutely no sense in altering this European Union designation, when it has only just come into force and is, in any case, internationally recorded as a WHO designation. Contrary to what it says in the comments to Amendment No 6, publication has already taken place in the Official Journal, so it is existing law.
I should also like to explain my Amendment No 30, which at the beginning is the same as Amendment No 31 by Mrs Jackson and Amendment No 38 by Mr Whitehead. This concerns the use of SO2 , sulphur dioxide, for preservation of dried fruit. According to Mrs Breyer this point should be completely deleted, as in her view the use of sorbic acid is quite sufficient. All the information I have received fails to support this view, as sorbic acid merely affects the discolouration, the darkening, and not the conservation.
Also the Commission's text, as it has been given to us, is not quite correct from a technological standpoint. Apples and pears, in particular, with a moisture content of more than 12 % are sold to end consumers, and must be treated with a higher dose than products that are merely intended for further processing. Because of these different uses there is a need for the application of different quantities. In my Amendment No 30 I propose, therefore, just as does the Economic and Social Committee, a better differentiation, and I am obviously opposed to Amendment No 11 by the rapporteur.
The use of additives is, after careful scientific testing, a technological necessity in many cases. Precisely this technological necessity has been repeatedly emphasized by the European Parliament. According to the checks available to me the Commission is in this respect worthy of support.
Mr President, as Mrs Breyer has recalled, the proposal before us has the aim of amending a directive on food additives in order to adapt it to recent developments and to the requirements of consumers.
In this context I would like first of all to speak from a personal point of view on Amendment No 6, which has already been mentioned, designed to give the seaweed known as processed euchema, produced in the Philippines, the E number 408 rather than 407a in order better to distinguish it from related products which bear the E number 407. We know that these related products are processed in Europe and that our producers wish to establish a very clear distinction in order to protect their interests.
But we must also consider that the European Union spends significant amounts of money - ECU 250 million per year - on a programme of aid to the Philippines, a programme for the most part designed to ensure stability through economic development in certain sensitive areas. I am thinking of the island of Mindanao, where 240, 000 families live off the production of this seaweed. It is not jumping out of the frying pan into the fire, scarcely coherent, to give aid with one hand and penalise with the other.
Finally, and I speak on behalf of my group, Mrs Breyer has put down a series of amendments designed to prevent the authorisation of new substances which have, however, received favourable notices from the Commission and from the Scientific Committee on Food. Apart from the fact that her position does not seem to be based on very serious scientific data it could have very negative consequences for certain products already authorised for sale in most Member States. I am thinking, for example, of the production of mozzarella, of certain margarines and of cider, treated by methods widely used in Ireland, in particular.
It is for this reason that our group will not be able to support Mrs Breyer's proposal.
Mr President, I would like to start by thanking Mrs Breyer for all the work she has put into this report. I am also doing so because I believe that the directives on additives and so on, are in a class of their own when it comes to complexity. I will come back to this later. Of course, it is partly because of the history of the directives, including all the compromises and changes which have been made over the years. But, when you read this version of the directive we are dealing with today, you cannot help but think that the Commission does not particularly feel inclined to explain what is happening either. So they have simply offered us a technical summary.
But, apart from this, when the Commission tries to explain on the background for the proposals, there is also a conflict between the grounds for the proposals and the specific remarks. The reasons state that technical scientific developments make this proposal necessary. No other reasons are given, even if that is a so-called reason. The specific remarks state that in fact this is a collection of forgotten additives, that new Member States have joined with specific traditions, and that some substances have been updated which the Scientific Committee has completed since last time. Finally, another possible factor is that some countries are again trying to get something through which they tried to do before without success.
The truth can be read in the specific remarks. And if this had been said straight off, we could quite easily have had a discussion on that basis. But that is not it, the overall reasons say. And if we add that it is largely inaccessible, so we will have to spend oceans of time on the directive, that may well be slightly irritating.
Which brings me back to the start, namely that in fact only experts could read this directive. This might perhaps be partly justifiable at a time when it was only experts who were involved in the directive's proposals, but now that the directive is part of the democratic process at both national and international level, it is totally unacceptable. It cannot be the intention that European legislation can only be read, understood and amended by experts. And, as we know, it only leads to totally irrelevant discussions. One of the main demands for the next version which we will be dealing with must therefore be that, apart from the fact that some results from a consumer survey will be available, these directives must also be rewritten so they are reasonably readable. To continue with amendments on the present basis is totally unacceptable. I would also like to say that, apart from two proposed amendments, my group is able to vote in favour of the amendments the committee puts forward, and I would like to emphasize in particular that, even if the marking proposals are a bit involved, we believe it is incredibly important to get them through.
Mr President, it is very clear that there has to be clear labelling. People who have allergies need to see what is in the packet. This does not apply just to packaged products but also to loose products. People who have allergies look at the list. To go back to a point that the Union for Europe Group made about the additive to cider, I am from Ireland and I am not in favour of this additive. It is already prohibited in catfoods so there are serious question marks hanging over it.
As regards additives in general, there is very little advantage to the consumer in the vast majority of them. They are for the benefit of business and profit and the consumer is hoodwinked which is completely unjust. As regards the antibiotic issue where nisin is going to be allowed into egg products, this is completely unacceptable. There is already a situation where people are dying because they are immune to antibiotics. Medicine should be kept out of food. It is a completely separate issue and it is unacceptable. This matter of the eggs is one of hygiene and is not a consumer issue. Antibiotics should not be added to foods.
As regards sulphates and sulphides, it is clear that they cause asthma and, in the worst cases, death ensues. So we have to look at what we are doing and the interests of consumers have to come before the interests of big business and profit. Amendments Nos 32 and 36 concerning antibiotics have to be rejected. It is wrong to include antibiotics in food. The long term consequences will be that we go back a hundred years to where people will be dying from diseases which presently can be cured by antibiotics. It is irresponsible for anyone to suggest that this is in the interests of consumers.
Mr President, Mr Commissioner, this proposed directive on additives comes in a context with which we are all familiar, a context of anxiety and therefore caution about the quality of foodstuffs. This very afternoon, on the subject of chocolate adulterated with vegetable fats, we have seen how great is the emotion of all the members. This is clearly understandable. After the mad cow business, after the risks of milk with somatotrophine, with hormones, or after, obviously, American meat pumped up with oestrogens which we must eat thanks to the GATT agreement, which the Commissioner told us was one of mankind's steps forward, this defiance with regard to additives is clearly understandable.
\these additives are authorized by annexes and a directive of 1995 and we must amend it at thirty five points, always without having at our disposal any objective general criteria for assessing, for example, the technological necessity for these additives, their harmlessness to health or any information for the consumer. Obviously it is regrettable, all our colleagues have said so, when we know that the increase in allergic attacks, not only in connection with young babies, not simply with adults but also with defects, temporary or otherwise, of the immunity system is due to these additives or to foods modified industrially. There has been reference to sulphides, or sulphur dioxides with all the risks of allergic or asthmatic accidents. But obviously we need to retain our commonsense, we must not cause worse damage with a nordic neurosis on health problems, above all when we know that northerners sterilize deviant adolescents.
I am thinking particularly of the Philippines, of the 240, 000 Philippinos of Mindanao, a region where muslim guerilla warfare is raging, who need to export their processed euchema seaweed and who had hitherto benefitted from a favourable regime, at lease since 1996. Now we modify the classification and call into question the whole economic balance of this already very troubled region. We have to find a balance between - as d'Aboville was just saying - ECU 250 million worth of aid, ECU 150 million given, the necessity to protect the interests of our own producers, especially the French, and then the necessity of having a coherent strategy and not disturbing the development of a zone which is actually being disturbed on a military level. That is why we are opposed to Amendment No 6. The same applies to metatartric acid used in grape juice - I personally come from Languedoc Roussillon - to ensure its acidity. There is tartric acid in grape juice. With potassium it produces a salt, potassium bitartrate, which precipitates under the effect of cold. This causes the grape juice to lose acidity and that prevents the assessment of flavour. Hence the necessity to add metatartric acid which restores acidity and permits rediscovery of the flavour.
With these two exceptions, the excessive harshness of Amendment No 6 towards the Philippines and their seaweed and Amendment No 41 with regard to metatartric acid, we can support Mrs Breyer's caution.
Mr President, this is the second time today that we are going round a course dictated to us by two simple facts: one, the extension and expansion of the Community, which means that custom and practice in different Member States have to be accommodated, and secondly the pace of technological change. Mrs Breyer, who has put in an enormous amount of work on this and deserves to be commended for it, is absolutely right to draw our attention to the warnings of the latter - the pressure of the market to bring in new products which cannot be scientifically tested.
However, when I look at the amendments, there are some that I cannot support which went through the Committee on the Environment, Public Health and Consumer Protection. I cannot see that products which are not new, not the result of some technological freak but as old as sorbates, for example, should be excluded in the way now suggested from dehydrated apples and pears. We will be supporting Amendments Nos 31 and 38 to allow that back.
Secondly, in terms of the objections which have been raised in that quite passionate and impressive philippic from Ms McKenna just now - and she almost converted me - the fact of the matter is that when we come to the point of nisin, it does not have medical applications. So the idea that you build up a resistance to it as an antibiotic is quite wrong. What I would like to hear from the Commission is whether it accepts that the alternatives, sorbates and benzoates, needed to kill listeria, are equally effective. We never received a clear answer to that in the Committee on Environment and I should like to get one now. And the reason why, Ms McKenna, is that more people are dying - particularly in my country - from listeria and from infections that come from the mass production of foods, than are likely to die as a result of a building up of antibiotic resistance. This is a real danger and it must be acknowledged.
My last point is on the issue of Amendment No 6 and Carrageenan and Processed Eucheuma seaweed. It is not the position of my group but I am persuaded that we should look again at the case for the Philippines, and it is ironic that those who have wanted to change the designation here to a quite new E number, E 408, are the very same people who have been arguing earlier today that we must defend the third world and its right to import products into the European Union. We should look again at this and consider carefully what we are doing to those who produce this material in the Philippines.
Mr President, Mrs Breyer and Mrs McKenna are the worst possible advertisement for life without additives. I think they probably need a few additives in order to calm down a bit.
I agree with Mr Whitehead that what we should do is to be very careful about any new additives which we allow onto the European market. There are three points I want to make. One echoes his own point with regard to Amendments Nos 31 and 38. I wonder whether Mr de Silguy, who is taking time off from the euro, could possibly tell us whether the European Commission is going to be in favour of Amendments Nos 31 and 38. They would rectify a situation whereby the Italian fruit processors have essentially set up a protected area and are trying to exclude the possibility of using sulphur dioxide as a preservative in dried fruit. So I hope the Commission is going to be in favour of Amendments Nos 31 and 38. If not, we want some very good reasons why they are not.
I support what Mr Whitehead has said on nisin. I challenge the Commission to produce any evidence that it acts as an antibiotic. We were given misleading information in the Commission. If I were Mr de Silguy I would not listen to Mr Gaerner. They are playing Chinese whispers there together. What we want from the Commission is some backup as to why they have not accepted these amendments in the past. We would like to have this explained to us here, out in the open, because the use of nisin as a guard against listeria is a very important aspect of the additives list for the future of human health.
Finally, what is the Commission's view on Amendment No 16 on E405? The rapporteur wishes to delete the use of E405. Ms McKenna has referred to this. It would be used, under the proposed amendment to the list, to retain the head or foam on cider. I would point out to Ms McKenna that it is already permitted in beer. If her cat is drinking beer, then that is probably what is making the cat ill. It is not the presence of the additive, it is the fact that the cat should not be drinking beer. Could the Commissioner please tell us whether or not he is in favour of Amendment No 16.
Mr President, Mr Commissioner, ladies and gentlemen, food additives have a particularly important role, not only because they are significant to quality and price, but because they are important to the consumer. Austria, Finland and Sweden have a tradition here and I think that this question is of particular importance to those countries. I believe the identification guideline is sufficient and that it is unnecessary, where E407 and E 407a with the eucheuma alga are concerned, to amend existing law. These products are not going to be sold to consumers, but only to the processing industry, which has learnt how to handle them and where it is clearly seen as sensible for them to be used in the future. Even the Philippines, which are to a large extent involved with the supply, can draw attention to the fact that these products are permitted in Australia, New Zealand, Japan and the USA, and recognized as very useful. After all, 240, 000 jobs depend on this product in the Philippines. I believe we should give serious consideration to the fact that this is also a matter of the future in these countries.
Mr President, ladies and gentlemen, I think a Member just said that this text is unreadable unless one is a technician. Well, all the more so when one is dealing with money, this is not at all simple to follow. I am nevertheless going to try to reply to your questions. I would like to say first of all that, in November 1994 when the European Parliament adopted Directive 95/2 relating to food additives other than colorants and sweeteners the Commission stated that it was aware of the necessity to propose quickly an amending directive suitable for the new industrial product.
Since then, as Mrs Schleicher has moreover rightly commented, the joining of three new Member States, Austria, Finland and Sweden, has necessitated the broadening of the use of additives already authorised to traditional foodstuffs in these countries. The Commission is grateful to Parliament for its collaboration on this difficult case and I am particularly keen to thank Mrs Breyer and to congratulate her on her excellent work.
The proposal is based on a toxicological evaluation and a technological analysis. I recall that additives are featured on labels and, I do so to assure certain Members who just now gave me the feeling that there might be some misunderstanding on this subject.
The Commission's original proposal is based on three essential principles, of which I take the liberty of reminding you, for they are utterly fundamental. First principle: the Commission has scrupulously taken into account the opinion of the Scientific Committee on Food which guarantees that the additives used within the limits fixed by the directive present no risk for public health. You can be reassured, Mrs Jensen, that the evaluation is done before the proposal and the protection of consumers is the Commission's top priority. Second principle - and here I reply to Mrs Breyer: food additives are only authorised if their use is properly justified by technological requirements. Finally, third principle: as the opinion of the Scientific Committee is respected and where technological need can be demonstrated then Community legislation must respect the practice of Member States concerning the use of certain additives in specialities and traditional food preparations.
Bearing in mind these three principles, the Commission cannot accept Amendments Nos 1, 5, 7, 8, 9, 10, 16, 18, 19, 26 and 43. In effect these do not take sufficient account of the technological needs which exist in certain Member States. Their adoption would bring about the disappearance of foodstuffs which are perfectly safe from the food trades of certain Member States.
On the other hand the Commission is also unable to accept Amendments Nos 30, 31 and 38, for it insists, in the interest of the consumer, that these products cannot be authorised for final consumption. Finally, the Commission does not favour the adoption of Amendments Nos 2, 3, 4 and 42 because they introduce labelling requirements which add to the framework directive relating to the labelling of foodstuffs. The consumers, I repeat, are informed by the label about the presence of ingredients and additives. The Commission prefers neutral information rather than warnings. The role of the Commission is to control carefully the existence of technological needs which justify the use of additives in ingredients. It therefore accepts Amendment No 12 incorporated in Amendment No 10 and Amendments Nos 13, 14, 32 and 36 concerning the use of additives in cases where technological needs has been demonstrated.
However, the Commission was not able to verify the necessity for additives in the uses mentioned in Amendments Nos 15, 17, 39, 40 and 41. For the moment I cannot therefore accept these amendments. I am happy however to propose Amendments Nos 20, 21, 23, 25 and 35 because, in addition to the fact that they conform to the opinion recently issued by the Scientific Committee on Food they meet the technological need to produce food for young babies and children in good health and foods for use in particular medical situations.
Between Amendments Nos 22 and 33 the Commission prefers Amendment No 33 because it best reflects the opinion of the Scientific Committee on Food. For the same reason it prefers Amendment No 34 to Amendment No 24. Nevertheless the Commission wishes to reserve the right to make additional corrections where necessary.
All additives intended for use in preparations for young babies and children are very specifically evaluated in this regard by the Scientific Committee on Food. The Commission cannot therefore accept Amendment No 27 or the first three substances mentioned in Amendment No 28 which stipulates a maximum level of use of an additive lower than the level regarded as safe by the Committee and not meeting existing technological requirements. Nevertheless the Commission accepts the five substances mentioned in Amendment No 28. It cannot accept Amendment No 29 because it would prevent production of food for young babies and children intended for use in particular medical situations. Nor can it accept Amendment No 6 which provides for the assignment of code E408 to processed euchema seaweeds to replace code 407a, if I have understood Mr d'Aboville correctly, for this amendment refers to the provisions of the 1996 directive, adopted by the European Parliament, on food additives. This proposal does not form part of the Commission's proposal and it is difficult in our opinion for the House to go back on its own decision.
I shall add, to reply to certain other questions, notably relating to allergies, that it is scientifically proven that a maximum of 1 % of consumers suffer from food allergies and that these allergies are, in the majority of cases, due to the actual foodstuffs and not to the additives. This is true in respect of eggs, shellfish, molluscs, fish, nuts and other things. In any case the additives, I remind you, are referred to on the labels.
I would like on the other hand to reply to Mrs Jackson to tell her that with regard to Amendment No 32 on lysin we are in agreement with her: this additive is effective against listeria, which are dangerous bacteria, and that is why the Commission accepts the amendment. On the other hand it does not accept Amendment No 16 and in this it agrees with what Mrs Jackson wanted. Nevertheless, the Commission cannot accept Amendments Nos 31 and 38 but it accepts Amendments Nos 32 and 36.
In conclusion I shall say to you that we have given in writing to the Committee on Environment all the necessary technological justifications. Nevertheless if Mrs Dybkjaer wants more information in order to decipher these texts, our services are of course fully at her disposal.
Mr President, both Mrs Schleicher and Mr Rübig have pointed out that they support the identification regulation, but are of the opinion that it does to belong here, but rather in the framework directive. You too have told me that, Mr Commissioner. Hence my question: if we agree that this identification regulation should receive political support, but we disagree where it belongs in law, can we then agree for the Commission to make a declaration to the effect that, should Parliament pass these regulations, they will be accepted into the framework directive? That is my question to the Commission. I see that Mrs Schleicher is nodding. I hope she would also be in agreement with such a regulation, because identification is, after all, what the consumer wants.
Then I should like to put another question, Mr Commissioner: Mr Gerner, sitting next to you, said a few days ago at the last vote in the Committee on the Environment, that the Commission would not support it because of these very doubts expressed here. He pointed out that there were other possibilities: that technically one could avoid the use of messin. I should be interested to know what has brought about this change of mind within the Commission, and if new information has become available.
Another matter, because the Commission has just declared that we were sent the report with the definition of technological necessity: I believe, and several of the speakers here - Mrs Dybkjær and also Mrs Schleicher - have mentioned it in committee, that that was unfortunately most unsatisfactory, Mr Commissioner, and I hope that it improves in future!
Mr Commissioner. I should just like to ask again about Amendment No 42 and to hear the views of the Commission on it.
Mr President, I still was rather unclear whether the name which the Commissioner announced was actually mine, but it could hardly be otherwise at this point. I would like to say that I have been involved in this for quite a long time, and that means I know how complex it is. Unlike the Commissioner, perhaps, I have also talked with ordinary people, if I may put it that way, so-called ordinary people who have tried to read this as they were interested in it, and no matter how superior the Commissioner acts on this, he is simply mistaken if he cannot see that these directives are simply written in such a complex way that only the experts can read them. It was in all modesty I was trying to say, and so I said that if the directive is to be amended, and it will be, it must be structured in a logical, readable way. That has nothing to do with whether you use E and all possible other descriptions. That's not the problem at all. It is the fact that the text is so convoluted, the way the annexes are constructed etc. which makes it totally inaccessible.
Yes, we already know that, but that is not the issue. Does Mr Whitehead wish to ask a question?
Mr President, I want to support Mrs Breyer's request for exactly the opposite reason. I am delighted to hear that Amendments Nos 32 and 36 have been accepted but we now have to give this information to people by the vote tomorrow. All we have is the statement that the position has changed, not the reason for it. I would like to hear the explanations just as Mrs Breyer would but for the opposite reason.
I shall reply to the best of my ability, Mr President, first of all, as far as labelling is concerned, I believe that just now I was sufficiently clear in telling you that the Commission is not in favour of adopting Amendments Nos 2, 3, 4 and 42 because they introduce requirements with regard to labelling which refer to Directive 4 on the labelling of foodstuffs.
I do not wish to make here, in the absence of M. Bangemann, a commitment on his behalf on the modification of the directive relating to labelling, I can only commit myself to studying your suggestion and reporting it to him. We shall examine next what we can give him.
As for Amendment No 32, I have told you that we were in favour of authorisation where it is scientifically proven that this additive is effective against listeria, which are dangerous bacteria.
The other question on Amendment No 42. We reject this amendment for the reason I have just given you, namely, this point refers to the labelling directive.
I believe I have already replied to Mr Whitehead on the subject of Amendments Nos 32 and 36 by telling him that we can accept them. I do not want there to be any misunderstanding on what I have said to Mrs Dybkjaer. I do not dispute the complexity of certain texts but that is, I said, a reflection of the subject being dealt with. It is a matter for the Community institutions, for our communication services: it is up to us to be able to present them and to explain them so that they are more consumer friendly. I therefore share your point of view, which does not, moreover apply only to the texts on food additives. I could show you some texts on monetary matters which are no more direct or easy to understand, and the euro affects all citizens.
In a more general sense, I think that all European institutions have to make great efforts in terms of information and that, if we wish to convince and win the support of our fellow citizens we must first achieve a more legible, more comprehensible way of presenting what we decide.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow morning.
Socrates action programme
The next item is the recommendation for second reading (A4-0320/97), on behalf of the Committee on Culture, Youth, Education and the Media, on the common position established by the Council (C4-0481/97-97/0103(COD)) with a view to the adoption of a European Parliament and Council Decision amending Decision No 819/95/EC establishing the Community action programme Socrates (Rapporteur: Mrs Pack).
The rapporteur, Mrs Pack, has the floor.
Mr President, ladies and gentlemen, at this late hour I will just make a few comments. There are indisputable facts about Socrates - not the late lamented, but the programme.
First, this Socrates programme, with its elements Erasmus and Komenius, is the success story of the European Union, as far as adult and language training are concerned. What needs to be done, what has to be strengthened or improved? Nothing, actually, except that expenditure of money is associated with it.
Secondly, education and training are the important pillars of all efforts for the future that we can undertake today. In Europe our capital lies in the best trained young people of all classes, in other words irrespective of their family origins.
Thirdly, xenophobia can only be reduced and hatred of foreigners prevented by mobility and living with one another in Europe. The Socrates programme in all its parts is the instrument for many young people to achieve a European capability. I am sure - one can read that also in the Council's joint declaration - that this is common ground. The conclusions in the joint declaration are, however, curiously illogical. Knowing that the programme is a good one; that it has gained acceptance; that young people want to use this programme to invest in European added value for the rest of their lives; the Council takes no cognisance of it.
Today I received by coincidence a letter from a young student who said he wants to take part in Erasmus, is taking part and receives DM 100 per month - ECU 50 for his mobility. He is sorry, but he cannot do it. We first need more money, therefore, in order to meet the desires we have awakened.
Secondly, the Council must give solid financing to its own promises. I want the central and eastern European states and all associated countries also to be able to participate in the Socrates programme. Today I have to ask myself, however, if the Council really wants that too. We want it. The Council owes us proof. A miserable sum of ECU 23 million for 1998 and 1999. That means the Council allows us ECU 12.5 million for next year. How generous! Particularly when we needed over ECU 80 million just for 1997 in order to complete but one part of Erasmus. Parliament is very moderate. Really. In view of the stretched budgetary situation in all Member States we really do not want to be immoderate. We are not quite so moderate, Commissioner Cresson, as you will probably have to be today, unfortunately, for reasons of collegial responsibility. We are not quite so moderate. We ask for ECU 50 million for the next budgetary year - and it is in tomorrow's budget and we shall vote for it. That is still much less than we planned for in 1994, at a time when neither Sweden, Finland nor Austria was a member, and when there were no associated nations. We still remain today below what we previously planned for the whole programme, what we estimated for the whole duration for 12 countries, namely ECU 1, 000 million. We remain under this today. One cannot be more moderate. We do understand the budgetary situation. I believe we have no option but to appeal to the Council. I hope that the Luxembourg Presidency of the Council really helps us to get over this in the next few weeks. We appeal to the Council to do everything in its power not miss this investment in the future of our children. What we miss today cannot be recovered tomorrow. It is the best possible investment in a good future for the whole of Europe!
Mr President, thank you for coming to listen to us debate Socrates again. I hope this will be the final time we are congregated to discuss this issue because we hope we will have a result following conciliation. But it is important that we appreciate the importance of the Socrates programme in its attempts to cement the links between the young people of Europe. It is a programme that has served to combat racism and xenophobia. But if it is to continue its good work, it needs to be properly funded.
If we take the example of the Erasmus student grants, the maximum that people are allowed to get is around ECU 5, 000. If every eligible student were to receive funding, there would only be enough for about ECU 750 per person. This is totally inadequate for those not of independent means. But it is a vital way of ensuring that links between the people of Europe continue.
Parliament has consistently shown its commitment to this programme by supporting a ECU 100 million increase in its funding over the next two years of the programme. The Commission has come up with ECU 50 million. We understand that you have collegiate responsibilities. Of course we then have the big battle with the Council, which has come up with the paltry sum of ECU 25 million. It is important that the Council puts its money where its mouth is with this vital programme. It is important that our children are our future. We understand this, but it is important that our rhetoric is backed up by our commitment and resources.
The programme is also being extended to the ten associated countries of central and eastern Europe. The budgetary effects of this expansion have to be considered. We originally ordered a set meal for our family of 12 people. We then invited 12 more people to the table but I am afraid we did not order any extra food. What we need is more resources for the caterer to ensure that none of our family or our guests leaves our educational table unfed or hungry. Our citizens have an educational and a cultural appetite. We must try to make sure those appetites are satisfied.
Mr President, Madam Commissioner, training is one of the most important instruments available to us for ensuring future employment. There are three main divisions in economic policy: research and development, infrastructure and training. I think that we in Europe have done a lot for training. We have had the Year of Learning for Life, we have Socrates, we have Leonardo, we have Youth for Europe, we have the Green Paper on Training and Continuation Training. I believe it is necessary to do a lot more in this direction in future. Quite simply, it is important for us to obtain people for the professions, for the exercise of the professions, who have the ability to make quantitative and qualitative decisions, who are good at time management, and who involve themselves and try to produce results accordingly.
Socrates in particular is in a position, because of its cross-border activities, to motivate our young people to become active in this area and to make themselves available to act as models for other young people. Our purpose in training is to see that young people gain experience. In the past it has always been taken for granted that one gained knowledge and then was able to pass it on. But it is also our purpose for them to gain social knowledge, that is, to talk to citizens of other countries, to learn about conditions there, and to bring positive aspects of other countries back home with them.
Finally, there is self confidence, that is, how one appears to others, how one presents oneself. I think that here we can learn a great deal from other countries. I am very pleased that the programme is now open to all 15 states in Europe, including those countries who want to join. I believe that particularly with training we can point the way Europe is going, and I think it is necessary for that reason to invest in this programme, and to make efforts in future to integrate the new Member States into the training programme, passing on our knowledge to them.
If Parliament makes ECU 150 million available for the Luxembourg Summit, I think it is up to the Council and the Commission to give some thought to how this money should best be spent. And I believe that in the training programmes we have the best starting point for tackling employment: for making an employment programme available in future to young people who are currently out of work. Our foremost objective should be integration into work.
Mr President, Madam Commissioner, we in the Union's decision making body are concerned for that reason about people's indifference or active dislike of the Union. It is hard for ordinary people to see the positive work of the EU in everyday life. However, it is hoped the Union can promote useful projects to achieve that extra credibility for Europe, and increase crucial understanding and confidence. In fact, this should obviously be the clear aim of international harmonization.
How is the Commission and Council of Ministers going to respond, then, to the challenge when it debates the Socrates programme? The common attitude of the Council, the result of which the extra funding required by Parliament is rejected, is totally incomprehensible in the light of the issue. How can we bring the Union to the people if we are watering down a programme that people in each member country see as important, useful and effective? This Parliament, which represents those people, cannot go along with this. The Socrates programme has already achieved much to improve quality in training in Europe, and it is very important that we carry on with the work to do with the development of further training for teachers and language learning.
Aside from current Member States, the Socrates programme has much to offer applicant countries in Central and eastern Europe. The reciprocal movement must be ensured, and the ECU 100 million claimed by Parliament is the absolute minimum for the programme to be viable and credible. We can't afford to allow such an excellent and vital programme to wither away into just a kind of elitist programme with dwindling aid and diminishing aided project numbers. The level of aid must be maintained to enable all students to participate in the exchange programme. The situation is particularly awkward in colleges, which do not have the funds to support it.
I sincerely hope that in future arbitration we will be successful in salvaging the EU training policy flag-ship, Socrates, and that in the future more young people will have the chance of an internationalised and interactive education, regardless of background or origin. I wish Mrs Pack every success in her splendid and purposeful work.
Mr President, ladies and gentlemen, I should like to support most energetically the criticism expressed here. The financing of Socrates is indeed scandalous. There are few activities of the European Community in which the personal sense of an increase in European value, the experience of increased value, can be so appreciated, as in training and exchange programmes, and they have been really successful.
No one can deny that. These training programmes also make an increasing contribution to employment policy for young people in Europe, who by learning foreign languages, new legal systems, new mentalities in other countries, gain invaluable knowledge and skills. From these they produce for themselves new opportunities on the European employment market. Yet I am forced to say that precisely here, where Europe can make some of its credibility visible, the Council is proving to be a Scrooge.
They are being utterly insensitive to what the rump of Europe actually perceives: communication and understanding as the basis for integration. The commitment of the German Government and others to the open-mindedness, work and life of Europe loses its credibility against this background. I should also like to say a quick word about the sociopolitical aspect. It is not just that the payments are so low - and that is itself scandalous - but that this has led to real selection of participants. Anyone today who can afford it goes abroad to study in any case, and if the finances of Erasmus, for example, are not increased, socially underprivileged young people will be unable to go in future years. Without additional finance we shall not be able to improve on the current participation by barely 1 % of young people on professional training courses.
One always finds oneself in a dilemma in one's constituency. Should one advertise the programmes in schools and workplaces to which one is invited, or should one show a sense of responsibility and keep silent about them, because the ratio of applicants to means is growing ever shorter?
I should also like to comment on making the schemes available to central and eastern Europe. The same heads of government who promise their states EU membership put financial hurdles in the way of a meeting of peoples through the youth exchange scheme. What is an increase of 25 million on a total budget of 860 million, when the countries who are to profit from Socrates in the future amount to about a third of the population of the present EU?
Just continue in this way, one would just say if one were cynical, and the credibility of this EU will sink still further in the eyes of the population. All the glossy brochures in the world will not help here. Reality speaks a different language, and with this financial arrangement we shall not inspire young people for Europe.
Mr President, ladies and gentlemen, first of all I would like to thank Parliament, in particular the Committee on Culture, Youth, Education and the Media for the commitment and determination it has shown in reaching a substantial increase in the budgetary funding of the Socrates programme.
I would like to thank in particular your rapporteur, Mrs Pack, for her work on behalf of this programme which, we all agree, is of prime importance for the future of Europe. It is of proven interest. More than ever the development of our citizens, the fight against social exclusion, the creation of jobs, depend in fact on our investment in education and development throughout life. It is thanks to Socrates and other programmes like Leonardo da Vinci, Youth for Europe and, in the future, European Voluntary Service, that we shall move progressively to a Europe of knowledge and that our fellow citizens' expectations in this field will be realized. But there are many other reasons why Socrates should receive the necessary funding.
First of all because by enabling each year about a hundred million persons to participate actively in European cooperation it contributes to bringing the Union closer to its citizens. This is a role of absolutely prime importance in particular in this phase of ratifying the Treaty of Amsterdam. Then, and you were right to draw attention to this aspect during your first reading of the dossier, it constitutes an important point of support for the enlargement of the Union to include countries of central and eastern Europe.
However, the Council has not supported us in our proposal for a significant increase in the initial financial framework of the programme. The ECU 25 million proposed in the common position of the Council represents only half of what the Commission proposed. That is what pushes the principle of budgetary austerity to the limits which correspond neither to the views of the Commission nor to those of Parliament in this matter. That is why, at the Council in June I fought to the end in favour of our proposal.
Without even talking about a real increase in the funds available the sums proposed by the Council would not even cover the rate of year-on-year inflation. The Commission, in the opinion which it has just sent to the Parliament and to the Council, has firmly rejected this amount. Parliament, by proposing an increase of ECU 100 million at the first reading, has shown how much it acknowledges the impact of Socrates both for the citizens and in the perspective of the long term development of the Union. The Commission, at the presentation of its amended proposal, took into account almost all of the amendments proposed by Parliament.
Mr President, ladies and gentlemen, it is true that the Commission's proposal relating to the amount of increase is modest. We recognized this by declaring clearly in the explanation of our motives, and I quote: in a more favourable global budgetary context the Commission would not have hesitated to propose a much larger increase, which would have been fully justified by the ratio between costs and advantages of this activity and the necessity of establishing extra funding.
Nevertheless for 1998 the Commission has adopted a preliminary draft budget which proposes an increase limited to 2.4 % of committed credits by comparison with 1997. Bearing in mind the sums which will go to the structural activities to meet the commitments of the inter-institutional agreement of October 1993, this severity imposes an extremely low increase under the other expenditure headings. For all the internal policies it is limited to 0.5 % by comparison with 1997. Such a limitation in the increase in the funding of internal policies did not enable us to propose as significant a revision of the Socrates programme as desired and in relation to the importance and success of this programme.
The Commission sees itself as constrained to continue to support a position of austerity. But you can be sure that your commitment is shared by the Commission. We shall fight to the last for a significant increase which will enable the programme to meet its goals in the coming years. First we shall redouble our efforts to convince the Council to soften its position between now and the Education Council on 20 November. Nevertheless it is most probable, as we all know, that we shall have to put in hand a procedure of conciliation.
I can assure you that the Commission is ready to play fully the role accorded to it by the treaty in the context of this procedure. We are going to use every means, in close collaboration with the Parliament, to obtain a result which is as favourable as possible.
Allow me therefore, in conclusion, to cast a glance at the future. It is in fact at this moment when we approach the planning work for the next generation of Community programmes put into operation from the year 2000. The Commission will at the beginning of November adopt a communication comprising the guidelines which we intend to follow in our work. This will give us another opportunity to exchange ideas on the future of this most important sector.
Thank you very much, Madam Commissioner.
The debate is closed.
The vote will take place tomorrow morning.
(The sitting was closed at 11.17 p.m.)